Back to Form 8-K [form8-k.htm]
Exhibit 10.1

 
PROVIDER AGREEMENT
 
BETWEEN
 
STATE OF OHIO
 
DEPARTMENT OF JOB AND FAMILY SERVICES
 
AND
 
WELLCARE OF OHIO, INC.
 
Amendment No. 1
 
Pursuant to Article IX.A. the Provider Agreement between the State of Ohio.
Department of Job and Family Services, (hereinafter referred to as "ODJFS") and
WELLCARE OF OHIO, INC. (hereinafter referred to as "MCP") for the Covered
Families and Children (hereinafter referred to as "CFC") population dated July
1, 2008. is hereby amended as follows:
 
1.           Appendices C, D, E, F, G, H, J, K, L, M, N, and O have been
modified as attached.
 
2.           All other terms of the provider agreement are hereby affirmed.
 
              The amendment contained herein shall be effective January 1, 2009.


WELLCARE OF OHIO, INC.
 
 
BY:  /s/ Heath
Schiesser                                                                                             
        HEATH SCHIESSER, CHIEF EXECUTIVE OFFICER AND PRESIDENT
 
DATE: 12-19-08              
OHIO DEPARTMENT OF JOB AND FAMILY SERVICES:
 
 
BY:  /s/ Jan Allen,
Director                                                                                         
        JAN ALLEN, DIRECTOR
 
DATE: 12/30/08              



 
 

--------------------------------------------------------------------------------

 
 
Appendix C
Covered Families and Children (CFC) population
Page 1
APPENDIX C
 
MCP RESPONSIBILITIES
CFC ELIGIBLE POPULATION
 
The MCP must meet on an ongoing basis, all program requirements specified in
Chapter 5101:3-26 of the Ohio Administrative Code (OAC) and the Ohio Department
of Job and Family Services (ODJFS) - MCP Provider Agreement. The following are
MCP responsibilities that are not otherwise specifically stated in OAC rule
provisions or elsewhere in the MCP provider agreement, but are required by
ODJFS.


General Provisions
 
1.
The MCP agrees to implement program modifications as soon as reasonably possible
or no later than the required effective date, in response to changes in
applicable state and federal laws and regulations.

 
2.
The MCP must submit a current copy of their Certificate of Authority (COA) to
ODJFS within 30 days of issuance by the Ohio Department of Insurance.

 
3              The MCP must designate the following:

 
 
a.
A primary contact person (the Medicaid Coordinator) who will dedicate a majority
of their time to the Medicaid product line and coordinate overall communication
between ODJFS and the MCP. ODJFS may also require the MCP to designate contact
staff for specific program areas. The Medicaid Coordinator will be responsible
for ensuring the timeliness, accuracy, completeness and responsiveness of all
MCP submissions to ODJFS.

 
 
b.
A provider relations representative for each service area included in their
ODJFS provider agreement. This provider relations representative can serve in
this capacity for only one service area (as specified in Appendix H).

 
 
As long as the MCP serves both the CFC and ABD populations, they are not
required to have separate provider relations representatives or Medicaid
coordinators.

 
4.
All MCP employees are to direct all day-to-day submissions and communications to
their ODJFS-designated Contract Administrator unless otherwise notified by
ODJFS.

 
5.
The MCP must be represented at all meetings and events designated by ODJFS as
requiring mandatory attendance.
    6.  The MCP must have an administrative office located in Ohio.

        

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 2
 
7.
Upon request by ODJFS, the MCP must submit information on the current status of
their company’s operations not specifically covered under this provider
agreement (for example, other product lines, Medicaid contracts in other states,
NCQA accreditation, etc.) unless otherwise excluded by law.

 
8.
The MCP must have all new employees trained on applicable program requirements,
and represent, warrant and certify to ODJFS that such training occurs, or has
occurred.

 
9.
If an MCP determines that it does not wish to provide, reimburse, or cover a
counseling service or referral service due to an objection to the service on
moral or religious grounds, it must immediately notify ODJFS to coordinate the
implementation of this change. MCPs will be required to notify their members of
this change at least thirty (30) days prior to the effective date. The MCP’s
member handbook and provider directory, as well as all marketing materials, will
need to include information specifying any such services that the MCP will not
provide.

 
10.
For any data and/or documentation that MCPs are required to maintain, ODJFS may
request that MCPs provide analysis of this data and/or documentation to ODJFS in
an aggregate format, such format to be solely determined by ODJFS.

 
11.
The MCP is responsible for determining medical necessity for services and
supplies requested for their members as specified in OAC rule 5101:3-26-03.
Notwithstanding such responsibility, ODJFS retains the right to make the final
determination on medical necessity in specific member situations.

 
12.
In addition to the timely submission of medical records at no cost for the
annual external quality review as specified in OAC rule 5101:3-26-07, the MCP
may be required for other purposes to submit medical records at no cost to ODJFS
and/or designee upon request.

 
13.
The MCP must notify the BMHC of the termination of an MCP panel provider that is
designated as the primary care provider for 500 or more of the MCP’s CFC
members. The MCP must provide notification within one working day of the MCP
becoming aware of the termination.

 
14.
Upon request by ODJFS, MCPs may be required to provide written notice to members
of any significant change(s) affecting contractual requirements, member services
or access to providers.

 
15.
MCPs may elect to provide services that are in addition to those covered under
the Ohio Medicaid fee-for-service program. Before MCPs notify potential or
current members of the availability of these services, they must first notify
ODJFS and advise ODJFS of such planned services availability. If an MCP elects
to provide additional services, the MCP must ensure to the satisfaction of ODJFS
that the services are readily available and accessible to members who are
eligible to receive them. Additional benefits must be made available to members
for at least six (6) calendar months from date approved by ODJFS.



 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 3

 
 
a.
MCPs are required to make transportation available to any member requesting
transportation when they must travel (thirty) 30 miles or more from their home
to receive a medically-necessary Medicaid-covered service. If the MCP offers
transportation to their members as an additional benefit and this transportation
benefit only covers a limited number of trips, the required transportation
listed above may not be counted toward this trip limit.

 
 
b.
Additional benefits may not vary by county within a region except out of
necessity for transportation arrangements (e.g., bus versus cab). MCPs approved
to serve consumers in more than one region may vary additional benefits between
regions.

 
 
c.
MCPs must give ODJFS and members (ninety) 90 days prior notice when decreasing
or ceasing any additional benefit(s). When it is beyond the control of the MCP,
as demonstrated to ODJFS’ satisfaction, ODJFS must be notified within (one) 1
working day.

 
16.
MCPs must comply with any applicable Federal and State laws that pertain to
member rights and ensure that its staff adheres to such laws when furnishing
services to its members. MCPs shall include a requirement in its contracts with
affiliated providers that such providers also adhere to applicable Federal and
State laws when providing services to members.

 
17.
MCPs must comply with any other applicable Federal and State laws (such as Title
VI of the Civil rights Act of 1964, etc.) and other laws regarding privacy and
confidentiality, as such may be applicable to this Agreement.

 
18.
Upon request, the MCP will provide members and potential members with a copy of
their practice guidelines.

 
19.
The MCP is responsible for promoting the delivery of services in a culturally
competent manner, as solely determined by ODJFS, to all members, including those
with limited English proficiency (LEP) and diverse cultural and ethnic
backgrounds.

 
                All MCPs must comply with the requirements specified in OAC
rules 5101:3-26-03.1, 5101:3-26-05(D), 5101:3-26-05.1(A), 5101:3-26-08 and
5101:3-26-08.2 for providing assistance
                to LEP members and eligible individuals.  In addition, MCPs must
provide written translations of certain MCP materials in the prevalent
non-English languages of members and
                eligible individuals in accordance with the following:

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 4
 
 
a.
When 10% or more of the CFC eligible individuals in the MCP’s service area have
a common primary language other than English, the MCP must translate all
ODJFS-approved marketing materials into the primary language of that group. The
MCP must monitor changes in the eligible population on an ongoing basis and
conduct an assessment no less often than annually to determine which, if any,
primary language groups meet the 10% threshold for the eligible individuals in
each service area. When the 10% threshold is met, the MCP must report this
information to ODJFS, in a format as requested by ODJFS, translate their
marketing materials, and make these marketing materials available to eligible
individuals. MCPs must submit to ODJFS, upon request, their prevalent
non-English language analysis of eligible individuals and the results of this
analysis.

 
 
b.
When 10% or more of an MCP's CFC members in the MCP’s service area have a common
primary language other than English, the MCP must translate all ODJFS-approved
member materials into the primary language of that group. The MCP must monitor
their membership and conduct a quarterly assessment to determine which, if any,
primary language groups meet the 10% threshold. When the 10% threshold is met,
the MCP must report this information to ODJFS, in a format as requested by
ODJFS, translate their member materials, and make these materials available to
their members. MCPs must submit to ODJFS, upon request, their prevalent
non-English language member analysis and the results of this analysis.

 
20.
The MCP must utilize a centralized database which records the special
communication needs of all MCP members (i.e., those with limited English
proficiency, limited reading proficiency, visual impairment, and hearing
impairment) and the provision of related services (i.e., MCP materials in
alternate format, oral interpretation, oral translation services, written
translations of MCP materials, and sign language services). This database must
include all MCP member primary language information (PLI) as well as all other
special communication needs information for MCP members, as indicated above,
when identified by any source including but not limited to ODJFS, ODJFS
selection services entity, MCP staff, providers, and members. This centralized
database must be readily available to MCP staff and be used in coordinating
communication and services to members, including the selection of a PCP who
speaks the primary language of an LEP member, when such a provider is available.
MCPs must share specific communication needs information with their providers
[e.g., PCPs, Pharmacy Benefit Managers (PBMs), and Third Party Administrators
(TPAs)], as applicable. MCPs must submit to ODJFS, upon request, detailed
information regarding the MCP’s members with special communication needs, which
could include individual member names, their specific communication need, and
any provision of special services to members (i.e., those special services
arranged by the MCP as well as those services reported to the MCP which were
arranged by the provider).


 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 5
 
Additional requirements specific to providing assistance to hearing-impaired,
vision-impaired, limited reading proficient (LRP), and LEP members and eligible
individuals are found in OAC rules 5101:3-26-03.1, 5101:3-26-05(D),
5101:3-26-05.1(A), 5101:3-26-08, and 5101-3-26-08.2.
 
21.
The MCP is responsible for ensuring that all member materials use easily
understood language and format. The determination of what materials comply with
this requirement is in the sole discretion of ODJFS.

 
22.
Pursuant to OAC rules 5101:3-26-08 and 5101:3-26-08.2, the MCP is responsible
for ensuring that all MCP marketing and member materials are prior approved by
ODJFS before being used or shared with members. Member materials must be
available in written format, but can be provided to the member in alternative
formats (e.g., CD-rom) if specifically requested by the member, except as
specified in OAC rule 5101:3-26-08.4. Marketing and member materials are defined
as follows:

 
 
a.
Marketing materials are those items produced in any medium, by or on behalf of
an MCP, including gifts of nominal value (i.e., items worth no more than
$15.00),which can reasonably be interpreted as intended to market to eligible
individuals.

 
 
b.
Member materials are those items developed, by or on behalf of an MCP, to
fulfill MCP program requirements or to communicate to all members or a group of
members. Member health education materials that are produced by a source other
than the MCP and which do not include any reference to the MCP are not
considered to be member materials.

 
 
c.
All MCP marketing and member materials must represent the MCP in an honest and
forthright manner and must not make statements which are inaccurate, misleading,
confusing, or otherwise misrepresentative, or which defraud eligible individuals
or ODJFS.

 
 
d.
All MCP marketing cannot contain any assertion or statement (whether written or
oral) that the MCP is endorsed by CMS, the Federal or State government or
similar entity.

 
 
e.
MCPs must establish positive working relationships with the CDJFS offices and
must not aggressively solicit from local Directors, MCP County Coordinators, or
or other staff. Furthermore, MCPs are prohibited from offering gifts of nominal
value (i.e. clipboards, pens, coffee mugs, etc.) to CDJFS offices or managed
care enrollment center (MCEC) staff, as these may influence an individual’s
decision to select a particular MCP.


 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 6
 
 
f.
MCP marketing representatives and other MCP staff are prohibited from offering
eligible individuals the use of a portable device (laptop computer, cellular
phone, etc.) to assist with the completion of an online application to select
and/or change MCPs, as all enrollment activities must be completed by the MCEC.

 
23.
Advance Directives – All MCPs must comply with the requirements specified in 42
CFR 422.128. At a minimum, the MCP must:

 
 
a.
Maintain written policies and procedures that meet the requirements for advance
directives, as set forth in 42 CFR Subpart I of part 489.

 
 
b.
Maintain written policies and procedures concerning advance directives with
respect to all adult individuals receiving medical care by or through the MCP to
ensure that the MCP:

 
                                i.   Provides written information to all adult
members concerning:
 
 
a.
the member’s rights under state law to make decisions concerning their medical
care, including the right to accept or refuse medical or surgical treatment and
the right to formulate advance directives. (In meeting this requirement, MCPs
must utilize form JFS 08095 entitled You Have the Right, or include the text
from JFS 08095 in their ODJFS-approved member handbook).

 
 
b.
the MCP’s policies concerning the implementation of those rights including a
clear and precise statement of any limitation regarding the implementation of
advance directives as a matter of conscience;

 
 
c.
any changes in state law regarding advance directives as soon as possible but no
later than (ninety) 90 days after the proposed effective date of the change; and

 
 
d.
the right to file complaints concerning noncompliance with the advance directive
requirements with the Ohio Department of Health.


 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 7
 
 
ii.
Provides for education of staff concerning the MCP’s policies and procedures on
advance directives;

 
 
iii.
Provides for community education regarding advance directives directly or in
concert with other providers or entities;

 
 
iv.
Requires that the member’s medical record document whether or not the member has
executed an advance directive; and

 
 
v.
Does not condition the provision of care, or otherwise discriminate against a
member, based on whether the member has executed an advance directive.

 
24.           New Member Materials
 
                Pursuant to OAC rule 5101:3-26-08.2 (B)(3), MCPs must provide to
each member or assistance group, as applicable, an MCP identification (ID) card,
a new member letter, a
                 member handbook, a provider directory, and information on
advance directives.
 
                a. MCPs must use the model language specified by ODJFS for the
new member letter.
 
                b. The ID card and new member letter must be mailed together to
the member via a method that will ensure their receipt prior to the member’s
effective date of coverage.
 
                c. The member handbook, provider directory and advance
directives information may be mailed to the member separately from the ID card
and new member letter. MCPs will
                meet the timely receipt requirement for these materials if they
are mailed to the member within (twenty-four) 24 hours of the MCP receiving the
ODJFS produced monthly
                membership roster (MMR). This is provided the materials are
mailed via a method with an expected delivery date of no more than five (5)
days. If the member handbook,
                provider directory and advance directives information are mailed
separately from the ID card and new member letter and the MCP is unable to mail
the materials within twenty-
                four (24) hours, the member handbook, provider directory and
advance directives information must be mailed via a method that will ensure
receipt by no later than the effective
                date of coverage. If the MCP mails the ID card and new member
letter with the other materials (e.g., member handbook, provider directory, and
advance directives), the MCP
                must ensure that all materials are mailed via a method that will
ensure their receipt prior to the member’s effective date of coverage.


                d. MCPs must designate two (2) MCP staff members to receive a
copy of the new member materials on a monthly basis in order to monitor the
timely receipt of these materials. 
                At least one of the staff members must receive the materials at
their home address.

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 8
 
25.           Call Center Standards
 
                The MCP must provide assistance to members through a member
services toll-free call-in system pursuant to OAC rule 5101:3-26-08.2(A)(1). MCP
member services staff must
                be available nationwide to provide assistance to members through
the toll-free call-in system every Monday through Friday, at all times during
the hours of 7:00 am to 7:00 pm
                Eastern Time, except for the following major holidays:
 
                                 •     New Year’s Day
                                 •     Martin Luther King’s Birthday
                                 •     Memorial Day
                                 •     Independence Day
                                 •     Labor Day
                                 •     Thanksgiving Day
                                 •     Christmas Day
                                 •     2 optional closure days: These days can
be used independently or in combination with any of the major holiday closures
but cannot both be used within the same
                                       closure period. 
                                       Before announcing any optional closure
dates to members and/or staff, MCPs must receive ODJFS prior-approval which
verifies that the optional closure days
                                       meet the specified criteria.
 
If a major holiday falls on a Saturday, the MCP member services line may be
closed on the preceding Friday. If a major holiday falls on a Sunday, the member
services line may be closed on the following Monday. MCP member services closure
days must be specified in the MCP’s member handbook, member newsletter, or other
some general issuance to the MCP’s members at least (thirty) 30 days in advance
of the closure.
 
The MCP must also provide access to medical advice and direction through a
centralized twenty-four-hour, seven day (24/7) toll-free call-in system,
available nationwide, pursuant to OAC rule 5101:3-26-03.1(A)(6). The 24/7
call-in system must be staffed by appropriately trained medical personnel. For
the purposes of meeting this requirement, trained medical professionals are
defined as physicians, physician assistants, licensed practical nurses, and
registered nurses.
 
MCPs must meet the current American Accreditation HealthCare
Commission/URAC-designed Health Call Center Standards (HCC) for call center
abandonment rate, blockage rate and average speed of answer. By the 10th of each
month, MCPs must self-report their prior month performance in these three areas
for their member services and 24/7 toll-free call-in systems to ODJFS. ODJFS
will inform the MCPs of any changes/updates to these URAC call center standards.
 
MCPs are not permitted to delegate grievance/appeal functions [Ohio
Administrative Code (OAC) rule 5101:3-26-08.4(A)(9)]. Therefore, the member
services call center requirement may not be met through the execution of a
Medicaid Delegation Subcontract Addendum or Medicaid Combined Services
Subcontract Addendum.

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 9
 
26.           Notification of Optional MCP Membership


                In order to comply with the terms of the ODJFS State Plan
Amendment for the managed care program (i.e., 42 CFR 438.50), MCPs in mandatory
membership service areas must
                inform new members that MCP membership is optional for certain
populations. Specifically, MCPs must inform any applicable pending member or
member that the following
                CFC populations are not required to select an MCP in order to
receive their Medicaid healthcare benefit and what steps they need to take if
they do not wish to be a member of
                an MCP:
                    -      Indians who are members of federally-recognized
tribes.
                    -      Children under 19 years of age who are:
                                 o  Eligible for Supplemental Security Income
under title XVI;
                                 o  In foster care or other out-of-home
placement;
                                 o  Receiving foster care of adoption
assistance;
                                 o  Receiving services through the Ohio
Department of Health’s Bureau for Children with Medical Handicaps (BCMH) or any
other family-centered, community-based,
                                     coordinated care system that receives grant
funds under section 501(a)(1)(D) of title V, and is defined by the State in
terms of either program participation or special
                                     health care needs.
 
27.           HIPAA Privacy Compliance Requirements


                The Health Insurance Portability and Accountability Act (HIPAA)
Privacy Regulations at 45 CFR. § 164.502(e) and § 164.504(e) require ODJFS to
have agreements with MCPs
                as a means of obtaining satisfactory assurance that the MCPs
will appropriately safeguard all personal identified health information.
Protected Health Information (PHI) is
                information received from or on behalf of ODJFS that meets the
definition of PHI as defined by HIPAA and the regulations promulgated by the
United States Department of
                Health and Human Services, specifically 45 CFR 164.501, and any
amendments thereto. MCPs must agree to the following:
 
 
a.
MCPs shall not use or disclose PHI other than is permitted by this agreement or
required by law.

 
 
b.
MCPs shall use appropriate safeguards to prevent unauthorized use or disclosure
of PHI.

 
 
c.
MCPs shall report to ODJFS any unauthorized use or disclosure of PHI of which it
becomes aware. Any breach by the MCP or its representatives of protected health
information (PHI) standards shall be immediately reported to the State HIPAA
Compliance Officer through the Bureau of Managed Health Care. MCPs must provide
documentation of the breach and complete all actions ordered by the HIPAA
Compliance Officer.


 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 10
 
 
d.
MCPs shall ensure that all its agents and subcontractors agree to these same PHI
conditions and restrictions.
        e.  MCPs shall make PHI available for access as required by law.

 
 
f.
MCP shall make PHI available for amendment, and incorporate amendments as
appropriate as required by law.

 
 
g.
MCPs shall make PHI disclosure information available for accounting as required
by law.

 
 
h.
MCPs shall make its internal PHI practices, books and records available to the
Secretary of Health and Human Services (HHS) to determine compliance.

 
 
i.
Upon termination of their agreement with ODJFS, the MCPs, at ODJFS’ option,
shall return to ODJFS, or destroy, all PHI in its possession, and keep no copies
of the information, except as requested by ODJFS or required by law.

 
 
j.
ODJFS will propose termination of the MCP’s provider agreement if ODJFS
determines that the MCP has violated a material breach under this section of the
agreement, unless inconsistent with statutory obligations of ODJFS or the MCP.

 
28.
Electronic Communications – MCPs are required to purchase/utilize Transport
Layer Security (TLS) for all e-mail communication between ODJFS and the MCP. The
MCP’s e-mail gateway must be able to support the sending and receiving of e-mail
using Transport Layer Security (TLS) and the MCP’s gateway must be able to
enforce the sending and receiving of email via TLS.

 
29.           MCP Membership acceptance, documentation and reconciliation
 
a.              Selection Services Contractor:  The MCP shall provide to the
MCEC ODJFS prior-approved MCP materials and directories for distribution to
eligible individuals who
                                 request additional information about the MCP.
 
b.              Monthly Reconciliation of Membership and Premiums: The MCP shall
reconcile member data as reported on the MCEC produced consumer contact record
(CCR)
                                 with the ODJFS-produced monthly member roster
(MMR) and report to the ODJFS any difficulties in interpreting or reconciling
information received. Membership
                                 reconciliation questions must be identified and
reported to the ODJFS prior to the first of the month to assure that no member
is left without coverage. The MCP shall
                                 reconcile membership with premium payments and
delivery payments as reported on the monthly remittance advice (RA).

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 11
 
                                 The MCP shall work directly with the ODJFS, or
other ODJFS-identified entity, to resolve any difficulties in interpreting or
reconciling premium information. Premium
                                 reconciliation questions must be identified
within thirty (30) days of receipt of the RA. Monthly reconciliation data must
be submitted in the format specified by
                                 ODJFS.
 
 
c.
Monthly Premiums and Delivery Payments: The MCP must be able to receive monthly
premiums and delivery payments in a method specified by ODJFS. (ODJFS monthly
prospective premium and delivery payment issue dates are provided in advance to
the MCPs.) Various retroactive premium payments (e.g., newborns), and recovery
of premiums paid (e.g., retroactive terminations of membership for children in
custody, deferments, etc.,) may occur via any ODJFS weekly remittance.

 
 
d.
Hospital/Inpatient Facility Deferment: When an MCP learns of a currently
hospitalized member’s intent to disenroll through the CCR or the 834, the
disenrolling MCP must notify the hospital/inpatient facility and treating
providers as well as the enrolling MCP of the change in enrollment within five
(5) business days of receipt of the CCR or 834. The disenrolling MCP must notify
the inpatient facility that it will remain responsible for the inpatient
facility charges through the date of discharge; and must notify the treating
providers that it will remain responsible for provider charges through the date
of disenrollment.

 
 
When the enrolling MCP learns through the disenrolling MCP, through ODJFS or
other means, that a new member who was previously enrolled with another MCP was
admitted prior to the effective date of enrollment and remains an inpatient on
the effective date of enrollment, the enrolling MCP shall contact the
hospital/inpatient facility within five (5) business days of learning of the
hospitalization. The enrolling MCP shall verify that it is responsible for all
medically necessary Medicaid covered services from the effective date of MCP
membership, including treating provider services related to the inpatient stay;
the enrolling MCP must reiterate that the admitting/disenrolling MCP remains
responsible for the hospital/inpatient facility charges through the date of
discharge. The enrolling MCP shall work with the hospital/inpatient facility to
facilitate discharge planning and authorize services as needed.

 
 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 12
 
                                When an MCP learns that a new member who was
previously on Medicaid fee for service was admitted prior to the effective date
of enrollment and remains an
                                 inpatient on the effective date of enrollment,
the enrolling MCP shall notify the hospital/ inpatient facility and treating
providers that the MCP may not be the payer.
                                 The MCP shall work with hospital/inpatient
facility, treating providers and the ODJFS to assure that discharge planning
assures continuity of care and accurate
                                payment. Notwithstanding the MCP’s right to
request a hospital deferment up to six (6) months following the member’s
effective date, when the enrolling MCP learns
                                of a deferment-eligible hospitalization, the MCP
shall notify the ODJFS and request the deferment within five (5) business days
of learning of the potential deferment.
 
 
e.
Just Cause Requests: The MCP shall follow procedures as specified by ODJFS in
assisting the ODJFS in resolving member requests for member-initiated requests
affecting membership.

 
 
f.
Newborn Notifications: The MCP is required to submit newborn notifications to
ODJFS in accordance with the ODJFS Newborn Notification File and Submissions
Specifications.

 
 
g.
Eligible Individuals: If an eligible individual contacts the MCP, the MCP must
provide any MCP-specific managed care program information requested. The MCP
must not attempt to assess the eligible individual’s health care needs. However,
if the eligible individual inquires about continuing/transitioning health care
services, MCPs shall provide an assurance that all MCPs must cover all medically
necessary Medicaid-covered health care services and assist members with
transitioning their health care services.

 
h.              Pending Member
 
 
If a pending member (i.e., an eligible individual subsequent to plan selection
or assignment, but prior to their membership effective date) contacts the
selected MCP, the MCP must provide any membership information requested,
including but not limited to, assistance in determining whether the current
medications require prior authorization. The MCP must also ensure that any care
coordination (e.g., PCP selection, prescheduled services and transition of
services) information provided by the pending member is logged in the MCP’s
system and forwarded to the appropriate MCP staff for processing as required.
MCPs may confirm any information provided on the CCR at this time. Such
communication does not constitute confirmation of membership. MCPs are
prohibited from initiating contact with a pending member. Upon receipt of the
834, the MCP may contact a pending member to confirm information provided on the
CCR or the 834, assist with care coordination and transition of care, and
inquire if the pending member has any membership questions.


 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 13
 
i.              Transition of Fee-For-Service Members
                (Does not apply to regions where members are not required to
enroll in an MCP)

 
 
Providing care coordination for prescheduled health services and existing care
treatment plans, is critical for members transitioning from Medicaid fee-for
service (FFS) to managed care. Therefore, MCPs must:



                i.               Allow their new members that are transitioning
from Medicaid fee-for-service to receive services from out-of-panel providers if
the member or provider contacts the
                                 MCP to discuss the scheduled health services in
advance of the service date and one of the following applies:
 
 
a.
The member is in her third trimester of pregnancy and has an established
relationship with an obstetrician and/or delivery hospital;

 
 
b.
The member has been scheduled for an inpatient/outpatient surgery and has been
prior-approved and/or precertified pursuant to OAC rule 5101:3-2-40 (surgical
procedures would also include follow-up care as appropriate);

 
 
c.
The member has appointments within the initial month of MCP membership with
specialty physicians that were scheduled prior tothe effective date of
membership; or

 
 
d.
The member is receiving ongoing chemotherapy or radiation treatment.

 
 
If contacted by the member, the MCP must contact the provider’s office as
expeditiously as the situation warrants to confirm that the service(s) meets the
above criteria.

 
                ii.              Allow their new members that are transitioning
from Medicaid fee-for-service to continue receiving home care services (i.e.,
nursing, aide, and skilled therapy
                                 services) and private duty nursing (PDN)
services if the member or provider contacts the MCP to discuss the health
services in advance of the service date. These
                                 services must be covered from the date of the
member or provider contact at the current service level, and with the current
provider, whether a panel or out-of-panel
                                 provider, until the MCP conducts a medical
necessity review and renders an authorization decision pursuant to OAC rule
5101:3-26-03.1. As soon as the MCP
                                 becomes aware of the member’s current home care
services, the MCP must initiate contact with the current provider and member as
applicable to ensure continuity of
                                 care and coordinate a transfer of services to a
panel provider, if appropriate.

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 14
 
 
iii.
Honor any current fee-for-service prior authorization to allow their new members
that are transitioning from Medicaid fee-for-service to receive services from
the authorized provider, whether a panel or out-of-panel provider, for the
following approved services:

 
 
a.
an organ, bone marrow, or hematapoietic stem cell transplant pursuant to OAC
rule 5101:3-2-07.1 and 2.b.v of Appendix G;
        b. dental services that have not yet been received;         c.  vision
services that have not yet been received;

                                                               
 
d.
durable medical equipment (DME) that has not yet been received.  Ongoing DME
services and supplies are to be covered by the MCP as previously-authorized
until the MCP conducts a medical necessity review and renders an authorization
decision pursuant to OAC rule 5101:3-26-03.1.
         e.
private duty nursing (PDN) services. PDN services must be covered at the
previously-authorized service level until the MCP conducts a medical necessity
review and renders an authorization decision pursuant to OAC rule
5101:3-26-03.1.

 
                                 As soon as the MCP becomes aware of the
member’s current fee-for-service authorization approval, the MCP must initiate
contact with the authorized provider and
                                 member as applicable to ensure continuity of
care. The MCP must implement a plan to meet the member’s immediate and ongoing
medical needs and, coordinate the
                                 transfer of services to a panel provider, if
appropriate. For organ, bone marrow or hematapoietic stem cell transplants, MCPs
must receive prior approval from ODJFS
                                 to transfer services to a panel provider.
 
                                 When an MCP medical necessity review results in
a decision to reduce, suspend, or terminate services previously authorized by
fee-for-service Medicaid, the MCP
                                 must notify the member of their state hearing
rights no less than 15 calendar days prior to the effective date of the MCP’s
proposed action, per rule 5101:3-26-08.4 of
                                 the Administrative Code.
 
                iv.             Reimburse out-of-panel providers that agree to
provide the transition services at 100% of the current Medicaid fee-for-service
provider rate for the service(s)
                                 identified in Section 29.i. (i., ii., and iii.)
of this appendix.

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 15
 
 
v.
Document the provision of transition of services identified in Section 29.i.
(i., ii., and iii.) of this appendix as follows:

 
 
a.
For non-panel providers, notification to the provider confirming the provider’s
agreement/disagreement to provide the service and accept 100% of the current
Medicaid fee-for-service rate as payment. If the provider agrees, the
distribution of the MCP’s materials as outlined in Appendix G.3.e.

 
 
b.
Notification to the member of the non-panel provider’s agreement /disagreement
to provide the service. If the provider disagrees, notification to the member of
the MCP’s availability to assist with locating a provider as expeditiously as
the member’s health condition warrants.

 
 
c.
For panel providers, notification to the provider and member confirming the
MCP’s responsibility to cover the service.

 
                                 MCPs must use the ODJFS-specified model
language for the provider and member notices and maintain documentation of all
member and/or provider contacts
                                 relating to such services.
 
30.           Health Information System Requirements
                The ability to develop and maintain information management
systems capacity is crucial to successful plan performance. ODJFS therefore
requires MCPs to demonstrate their
                ongoing capacity in this area by meeting several related
specifications.


                a.              Health Information System                      
 

  i. 
As required by 42 CFR 438.242(a), each MCP must maintain a health information
system that collects, analyzes, integrates, and reports data. The system must
provide information on areas including, but not limited to, utilization,
grievances and appeals, and MCP membership terminations for other than loss of
Medicaid eligibility.
     
 
ii.
As required by 42 CFR 438.242(b)(1), each MCP must collect data on member and
provider characteristics and on services furnished to its members.
        iii. 
 As required by 42 CFR 438.242(b)(2), each MCP must ensure that data received
from providers is accurate and complete by verifying the accuracy and
timeliness of reported data; screening the data for completeness, logic, and
consistency; and collecting service information in standardized formats to the
extent feasible and appropriate.

     
 
 

--------------------------------------------------------------------------------

 


Appendix C
Covered Families and Children (CFC) population
Page 16

 
 
iv.
As required by 42 CFR 438.242(b)(3), each MCP must make all collected data
available upon request by ODJFS or the Center for Medicare and Medicaid Services
(CMS).

 
 
v.
Acceptance testing of any data that is electronically submitted to ODJFS is
required:

 
                                                 a.            Before an MCP may
submit production files
                                                 b.           Whenever an MCP
changes the method or preparer of the electronic media; and/or
                                                 c.           When the ODJFS
determines an MCP’s data submissions have an unacceptably high error rate.
 
                                                 MCPs that change or modify
information systems that are involved in producing any type of electronically
submitted files, either internally or by changing
                                                 vendors, are required to submit
to ODJFS for review and approval a transition plan including the submission of
test files in the ODJFS-specified formats.
                                                 Once an acceptable test file is
submitted to ODJFS, as determined solely by ODJFS, the MCP can return to
submitting production files. ODJFS will inform
                                                 MCPs in writing when a test
file is acceptable. Once an MCP’s new or modified information system is
operational, that MCP will have up to ninety (90) days
                                                 to submit an acceptable test
file and an acceptable production file.
 
                                                 Submission of test files can
start before the new or modified information system is in production. ODJFS
reserves the right to verify any MCP’s capability to
                                                 report elements in the minimum
data set prior to executing the provider agreement for the next contract period.
Penalties for noncompliance with this
                                                 requirement are specified in
Appendix N, Compliance Assessment System of the Provider Agreement.


                b.             Electronic Data Interchange and Claims
Adjudication Requirements
 
                                 Claims Adjudication
 
 
The MCP must have the capacity to electronically accept and adjudicate all
claims to final status (payment or denial). Information on claims submission
procedures
must be provided to non-contracting providers within thirty (30) days of a
request.  MCPs must inform providers of its ability to electronically process
and adjudicate
claims and the process for submission. Such information must be initiated by the
MCP and not only in response to provider requests.


 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 17
 
 
The MCP must notify providers who have submitted claims of claims status [paid,
denied, pended (suspended)] within one month of receipt. Such notification may
be in the form of a claim payment/remittance advice produced on a routine
monthly, or more frequent, basis.



                                 Electronic Data Interchange
                                 The MCP shall comply with all applicable
provisions of HIPAA including electronic data interchange (EDI) standards for
code sets and the following electronic
                                 transactions:
                                 Health care claims;
                                 Health care claim status request and response;
                                 Health care payment and remittance status;
                                 Standard code sets; and
                                 National Provider Identifier (NPI).
 
                                 Each EDI transaction processed by the MCP shall
be implemented in conformance with the appropriate version of the transaction
implementation guide, as specified
                                 by applicable federal rule or regulation.
 
                                 The MCP must have the capacity to accept the
following transactions from the Ohio Department of Job and Family services
consistent with EDI processing
                                 specifications in the transaction
implementation guides and in conformance with the 820 and 834 Transaction
Companion Guides issued by ODJFS:
 
                                 ASC X12 820 - Payroll Deducted and Other Group
Premium Payment for Insurance Products; and

 
                                 ASC X12 834 - Benefit Enrollment and
Maintenance.

 
                                 The MCP shall comply with the HIPAA mandated
EDI transaction standards and code sets no later than the required compliance
dates as set forth in the federal
                                 regulations.
 
                                 Documentation of Compliance with Mandated EDI
Standards
                                 The capacity of the MCP and/or applicable
trading partners and business associates to electronically conduct claims
processing and related transactions in
                                 compliance with standards and effective dates
mandated by HIPAA must be demonstrated, to the satisfaction of ODJFS, as
outlined below.

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 18
 
                                 Verification of Compliance with HIPAA (Health
Insurance Portability and Accountability Act of 1995)


                                 MCPs shall comply with the transaction
standards and code sets for sending and receiving applicable transactions as
specified in 45 CFR Part 162 – Health Insurance
                                 Reform: Standards for Electronic Transactions
(HIPAA regulations) In addition the MCP must enter into the appropriate trading
partner agreement and implemented
                                 standard code sets. If the MCP has obtained
third-party certification of HIPAA compliance for any of the items listed below,
that certification may be submitted in lieu
                                 of the MCP’s written verification for the
applicable item(s).
 
                                 i.           Trading Partner Agreements
                                 ii.          Code Sets
                                 iii.         Transactions
 
                                              
 a.
Health Care Claims or Equivalent Encounter Information (ASC X12N 837 & NCPDP
5.1)    b. Eligibility for a Health Plan (ASC X12N 270/271)    c. Referral
Certification and Authorization (ASC X12N 278)    d. Health Care Claim Status
(ASC X12N 276/277)    e. Enrollment and Disenrollment in a Health Plan (ASC X12N
834)    f. Health Care Payment and Remittance Advice (ASC X12N 835)    g. Health
Plan Premium Payments (ASC X12N 820)    h. Coordination of Benefits

                                                
                                 Trading Partner Agreement with ODJFS
                                 MCPs must complete and submit an EDI trading
partner agreement in a format specified by the ODJFS. Submission of the copy of
the trading partner agreement prior
                                 to entering into this Agreement may be waived
at the discretion of ODJFS; if submission prior to entering into this Agreement
is waived, the trading partner
                                 agreement must be submitted at a subsequent
date determined by ODJFS.
 
                                 Noncompliance with the EDI and claims
adjudication requirements will result in the imposition of penalties, as
outlined in Appendix N, Compliance Assessment
                                 System, of the Provider Agreement.


                c.             Encounter Data Submission Requirements
 
                                 General Requirements
                                 Each MCP must collect data on services
furnished to members through an encounter data system and must report encounter
data to the ODJFS. MCPs are required to
                                 submit this data electronically to ODJFS on a
monthly basis in the following standard formats:

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 19
   
                                 •      Institutional Claims - UB92 flat file
                                 •      Noninstitutional Claims - National
standard format
                                 •      Prescription Drug Claims - NCPDP

 
                                 ODJFS relies heavily on encounter data for
monitoring MCP performance. The ODJFS uses encounter data to measure clinical
performance, conduct access and
                                 utilization reviews, reimburse MCPs for newborn
deliveries and aid in setting MCP capitation rates. For these reasons, it is
important that encounter data is timely,
                                accurate, and complete.  Data quality,
performance measures and standards are described in the Agreement.
 
                                 An encounter represents all of the services,
including medical supplies and medications, provided to a member of the MCP by a
particular provider, regardless of the
                                 payment arrangement between the MCP and the
provider. For example, if a member had an emergency department visit and was
examined by a physician, this would
                                 constitute two encounters, one related to the
hospital provider and one related to the physician provider. However, for the
purposes of calculating a utilization
                                 measure, this would be counted as a single
emergency department visit. If a member visits their PCP and the PCP examines
the member and has laboratory procedures
                                 done within the office, then this is
one encounter between the member and their PCP.
 
                                If the PCP sends the member to a lab to have
procedures performed, then this is two encounters; one with the PCP and another
with the lab. For pharmacy encounters,
                                each prescription filled is a separate
encounter.
 
                                Encounters include services paid for
retrospectively through fee-for-service payment arrangements, and prospectively
through capitated arrangements. Only
                                encounters with services (line items) that are
paid by the MCP, fully or in part, and for which no further payment is
anticipated, are acceptable encounter data
                                submissions, except for immunization services.
Immunization services submitted to the MCP must be submitted to ODJFS if these
services were paid for by another
                                entity (e.g., free vaccine program).
 
                                All other services that are unpaid or paid in
part and for which the MCP anticipates further payment (e.g., unpaid services
rendered during a delivery of a newborn)
                                may not be submitted to ODJFS until they are
paid. Penalties for noncompliance with this requirement are specified in
Appendix N, Compliance Assessment System
                                of the Agreement.

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 20
 
                                Acceptance Testing
                                The MCP must have the capability to report all
elements in the Minimum Data Set as set forth in the ODJFS Encounter Data
Specifications and must submit a test file
                                in the ODJFS-specified medium in the required
formats prior to contracting or prior to an information systems replacement or
update.
 
                                 Acceptance testing of encounter data is
required as specified in Section 29(a)(v) of this Appendix.


                                Encounter Data File Submission Procedures
                                A certification letter must accompany the
submission of an encounter data file in the ODJFS-specified medium. The
certification letter must be signed by the MCP’s
                                Chief Executive Officer (CEO), Chief Financial
Officer (CFO), or an individual who has delegated authority to sign for, and who
reports directly to, the MCP’s CEO or
                                CFO.
 
                                 Timing of Encounter Data Submissions
                                 ODJFS recommends that MCPs submit encounters no
more than thirty-five (35) days after the end of the month in which they were
paid. For example, claims paid in
                                 January are due March 5. ODJFS recommends that
MCPs submit files in the ODJFS-specified medium by the 5th of each month. This
will help to ensure that the
                                encounters are included in the ODJFS master file
in the same month in which they were submitted.
 
                d.             Information Systems Review
 
                                ODJFS or its designee may review the information
system capabilities of each MCP, before ODJFS enters into a provider agreement
with a new MCP, when a
                                participating MCP undergoes a major information
system upgrade or change, when there is identification of significant
information system problems, or at ODJFS’
                                discretion. Each MCP must participate in the
review. The review will assess the extent to which MCPs are capable of
maintaining a health information system including
                                producing valid encounter data, performance
measures, and other data necessary to support quality assessment and
improvement, as well as managing the care
                                delivered to its members.
 
                                The following activities, at a minimum, will be
carried out during the review. ODJFS or its designee will:
 
                
 i.
Review the Information Systems Capabilities Assessment (ISCA) forms, as
developed by CMS; which the MCP will be required to complete.


 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 21
 
                                ii.          Review the completed ISCA and
accompanying documents;
 
                                iii.
Conduct interviews with MCP staff responsible for completing the ISCA, as well
as staff responsible for aspects of the MCP’s information systems function;

 
                                iv.
Analyze the information obtained through the ISCA, conduct follow-up interviews
with MCP staff, and write a statement of findings about the MCP’s information
system.

 
                                v.          Assess the ability of the MCP to
link data from multiple sources;
 
                                vi.         Examine MCP processes for data
transfers;
 
                                vii.
If an MCP has a data warehouse, evaluate its structure and reporting
capabilities;

 
                                viii.
Review MCP processes, documentation, and data files to ensure that they comply
with state specifications for encounter data submissions; and

 
                                ix.
Assess the claims adjudication process and capabilities of the MCP.

 
31.           Delivery Payments
 
                MCPs will be reimbursed for paid deliveries that are identified
in the submitted encounters using the methodology outlined in the ODJFS Delivery
Payment and Reporting
                Procedures document. The delivery payment represents the
facility and professional service costs associated with the delivery event and
postpartum care that is rendered in
                the hospital immediately following the delivery event; no
prenatal or neonatal experience is included in the delivery payment.
 
                If a delivery occurred, but the MCP did not reimburse providers
for any costs associated with the delivery, then the MCP shall not submit the
delivery encounter to ODJFS and
                is not entitled to receive payment for the delivery. Delivery
encounters submitted by MCPs must be received by ODJFS no later than 460 days
after the last date of service.
                Delivery encounters which are received by ODJFS after this time
will be denied payment. MCPs will receive notice of the payment denial on the
remittance advice.
 
                To capture deliveries outside of institutions (e.g., hospitals)
and deliveries in hospitals without an accompanying physician encounter, both
the institutional encounters (UB-
                92) and the noninstitutional encounters (NSF) are searched for
deliveries.

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 22
 
                If a physician and a hospital encounter is found for the same
delivery, only one payment will be made. The same is true for multiple births;
if multiple delivery encounters are
                submitted, only one payment will be made. The method for
reimbursing for deliveries includes the delivery of stillborns where the MCP
incurred costs related to the delivery.
 
                Rejections
                If a delivery encounter is not submitted according to ODJFS
specifications, it will be rejected and MCPs will receive this information on
the exception report (or error report)
                that accompanies every file in the ODJFS-specified format.
Tracking, correcting and resubmitting all rejected encounters is the
responsibility of the MCP and is required by
                ODJFS.


                Timing of Delivery Payments
                MCPs will be paid monthly for deliveries. For example, payment
for a delivery encounter submitted with the required encounter data submission
in March, will be reimbursed in
                March. The delivery payment will cover any encounters submitted
with the monthly encounter data submission regardless of the date of the
encounter, but will not cover
                encounters that occurred over one year ago.


                This payment will be a part of the weekly update (adjustment
payment) that is in place currently. The third weekly update of the month will
include the delivery payment. The
                remittance advice is in the same format as the capitation
remittance advice.
 
                Updating and Deleting Delivery Encounters
                The process for updating and deleting delivery encounters is
handled differently from all other encounters. See the ODJFS Encounter Data
Specifications for detailed
                instructions on updating and deleting delivery encounters.


                The process for deleting delivery encounters can be found on
page 35 of the UB-92 technical specifications (record/field 20-7) and page
III-47 of the NSF technical
                specifications (record/field CA0-31.0a).
 
                Auditing of Delivery Payments
                A delivery payment audit will be conducted periodically. If
medical records do not substantiate that a delivery occurred related to the
payment that was made, then ODJFS will
                recoup the delivery payment from the MCP. Also, if it is
determined that the encounter which triggered the delivery payment was not a
paid encounter, then ODJFS will recoup
                the delivery payment.
 
32.
If the MCP will be using the Internet functions that will allow approved users
to access member information (e.g., eligibility verification), the MCP must
ensure that the proper safeguards, firewalls, etc., are in place to protect
member data.


 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 23
 
33.
MCPs must receive prior written approval from ODJFS before adding any
information to their website that would require ODJFS prior approval in hard
copy form (e.g., provider listings, member handbook information).

 
34.
Pursuant to 42 CFR 438.106(b), the MCP acknowledges that it is prohibited from
holding a member liable for services provided to the member in the event that
the ODJFS fails to make payment to the MCP.

 
35.
In the event of an insolvency of an MCP, the MCP, as directed by ODJFS, must
cover the continued provision of services to members until the end of the month
in which insolvency has occurred, as well as the continued provision of
inpatient services until the date of discharge for a member who is
institutionalized when insolvency occurs.

 
36.           Franchise Fee Assessment Requirements
 
                a.
Each MCP is required to pay a franchise permit fee to ODJFS for each calendar
quarter as required by ORC Section 5111.176. The current fee to be paid is an
amount equal to 5.5 percent of the managed care premiums, minus Medicare
premiums that the MCP received from any payer in the quarter to which the fee
applies. Any premiums the MCP returned or refunded to members or premium payers
during that quarter are excluded from the fee.

 
                b.
The franchise fee is due to ODJFS in the ODJFS-specified format on or before the
30th day following the end of the calendar quarter to which the fee applies.

 
                c.
At the time the fee is submitted, the MCP must also submit to ODJFS a completed
form and any supporting documentation pursuant to ODJFS specifications.

 
                d.
Penalties for noncompliance with this requirement are specified in Appendix N,
Compliance Assessment System of the Provider Agreement and in ORC Section
5111.176.

 
37.           Information Required for MCP Websites
 
                a.
On-line Provider Directory – MCPs must have an internet-based provider directory
available in the same format as their ODJFS-approved provider directory, that
allows members to electronically search for the MCP panel providers based on
name, provider type, geographic proximity, and population (as specified in
Appendix H). MCP provider directories must include all MCP-contracted providers
[except as specified by ODJFS] as well as certain ODJFS non-contracted
providers.


 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 24
 
                b.
On-line Member Website - MCPs must have a secure internet-based website which
provides members the ability to submit questions, comments, grievances, and
appeals, and receive a response (members must be given the option of a return
e-mail or phone call). MCP responses to questions or comments must be made
within one working day of receipt. MCP responses to grievances and appeals must
adhere to the timeframes specified in OAC rule 5101:3-26-08.4. The member
website must be regularly updated to include the most current ODJFS-approved
materials, although this website must not be the only means for notifying
members of new and/or revised MCP information (e.g., change in holiday closures,
changes in additional benefits, revisions to approved member materials).

 
                                 The MCP member website must also include, at a
minimum, the following information which must be accessible to members and the
general public without any log-in
                                 restrictions: (1) MCP contact information,
including the MCP’s toll-free member services phone number, service hours, and
closure dates; (2) a list of counties
                                 covered in the MCP’s service area; (3) the
ODJFS-approved MCP member handbook, recent newsletters and announcements; (4)
the MCP’s on-line provider
                                 directory as referenced in section 36(a) of
this appendix; (5) the MCP’s current preferred drug list (PDL), including an
explanation of the list, which drugs require prior
                                 authorization (PA), and how to initiate a PA;
and (6) the MCP’s current list of drugs covered only with PA, how to initiate a
PA, and the MCP’s policy for covering
                                 name brand drugs. MCPs must ensure that all
website member information and materials are clearly labeled for CFC members
and/or ABD members, as applicable.
                                 ODJFS may require MCPs to include additional
information on the member website as needed.
 
                c.
On-line Provider Website – MCPs must have a secure internet-based website for
contracting providers through which providers can confirm a consumer’s
enrollment and through which providers can submit and receive responses to prior
authorization requests (an e-mail process is an acceptable substitute if the
website includes the MCP’s e-mail address for such submissions).



                                 The MCP provider website must also include, at
a minimum, the following information which must be accessible to providers and
the general public without any log-
                                 in restrictions: (1) MCP contact information,
including the MCP’s designated contact for provider issues; (2) a list of
counties covered in the MCP’s service area; (3)
                                 the MCP’s provider manual including the MCP's
claims submission process, as well as a list of services requiring prior
authorization, recent newsletters and
                                 announcements; (4) the MCP’s on-line provider
directory as referenced in section 36(a) of this appendix; (5) the MCP’s current
PDL, including an explanation of the
                                 list, which drugs require PA, and how to
initiate a PA; and (6) the MCP’s current list of drugs covered only with PA, how
to initiate a PA, and the MCP’s policy for
                                 covering name brand drugs. MCPs must ensure
that all website information and materials are clearly labeled for CFC members
and/or ABD members, as applicable.
                                 ODJFS may require MCPs to include additional
information on the provider website as needed.

 
 

--------------------------------------------------------------------------------

 

Appendix C
Covered Families and Children (CFC) population
Page 25
 
38.
MCPs must provide members with a printed version of their PDL and PA lists, upon
request.

 
39.
MCPs must not use, or propose to use, any offshore programming or call center
services in fulfilling the program requirements.

 
40.           Coordination of Benefits


                When a claim is denied due to third party liability, the managed
care plan must timely share appropriate and available information regarding the
third party to the provider for
                the purposes of coordination of benefits, including, but not
limited to third party liability information received from the Ohio Department
of Job and Family Services.
 
41.
MCP submissions with due dates that fall on a weekend or holiday are due the
next business day.

 
 
 

--------------------------------------------------------------------------------

 

Appendix D
Covered Families and Children (CFC) population
Page 1
APPENDIX D


ODJFS RESPONSIBILITIES
CFC ELIGIBLE POPULATION
 
The following are ODJFS responsibilities or clarifications that are not
otherwise specifically stated in OAC Chapter 5101: 3-26 or elsewhere in the
ODJFS-MCP provider agreement.
 
General Provisions
 
1.
ODJFS will provide MCPs with an opportunity to review and comment on the
rate-setting time line and proposed rates, and proposed changes to the OAC
program rules or the provider agreement.

 
2.
ODJFS will notify MCPs of managed care program policy and procedural changes
and, whenever possible, offer sufficient time for comment and implementation.

 
3.
ODJFS will provide regular opportunities for MCPs to receive program updates and
discuss program issues with ODJFS staff.

 
4.
ODJFS will provide technical assistance sessions where MCP attendance and
participation is required. ODJFS will also provide optional technical assistance
sessions to MCPs, individually or as a group.

 
5.
ODJFS will provide MCPs with an annual MCP Calendar of Submissions outlining
major submissions and due dates.

 
6.
ODJFS will identify contact staff, including the Contract Administrator,
selected for each MCP.

 
7.
ODJFS will recalculate the minimum provider panel specifications if ODJFS
determines that significant changes have occurred in the availability of
specific provider types and the number and composition of the eligible
population.

 
8.
ODJFS will recalculate the geographic accessibility standards, using the
geographic information systems (GIS) software, if ODJFS determines that
significant changes have occurred in the availability of specific provider types
and the number and composition of the eligible population and/or the ODJFS
provider panel specifications.

 
9.
On a monthly basis, ODJFS will provide MCPs with an electronic file containing
their MCP’s provider panel as reflected in the ODJFS Provider Verification
System (PVS) database, or other designated system.

 
 
 

--------------------------------------------------------------------------------

 

Appendix D
Covered Families and Children (CFC) population
Page 2
 
10.
On a monthly basis, ODJFS will provide MCPs with an electronic Provider Master
File containing all the Ohio Medicaid fee-for-service providers, which includes
their Medicaid Provider Number, as well as all providers who have been assigned
a provider reporting number for current encounter data purposes. This file also
includes National Provider Identifier (NPI) information where applicable.

 
11.
It is the intent of ODJFS to utilize electronic commerce for many processes and
procedures that are now limited by HIPAA privacy concerns to FAX, telephone, or
hard copy. The use of TLS will mean that private health information (PHI) and
the identification of consumers as Medicaid recipients can be shared between
ODJFS and the contracting MCPs via e-mail such as reports, copies of letters,
forms, hospital claims, discharge records, general discussions of
member-specific information, etc. ODJFS may revise data/information exchange
policies and procedures for many functions that are now restricted to FAX,
telephone, and hard copy, including, but not limited to, monthly membership and
premium payment reconciliation requests, newborn reporting, Just Cause
disenrollment requests, information requests etc. (as specified in Appendix C).

 
12.
ODJFS will immediately report to Center for Medicare and Medicaid Services (CMS)
any breach in privacy or security that compromises protected health information
(PHI), when reported by the MCP or ODJFS staff.

 
13.
Service Area Designation Membership in a service area is mandatory unless ODJFS
approves membership in the service area for consumer initiated selections only.
It is ODJFS’current intention to implement a mandatory managed care  program in
service areas wherever choice and capacity allow and the criteria in 42 CFR
438.50(a) are met.

 
14.           Consumer information
 
                a.
ODJFS or its delegated entity will provide membership notices, informational
materials, and instructional materials relating to members and eligible
individuals in a manner and format that may be easily understood. At least
annually, ODJFS or designee will provide MCP eligible individuals, including
current MCP members, with a Consumer Guide. The Consumer Guide will describe the
managed care program and include information on the MCP options in the service
area and other information regarding the managed care program as specified in 42
CFR 438.10.

 
                b.
ODJFS will notify members or ask MCPs to notify members about significant
changes affecting contractual requirements, member services or access to
providers.

 
                c.
If an MCP elects not to provide, reimburse, or cover a counseling service or
referral service due to an objection to the service on moral or religious
grounds, ODJFS will provide coverage and reimbursement for these services for
the MCP’s members.  ODJFS will provide information on what services the MCP will
not cover and how and where the MCP’s members may obtain these services in the
applicable Consumer Guides.


 
 

--------------------------------------------------------------------------------

 

Appendix D
Covered Families and Children (CFC) population
Page 3
 
15.           Membership Selection and Premium Payment
 
                a.
The managed care enrollment center (MCEC): The ODJFS-contracted MCEC will
provide unbiased education, selection services, and community outreach for the
Medicaid managed care program. The MCEC shall operate a statewide toll-free
telephone center to assist eligible individuals in selecting an MCP or choosing
a health care delivery option.



                                 The MCEC shall distribute the most current
Consumer Guide that includes the managed care program information as specified
in 42 CFR 438.10, as well as ODJFS 
                                 prior-approved MCP materials, such as
solicitation brochures and provider directories, to consumers who request
additional materials.
 
                b.
Auto-Assignment Limitations – In order to ensure market and program stability,
ODJFS may limit an MCP’s auto-assignments if they meet any of the following
enrollment thresholds:

 
                                      •
55% of the statewide Covered Families and Children (CFC) eligible population;
and/or
                                      •   70% of the CFC eligibles in any region
with two MCPs; and/or                                       •   55% of the CFC
eligibles in any region with three MCPs

                                                                             
                                 Once an MCP meets one of these enrollment
thresholds, the MCP will only be permitted to receive the additional new
membership (in the region or statewide, as
                                 applicable) through: (1) consumer-initiated
enrollment; and (2) auto-assignments which are based on previous enrollment in
that MCP or based on an historical
                                 provider relationship with a provider who is
not on the panel of any other MCP in that region. In the event that an MCP in a
region meets one or more of these
                                 enrollment thresholds, ODJFS, in their sole
discretion, may not impose the auto-assignment limitation and auto-assign
members to the MCPs in that region as ODJFS
                                 deems appropriate.
 
                c .
Performance Based Auto-Assignments – Consumers who do not voluntarily select an
MCP or are not auto-assigned to an MCP based on previous enrollment in that MCP
or an historical provider relationship with a provider who is not on the panel
of another MCP in that region, will be auto-assigned based on the MCP
performance using the following performance rating system:


 
 

--------------------------------------------------------------------------------

 

Appendix D
Covered Families and Children (CFC) population
Page 4
 
                MCPs will be scored based on the following ten measures:
 
                 i.              MCP Consumer Call Center (see Appendix C)
                                 –         Average Speed of Answer
                                 –         Abandonment Rate
         –         Blockage rate          
                 ii.             MCP Provider Call Center (measurement and
standards will match those set for the MCP Consumer Call Center outlined in
Appendix C.      
                                 –         Average Speed of Answer
                                 –         Abandonment Rate
                                 –         Blockage rate
                 iii.            MCP Prior Authorization (see OAC
5101:3-26-03.1)
                                 –         Average Time to Process Non-Pharmacy
Requests
                                 –         Average Time to Process Pharmacy
Requests
                 iv.           Prompt Payment of Claims (see Appendix J)
                                 –         Percentage of Claims Paid within
30days
                                 –         Percentage of Claims Paid within 90
days
 
                Each MCP will receive a point for meeting the established
standard. If an MCP meets the established standard for each measure, they will
receive ten points. For each region,
                the MCP with the highest score will receive the
performance-based auto-assignments for the region. If there is a tie for the
highest score, then each tying MCP will be
                considered equal in the auto-assignment process. Scoring will
take place quarterly and applied to the auto-assignment process once the results
are finalized.
 
                On a regional basis, MCPs that have auto-assignment limitations
in accordance with 15(b) do not qualify for performance-based auto-assignments
unless (1) there are two
                MCPs in the region, (2) the auto-assignment limited MCP received
10 points and (3) the other MCP in the regional failed to receive 10 points. In
this case, the MCP with the
                auto-assignment limitation shall receive auto-assignments in the
amount of 10% of the performance based auto-assignments for every point the
other MCP is below 10 points
                (i.e. if the other MCP has 7 points then the MCP would receive
30% (3 points * 10%)).
 
                If ODJFS implements a new enrollment freeze on an MCP as
outlined in Appendix N, the MCP will not receive any auto-assignments. Should
ODJFS remove the new enrollment
                freeze, the MCP will not be entitled to receive performance
based auto-assignments until the next quarterly review is performed and
implemented as outlined in this section.

 
 

--------------------------------------------------------------------------------

 

Appendix D
Covered Families and Children (CFC) population
Page 5
 
                d.
Consumer Contact Record (CCR): ODJFS or their designated entity shall forward
CCRs to MCPs on no less than a weekly basis. The CCRs are a record of each
consumer-initiated MCP enrollment, change, or termination, and each MCEC
initiated MCP assignment processed through the MCEC. The CCR contains
information that is not included on the monthly member roster.

 
                e.
Monthly member roster (MR): ODJFS verifies managed care plan enrollment on a
monthly basis via the monthly membership roster. ODJFS or its designated entity
provides a full member roster (F) and a change roster (C) via HIPAA 834
compliant transactions.

 
                f.
Monthly Premiums and Delivery Payments: ODJFS will remit payment to the MCPs via
an electronic funds transfer (EFT), or at the discretion of ODJFS, by paper
warrant.

 
                g.
Remittance Advice: ODJFS will confirm all premium payments and delivery payments
paid to the MCP during the month via a monthly remittance advice (RA), which is
sent to the MCP the week following state cut-off. ODJFS or its designated entity
provides a record of each payment via HIPAA 820 compliant transactions.

 
                h.
MCP Reconciliation Assistance: ODJFS will work with an MCP-designated contact(s)
to resolve the MCP’s member and newborn eligibility inquiries, premium and
delivery payment inquiries/discrepancies and to review/approve hospital
deferment requests.

 
16.           ODJFS will make available a website which includes current program
information.
 
17.
ODJFS will regularly provide information to MCPs regarding different aspects of
MCP performance including, but not limited to, information on MCP-specific and
statewide external quality review organization surveys, focused clinical quality
of care studies, consumer satisfaction surveys and provider profiles.

 
18.
ODJFS will periodically review a random sample of online and printed directories
to assess whether MCP information is both accessible and updated.

 
19.           Communications
 
                a.              ODJFS/BMHC:
The Bureau of Managed Health Care (BMHC) is responsible for the oversight of the
MCPs’ provider agreements with ODJFS. Within the BMHC, a specific Contract
Administrator (CA) has been assigned to each MCP. Unless expressly directed
otherwise, MCPs shall first contact their designated CA for questions/assistance
related to Medicaid and/or the MCP’s program requirements /responsibilities. If
their CA is not available and the MCP needs immediate assistance, MCP staff
should request to speak to a supervisor within the Contract Administration
Section. MCPs should take all necessary and appropriate steps to ensure all MCP
staff are aware of, and follow, this communication process.


 
 

--------------------------------------------------------------------------------

 

Appendix D
Covered Families and Children (CFC) population
Page 6
 
                b.              ODJFS contracting-entities: ODJFS-contracting
entities should never be contacted by the MCPs unless the MCPs have been
specifically instructed to contact the
                                                               ODJFS contracting
entity directly.
 
                c.
MCP delegated entities: In that MCPs are ultimately responsible for meeting
program requirements, the BMHC will not discuss MCP issues with the MCPs’
delegated entities unless the applicable MCP is also participating in the
discussion. MCP delegated entities, with the applicable MCP participating,
should only communicate with the specific CA assigned to that MCP.


 
 

--------------------------------------------------------------------------------

 

APPENDIX F
REGIONAL RATES
 
1. PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 01/01/09 THROUGH
06/30/09 SHALL BE AS FOLLOWS: An at-risk amount of 1% is applied to the MCP
rates. The status of the at-risk amount is determined in accordance with
Appendix O, performance incentives.
 
MCP: WellCare of Ohio, Inc.
 
SERVICE
ENROLLMENT
AREA
REGIONAL STATUS
HF/HST
Age < 1
HF/HST
Age 1
HF/HST
Age 2-13
HF/HST
Age 14-18
Male
HF/HST
Age 14-18
Female
HF
Age 19-44
Male
HF
Age 19-44
Female
HF
Age 45
and over
HST
Age 19-64
Female
Delivery Payment
Northeast
Mandatory
$560.36
$138.09
$98.52
$127.48
$171.11
$214.01
$318.30
$490.82
$395.17
$4,482.86
                                                                               
               

 
List of Eligible Assistance Groups (AGs)
 
Healthy Families:   - MA-C Categorically eligible due to TANF cash
                             - MA-T   Children under 21
                                 - MA-Y  Transitional Medicaid
 
Healthy Start:         - MA-P Pregnant Women and Children
 
For the SFY 2009 contract period, MCPs will be put at-risk for a portion of the
premiums received for members in regions they served as of January 1, 2006,
provided the MCP has participated in the program for more than twenty-four
months.
MCPs will be put at-risk for a portion of the premiums received for members in
regions they began serving after January 1, 2006, beginning with the MCP's
twenty-fifth month of membership in each region. The at-risk amount will be
determined separately for each region an MCP serves. WellCare's regions at risk:
Northeast.
Page 1 of 3

 
 

--------------------------------------------------------------------------------

 

APPENDIX F
REGIONAL RATES
 
                2. AT-RISK AMOUNTS FOR 01/01/09 THROUGH 06/30/09 SHALL BE AS
FOLLOWS: An at-risk amount of 1% is applied to the MCP rates. The status of the
at-risk amount is determined in accordance with Appendix O, performance
incentives.


MCP: WellCare of Ohio, Inc.
 
SERVICE
ENROLLMENT
AREA
REGIONAL STATUS
HF/HST
Age < 1
HF/HST
Age 1
HF/HST
Age 2-13
HF/HST
Age 14-18
Male
HF/HST
Age 14-18
Female
HF
Age 19-44
Male
HF
Age 19-44
Female
HF
Age 45
and over
HST
Age 19-64
Female
Delivery Payment
Northeast
Mandatory
$5.35
$1.32
$0.94
$1.22
$1.63
$2.04
$3.04
$4.68
$3.77
$42.77
                                                                               
                                       

 
List of Eligible Assistance Groups (AGs)
 
Healthy Families:   -   MA-C Categorically eligible due to TANF cash
                                 -   MA-T   Children under 21
                                 -   MA-Y  Transitional Medicaid
 
Healthy Start:         -  MA-P   Pregnant Women and Children


For the SFY 2009 contract period, MCPs will be put at-risk for a portion of the
premiums received for members in regions they served as of January 1, 2006,
provided the MCP has participated in the program for more than twenty-four
months.
MCPs will be put at-risk for a portion of the premiums received for members in
regions they began serving after January 1, 2006, beginning with the MCP's
twenty-fifth month of membership in each region. The at-risk amount will be
determined separately for each region an MCP serves. WellCare's regions at risk:
Northeast.
Page 2 of 3

 
 

--------------------------------------------------------------------------------

 

APPENDIX F
REGIONAL RATES
                3. PREMIUM RATES FOR 01/01/09 THROUGH 06/30/09 SHALL BE AS
FOLLOWS: An at-risk amount of 1% is applied to the MCP rates. The status of the
at-risk amount is determined in accordance with Appendix O, performance
incentives.
 
MCP: WellCare of Ohio, Inc.
 
SERVICE
ENROLLMENT
AREA
REGIONAL STATUS
HF/HST
Age < 1
HF/HST
Age 1
HF/HST
Age 2-13
HF/HST
Age 14-18
Male
HF/HST
Age 14-18
Female
HF
Age 19-44
Male
HF
Age 19-44
Female
HF
Age 45
and over
HST
Age 19-64
Female
Delivery Payment
Northeast
Mandatory
$565.71
$139.41
$99.46
$128.70
$172.74
$216.05
$321.34
$495.50
$398.94
$4,525.63
                                                                               
                                       



List of Eligible Assistance Groups (AGs)


Healthy Families:   -   MA-C Categorically eligible due to TANF cash
                                 -   MA-T   Children under 21
                                 -   MA-Y  Transitional Medicaid
 
Healthy Start:         -  MA-P   Pregnant Women and Children
 
For the SFY 2009 contract period, MCPs will be put at-risk for a portion of the
premiums received for members in regions they served as of January 1, 2006,
provided the MCP has participated in the program for more than twenty-four
months.
MCPs will be put at-risk for a portion of the premiums received for members in
regions they began serving after January 1, 2006, beginning with the MCP's
twenty-fifth month of membership in each region. The at-risk amount will be
determined separately for each region an MCP serves. WellCare's regions at risk:
Northeast.
Page 3 of 3

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 1
APPENDIX G
 
COVERAGE AND SERVICES
CFC ELIGIBLE POPULATION
1.             Basic Benefit Package
 
                Pursuant to OAC rule 5101:3-26-03(A), with limited exclusions
(see section G.2 of this appendix), MCPs must ensure that members have access to
medically-necessary services
                covered by the Ohio Medicaid fee-for-service (FFS) program, and
any additional services as specified in OAC rule 5101:3-26-03. For information
on Medicaid-covered services,
                MCPs must refer to the ODJFS website. The following is a general
list of the benefits covered by the Ohio Medicaid fee-for-service program:
 
                                 •      Inpatient hospital services
 
                                 •      Outpatient hospital services


                                 •      Rural health clinics (RHCs) and
Federally qualified health centers (FQHCs)
 
                                 •
Physician services whether furnished in the physician’s office, the covered
person’s home, a hospital, or elsewhere

 
                                 •      Laboratory and x-ray services
 
                                 •
Screening, diagnosis, and treatment services to children under the age of
twenty-one (21) under the HealthChek (EPSDT) program



                                 •      Family planning services and supplies
                              
                                 •      Home health and private duty nursing
services
 
                                 •      Podiatry

                                 •      Chiropractic services
 
                                 •
Physical therapy, occupational therapy, developmental therapy and speech therapy

 
                                 •
Nurse-midwife, certified family nurse practitioner, and certified pediatric
nurse practitioner services

 
                                 •      Prescription drugs
 
                                 •      Ambulance and ambulette services
 
                                 •      Dental services


 
 

--------------------------------------------------------------------------------

 
 
Appendix G
Covered Families and Children (CFC) population
Page 2
 
                                 •      Durable medical equipment and medical
supplies
 
                                 •      Vision care services, including
eyeglasses
 
                                 •      Nursing facility stays as specified in
OAC rule 5101:3-26-03
 
                                 •      Hospice care
 
                                 •      Behavioral health services (see section
G.2.b.iii of this appendix)
 
2.     Exclusions, Limitations and Clarifications
 
                                a.           Exclusions

 
                                              MCPs are not required to pay for
Ohio Medicaid FFS program (Medicaid) non-covered services, except as specified
in OAC rule 5101:3-26-03. For information
                                              regarding Medicaid noncovered
services, MCPs must refer to the ODJFS website. The following is a general list
of the services not covered by the Ohio
                                              Medicaid fee-for-service program:
 
                                              •      Services or supplies that
are not medically necessary
 
                                              •
Experimental  services  and  procedures,  including  drugs  and equipment, not
covered by Medicaid

 
                                              •
Abortions, except in the case of a reported rape, incest, or when medically
necessary to save the life of the mother



                                              •      Infertility services for
males or females
 
                                              •
Voluntary sterilization if under 21 years of age or legally incapable of
consenting to the procedure

 
                                              •      Reversal of voluntary
sterilization procedures
 
                                              •      Plastic or cosmetic surgery
that is not medically necessary*
 
                                              •      Services for the treatment
of obesity unless medically necessary*
 
                                              •      Custodial or supportive
care not covered by Medicaid
 
                                              •      Sexual or marriage
counseling
 
                                              •      Acupuncture and biofeedback
services

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 3
 
                                               •      Services to find cause of
death (autopsy)

 
                                               •      Comfort items in the
hospital (e.g., TV or phone)
 
                                               •      Paternity testing
 
                                MCPs are also not required to pay for
non-emergency services or supplies received without members following the
directions in their MCP member handbook, unless
                                otherwise directed by ODJFS.
 
                                *These services could be deemed medically
necessary if medical complications/conditions in addition to the obesity or
physical imperfection are present.


 
                 b.            Limitations & Clarifications


                                i.            Member Cost-Sharing
 
                                              As specified in OAC rules
5101:3-26-05(D) and 5101:3-26-12, MCPs are permitted to impose the applicable
member co-payment amount(s) for dental services,
                                              vision services, non-emergency
emergency department services, or prescription drugs, other than generic drugs.
MCPs must notify ODJFS if they intend to
                                              impose a co-payment. ODJFS must
approve the notice to be sent to the MCP’s members and the timing of when the
co-payments will begin to be imposed. If
                                              ODJFS determines that an MCP’s
decision to impose a particular co-payment on their members would constitute a
significant change for those members,
                                              ODJFS may require the effective
date of the co-payment to coincide with the “Open Enrollment” month.
 
                                              Notwithstanding the preceding
paragraph, MCPs must provide an ODJFS-approved notice to all their members 90
days in advance of the date that the MCP
                                              will impose the co-payment. With
the exception of member co-payments the MCP has elected to implement in
accordance with OAC rules 5101:3-26-05(D) and
                                              5101:3-26-12, the MCP’s payment
constitutes payment in full for any covered services and their subcontractors
must not charge members or ODJFS any 
                                              additional co-payment, cost
sharing, down-payment, or similar charge, refundable or otherwise.
 
                                ii.           Abortion and Sterilization
 
                                              The use of federal funds to pay
for abortion and sterilization services is prohibited unless the specific
criteria found in 42 CFR 441 and OAC rules 5101:3-17-01
                                              and 5101:3-21-01 are met. MCPs
must verify that all of the information on the required forms (JFS 03197, 03198,
and 03199) is provided and that the service
                                              meets the required criteria before
any such claim is paid.

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 4
 
                                              Additionally, payment must not be
made for associated services such as anesthesia, laboratory tests, or hospital
services if the abortion or sterilization itself
                                              does not qualify for payment. MCPs
are responsible for educating their providers on the requirements; implementing
internal procedures including systems
                                              edits to ensure that claims are
only paid once the MCP has determined if the applicable forms are completed and
the required criteria are met, as confirmed by
                                              the appropriate
certification/consent forms; and for maintaining documentation to justify any
such claim payments.
 
                                iii.          Behavioral Health Services

 
                                              Coordination of Services: MCPs
must have a process to coordinate benefits of and referrals to the publicly
funded community behavioral health system.
                                              MCPs must ensure that members have
access to all medically-necessary behavioral health services covered by the Ohio
Medicaid FFS program and are
                                              responsible for coordinating those
services with other medical and support services. MCPs must notify members via
the member handbook and provider
                                              directory of where and how to
access behavioral health services, including the ability to self-refer to mental
health services offered through ODMH
                                              community mental health centers
(CMHCs) as well as substance abuse services offered through Ohio Department of
Alcohol and Drug Addiction Services
                                              (ODADAS)-certified Medicaid
providers. Pursuant to ORC Section 5111.16, alcohol, drug addiction and mental
health services covered by Medicaid are not to
                                              be paid by the managed care
program when the nonfederal share of the cost of those services is provided by a
board of alcohol, drug addiction, and mental
                                              health services or a state agency
other than ODJFS. MCPs are also not responsible for providing mental health
services to persons between 22 and 64 years of
                                              age while residing in an
institution for mental disease (IMD) as defined in Section 1905(i) of the Social
Security Act.
 
                                              MCPs must provide Medicaid-covered
behavioral health services for members who are unable to timely access services
or are unwilling to access services
                                              through community providers.
 
                                              Mental Health Services: There are
a number of Medicaid-covered mental health (MH) services available through ODMH
CMHCs.                                         

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 5
 
                                              Where an MCP is responsible for
providing MH services for their members, the MCP is responsible for ensuring
access to counselingand psychotherapy,
                                             
physician/psychologist/psychiatrist services, outpatient clinic services,
general hospital outpatient psychiatric services, pre-hospitalization screening,
                                              diagnostic assessment (clinical
evaluation), crisis intervention, psychiatric hospitalization in general
hospitals (for all ages), and Medicaid-covered
                                              prescription drugs and laboratory
services. MCPs are not required to cover partial hospitalization, or inpatient
psychiatric care in a private or public free-
                                              standing psychiatric hospital.
However, MCPs are required to cover the payment of physician services in a
private or public free-standing psychiatric hospital
                                              when such services are billed
independent of the hospital. The payment of physician services in an IMD is also
covered by the MCPs, as long as the member
                                              is 21 years of age and under or 65
years of age and older.
 
                                              Substance Abuse Services: There
are a number of Medicaid-covered substance abuse services available through
ODADAS-certified Medicaid providers.


                                              Where an MCP is responsible for
providing substance abuse services for their members, the MCP is responsible for
ensuring access to alcohol and other drug
                                              (AOD) urinalysis screening,
assessment, counseling, physician/psychologist/psychiatrist AOD treatment
services, outpatient clinic AOD treatment services,
                                              general hospital outpatient AOD
treatment services, crisis intervention, inpatient detoxification services in a
general hospital, and Medicaid-covered
                                              prescription drugs and laboratory
services. MCPs are not required to cover outpatient detoxification, intensive
outpatient programs (IOP) or methadone
                                              maintenance.
 
                                              Financial Responsibility for
Behavioral Health Services: MCPs are responsible for the following:
 
                                                 •
payment of Medicaid-covered prescription drugs prescribed by an ODMH CMHC or
ODADAS-certified provider when obtained through an MCP’s panel pharmacy;

                                                 •
payment of Medicaid-covered services provided by an MCP’s panel laboratory when
referred by an ODMH CMHC or ODADAS-certified provider;

                                                 •
payment of all other Medicaid-covered behavioral health services obtained
through providers other than those who are ODMH CMHCs or ODADAS-certified
providers when arranged/authorized by the MCP.

 
                                                Limitations:
                                                 •
Pursuant to ORC Section 5111.16, alcohol, drug addiction and mental health
services covered by Medicaid are not to be paid by the managed care program when
the nonfederal share of the cost of those services is provided by a board of
alcohol, drug addiction, and mental health services or a state agency other than
ODJFS. As part of this limitation:



 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 6
 
                                                              •
MCPs are not responsible for paying for behavioral health services provided
through ODMH CMHCs and ODADAS-certified Medicaid providers;

                                                              •
MCPs are not responsible for payment of partial hospitalization (mental health),
inpatient psychiatric care in a private or public free-standing inpatient
psychiatric hospital, outpatient detoxification, intensive outpatient programs
(IOP) (substance abuse) or methadone maintenance;

                                                              •
MCPs are required to cover the payment of physician services in a private or
public free­standing psychiatric hospital when such services are billed
independent of the hospital.

 
 
iv.          Pharmacy Benefit: In providing the Medicaid pharmacy benefit to
their members, MCPs must cover the same drugs covered by the Ohio Medicaid
fee-for-
              service program, in accordance with OAC rule 5101:3-26-03(A) and
(B).

 
                                              Pursuant to ORC Section 5111.172,
MCPs may, subject to ODJFS approval, implement strategies for the management of
drug utilization. (see appendix G.3.a).
 
                                v.
Organ Transplants: MCPs must ensure coverage for organ transplants and related
services in accordance with OAC 5101-3-2-07.1 (B)(4)&(5). Coverage for all organ
transplant services, except kidney transplants, is contingent upon review and
recommendation by the “Ohio Solid Organ Transplant Consortium” based on criteria
established by Ohio organ transplant surgeons and authorization from the ODJFS
prior authorization unit. Reimbursement for bone marrow transplant and
hematapoietic stem cell transplant services, as defined in OAC 3701:84-01, is
contingent upon review and recommendation by the “Ohio Hematapoietic Stem Cell
Transplant Consortium” again based on criteria established by Ohio experts in
the field of bone marrow transplant. While MCPs may require prior authorization
for these transplant services, the approval criteria would be limited to
confirming the consumer is being considered and/or has been recommended for a
transplant by either consortium and authorized by ODJFS. Additionally, in
accordance with OAC 5101:3-2-03 (A)(4) all services related to organ donations
are covered for the donor recipient when the consumer is Medicaid eligible.


 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 7


3.             Health Management Programs
 
                In an effort to improve access, quality, and continuity of care
for MCP members, each MCP must:

 
                      i.  Establish a primary care provider (PCP) for each
member and encourage the member to have an ongoing relationship with the PCP.
For this requirement, a primary care
                      provider as defined in OAC: 5101: 3-26-01 serves as the
ongoing source of primary and preventive care; assists with coordination of care
as appropriate for the member’s
                      health care needs; recommends referrals to specialists for
the member; triages the member appropriately; notifies the MCP of a member who
may benefit from care
                      management services; and participates in development of
the Care Management care treatment plan. The MCP must ensure the primary care
provider agrees to perform the
                      care coordination responsibilities as outlined in OAC:
5101: 3-26-03.1.
 
                      ii.  Provide education and outreach to each member to
emphasize the importance of disease prevention and health/wellness promotion.
The MCP must encourage and
                      enable the member to make informed decisions about
accessing and utilizing health care services appropriately.


                      iii. Direct and monitor coordination of care efforts for
each member for medical services delivered across the continuum of care. The MCP
should incorporate the
                      requirements in Sections 3 c, d, and e in its overall
strategy for care coordination.
 
                      iv. Develop and implement a strategy to identify members
who display risk factors for developing a disease and/or who over-/under-utilize
health care services, and would
                      benefit from targeted outreach or education. For this
requirement, the MCP must implement mechanisms to identify such members and
should include the following
                      information sources: administrative data review (e.g.,
pharmacy claims, emergency department claims, or inpatient hospital admissions),
provider/self referrals, telephone
                      interviews, home visits, referrals resulting from internal
MCP operations, and data as reported by the MCEC during membership selection.
Should the MCP identify
                      members characterized as having an increased risk for
developing a disease or who inappropriately utilize health care services, the
MCP must offer education and outreach
                      initiatives (e.g., educational mailing) designed to
mitigate the risk factors, and prevent the member from requiring more
progressive interventions, such as care management
                      services.
 
                      v. Implement Utilization Management Programs as outlined
in Section 3.a to maximize effectiveness of care provided to members.
 
                      vi. Each MCP must implement a Care Management Program as
outlined in Section 3.b which coordinates and monitors the care for members with
special health care needs.
                      The Care Management Program must be designed to ensure the
intensity of interventions provided by the MCP corresponds to the member’s level
of need.

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 8
 
                a.             Utilization Management Programs
 
                                              General Provisions - Pursuant to
OAC rule 5101:3-26-03.1(A)(7), MCPs must implement a utilization management (UM)
program to maximize the effectiveness
                                              of the care provided to members
and may develop other UM programs, subject to prior approval by ODJFS. For the
purposes of this requirement, the specific
                                              UM programs which require ODJFS
prior-approval are an MCP’s general pharmacy program, a controlled substances
and member management program, and
                                              any other program designed by the
MCP with the purpose of redirecting or restricting access to a particular
service or service location.
 
                                              i.
Pharmacy Programs - Pursuant to ORC Sec. 5111.172, MCPs may, subject to ODJFS
prior-approval, implement strategies for the management of drug utilization.
Pharmacy utilization management strategies may include developing preferred drug
lists, requiring prior authorization for certain drugs, placing limitations on
the type of provider and locations where certain medications may be
administered, and developing and implementing a specialized pharmacy program to
address the utilization of controlled substances, as defined in section 3719.01
of the Ohio Revised Code. MCPs may also implement a retrospective drug
utilization review program designed to promote the appropriate clinical
prescribing of covered drugs.

 
                                                         Drug Prior
Authorizations: MCPs must receive prior approval from ODJFS for the medications
that they wish to cover through prior authorization. MCPs
                                                         must establish their
prior authorization system so that it does not unnecessarily impede member
access to medically-necessary Medicaid-covered
                                                         services. MCPs must
make their approved list of drugs covered only with prior authorization
available to members and providers, as outlined in
                                                         paragraphs 37(b) and
(c) of Appendix C.
 
                                                         While MCPs may, with
ODJFS approval,   require prior authorization for the coverage of 2nd generation
antipsychotic drugs, MCPs must allow any
                                                         member to continue
receiving a specific 2nd generation antipsychotic drug if the member is
stabilized on that particular medication. The MCP must 
                                                         continue to cover that
specific antipsychotic for the stabilized member for as long as that medication
continues to be effective for the member. MCPs
                                                         must also collaborate
with ODJFS in the retrospective review of 2nd generation antipsychotic
utilization.
 
                                                         MCPs must comply with
the provisions of 1927(d)(5) of the Social Security Act, 42 USC 1396r-8(k)(3),
and OAC rule 5101:3-26-03.1 regarding the
                                                         timeframes for prior
authorization of covered outpatient drugs.

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 9
 
                                                         Controlled Substances
and Member Management Programs: MCPs may also, with ODJFS prior approval,
develop and implement Controlled Substances
                                                         and Member Management
(CSMM) programs designed to address use of controlled substances. Utilization
management strategies may include prior 
                                                         authorization as a
condition of obtaining a controlled substance, as defined in section 3719.01 of
the Ohio Revised Code. CSMM strategies may also 
                                                         include processes for
requiring MCP members at high risk for fraud or abuse involving controlled
substances to have their controlled substances
                                                         prescribed by a
designated provider/providers and filled by a pharmacy, medical provider, or
health care facility designated by the program.
 
                                              ii.
Emergency Department Diversion (EDD) – MCPs must provide access to services in a
way that assures access to primary, specialist and urgent care in the most
appropriate settings and that minimizes frequent, preventable utilization of
emergency department (ED) services. OAC rule 5101:3-26-03.1(A)(7)(d) requires
MCPs to implement the ODJFS-required emergency department diversion (EDD)
program for frequent utilizers.



                                                         Each MCP must establish
an ED diversion (EDD) program with the goal of minimizing frequent ED
utilization. The MCP’s EDD program must include the
                                                         monitoring of ED
utilization, identification of frequent ED utilizers, and targeted approaches
designed to reduce avoidable ED utilization. MCP EDD
                                                         programs must, at a
minimum, address those ED visits which could have been prevented through
improved education, access, quality or care
                                                         management approaches.


                                                         Although there is often
an assumption that frequent ED visits are solely the result of a preference on
the part of the member and education is therefore
                                                         the standard remedy, it
is also important to ensure that a member’s frequent ED utilization is not due
to problems such as their PCP’s lack of
                                                         accessibility or
failure to make appropriate specialist referrals. The MCP’s EDD program must
therefore also include the identification of providers who
                                                         serve as PCPs for a
substantial number of frequent ED utilizers and the implementation of corrective
action with these providers as so indicated.


                                                         This requirement does
not replace the MCP’s responsibility to inform and educate all members regarding
the appropriate use of the ED.

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 10

 
                b.             Care Management Programs


                                In accordance with 5101:3-26-03.1(A)(8), MCPs
must offer and provide care management services which coordinate and monitor the
care of members with special
                                health care needs.
 
                                i.         Each MCP must inform all members and
contracting providers of the MCP’s care management services.

 
                                ii.        The MCP’s care management program
must include, at a minimum, the following components:

 
                                           a.
Identification Strategies

 
 
The MCP must implement mechanisms to identify members potentially eligible for
care management services. These mechanisms must include an administrative data
review of pharmacy claims, emergency department visits, and inpatient hospital
admissions (e.g., diagnosis, cost threshold, and/or service utilization) and may
include provider/self referrals, telephone interviews, information as reported
by MCEC during membership selection, home visits, or referrals resulting from
internal MCP operations (e.g., utilization management, 24/7 nurse advice line,
member services, etc.).

 
                                                            Each MCP must
incorporate identification strategies (i.e., mechanisms and criteria) as
specified in ODJFS Care Management Program Requirements.
 
                                           b.
Risk Stratification Levels

 
 
The MCP must develop a strategy to assign members to low, medium, or high risk
stratification levels based on the results of the identification and/or
assessment processes. This will be a continual process and the risk levels will
be adjusted based on the completion of the health assessment and the member’s
demonstrated progress in meeting the goals of the care treatment plan. Each MCP
must incorporate risk stratification levels as specified in ODJFS Care
Management Program Requirements.

 
                                           c.
Health Assessment

 
 
Once a member has been identified by the MCP as being potentially eligible for
care management, the MCP must arrange for, or conduct, a health assessment to
determine the member’s need for care management services. The health assessment
completed by the MCP will depend on the member’s initial assignment to a low-,
medium-, or high-risk stratification level. ODJFS recognizes that the completion
of an assessment may result in the assignment of the member to a different risk
stratification level (i.e., than the level originally assigned) or that the
member may not demonstrate a need for care management services.


 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 11
 
                                                            For a member
assigned to the low- or medium-risk stratification levels, the MCP must, at a
minimum, complete a health assessment based on a review
                                                           of
administrative claims data. The health assessment must be able to identify the
severity of the member’s condition/disease state, and must be
                                                            reviewed by a
qualified health professional appropriate for the member’s health condition. If
an MCP opts to use a disease management
                                                           methodology/algorithm
to assign members to a risk stratification level as part of the assessment,
there must be clinical input to the development of the
                                                           algorithm.
 
                                                            For members assigned
to a high risk stratification level, the MCP must complete a health assessment
that is comprehensive and evaluates the
                                                            member’s
medical condition(s), including physical, behavioral, social, and psychological
needs.   The health assessment must also evaluate if the
                                                            member has
co-morbidities, or multiple complex health care conditions. The goals of the
assessment are to identify the member’s existing and/or
                                                            potential health
care needs and assess the member’s need for care management services. The health
assessment for members assigned to the high risk
                                                           stratification level
must be completed by a physician, physician assistant, RN, LPN, licensed social
worker, or a graduate of a two- or four-year allied
                                                           health program. If
the assessment is completed by a physician assistant, LPN, licensed social
worker, or a graduate of a two- or four-year allied health
                                                            program, there
should be oversight and monitoring by either a registered nurse or physician.
 
                                                            The MCP must address
the health assessment components as specified in ODJFS Care Management Program
Requirements.
 
                                           d.             Care Treatment Plan
 
                                                            The care treatment
plan is defined by ODJFS as the one developed by the MCP for the member. The
development of the care treatment plan must be
                                                            based on the health
assessment, and reflect the member’s health care needs. The care treatment plan
must also include specific provisions for periodic
                                                            reviews of the
member's health care needs. Periodic reviews may include administrative data
reviews or screening questions to alert appropriately
                                                           qualified MCP staff
to update the health assessment and the care treatment plan. The frequency of
contact with the member must correspond to the
                                                            member’s risk
stratification level, and must include a provision for two-way communication or
feedback between the member and the MCP.

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 12
 
                                                            The member and the
member's PCP must be actively involved in the development of, and revisions to,
the care treatment plan. The designated PCP is
                                                            the provider,
or specialist, who will manage and coordinate the overall care for the member.
Ongoing communication regarding the status of the care
                                                            treatment plan may
be accomplished between the MCP and the PCP's designee (i.e., qualified health
professional). Revisions to the clinical portion of
                                                            the care treatment
plan should be completed in consultation with the PCP.
 
                                                            The elements of a
care treatment plan include:
 
                                                            (a)         Goals
and actions that address health care conditions identified in the health
assessment;
 
                                                            (b)         Member
level interventions (i.e., referrals and making appointments) that assist
members in obtaining services, providers and programs related
                                                            to the  health care
conditions identified in the health assessment;
 
                                                            (c)    
     Continuous review, revision and contact follow-up, as needed, with members
to insure the care treatment plan is adequately monitored
                                                            including
the following:
 
                                                            •
Identification of gaps between recommended care and actual care provided; and

                                                            •
Re-evaluation of a member's risk level with adjustment to the level of care
management services provided.

           
                                           The MCP must address care treatment
plan components as specified in ODJFS Care Management Program Requirements.
 
                                           e.              Coordination of Care
and Communication
 
                                                            The MCP must assign
an accountable point of contact (i.e., care manager) who can help obtain
medically necessary care, assist with health-related
                                                            services
and coordinate care needs.

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 13
 
                                                            The MCP must arrange
or provide for professional care management services that are performed
collaboratively by a team of professionals appropriate
                                                            for the member’s
condition and health care needs. The MCP’s care manager must attempt to
coordinate with the member’s care manager from other
                                                            health systems. The
MCP must have a process to facilitate, maintain, and coordinate both care and
communication with the member, PCP, and other
                                                            service providers
and care managers. The MCP must also have a process to coordinate care for a
member that is receiving services from state sub-
                                                            recipient agencies
as appropriate [e.g., the Ohio Department of Mental Health (ODMH); the Ohio
Department of Mental Retardation and
                                                            Developmental
Disabilities (ODMR/DD); and the Ohio Department of Alcohol and Drug Addiction
Services (ODADAS)]. The MCP must have a
                                                            provision to
disseminate information to the member/caregiver concerning the health condition,
types of services that may be available, and how to
                                                            access the services.
 
                                           f.              Member Enrollment in
the Care Management Program
 
                                           The MCP must assure and coordinate
the placement of the member into the Care Management Program–including the
identification of the member’s need for
                                           care management services, completion
of the health assessment, and timely development of the care treatment plan.
This process must occur within the
                                           following timeframes for:


                                           a)             newly enrolled
members: 90 days from the effective date of enrollment for those members who are
identified as meeting the criteria for care
                                           management; and 
                                           b)             existing members: 90
days from identifying their need for care management.
 
                                           For members assigned to the low or
medium risk stratification levels, the MCP may choose to implement an “opt out”
process for members. MCPs that
                                           implement an opt out process must
provide care management services to the member until the member declines the
initial offer to participate in the program. The
                                           opt out process must be clearly
defined in all member materials, and the MCP must have a documented process for
honoring any opt out requests. For members
                                           assigned to a low- or medium – level,
the MCP may obtain verbal or written confirmation of the member’s care
management status in the care management
                                           records. For members assigned to the
high risk stratification levels, the MCP must obtain written or verbal
confirmation of the member’s care management status
                                           in the care management record.

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 14

 
                                           g.             Provider and Member
Notifications
 
                                           The MCP must have a process to inform
members and their PCPs that they have been identified as meeting the criteria
for care management, including their
                                           enrollment into the care management
program. The MCP must develop, at a minimum, the following notifications for
members enrolled in the Care Management
                                           program:
 
                                                       1.
Member Enrollment in the Care Management Program: This must include a
description of the opt-out process (if an MCP implements) for members in the
low- and medium- risk stratification levels; contact information for the
member’s care manager; and the care management services available to the member.

                                                       2.
Member Disenrollment from the Care Management Program: This notice must include
the rationale for disenrolling the member from the care management program,
(e.g., declines participation in the program, meets goals in care treatment
plan, etc.) and information for the member to contact the MCP if future
assistance is needed.

 
                                           h.             Access to Specialists
  
                                                            The MCP must
implement mechanisms to notify all Members with Special Health Care Needs of
their right to directly access a specialist. Such access 
                                                            may be
assured through, for example, a standing referral or an approved number of
visits, and documented in the care treatment plan.
 
                                           i.               Care Management
Strategies
 
                                                            The MCP must follow
best-practice and/or evidence based clinical guidelines when developing
interventions for the risk stratification levels, the care
                                                            treatment plan and
coordinating the care management needs. The MCP must develop and implement
mechanisms to educate and equip providers and
                                                            care managers with
evidence-based clinical guidelines or best practice approaches to assist in
providing a high level of quality of care to members.
 
                                           j.               Care Management
Program Staffing
 
                                                            The MCP must
identify the staff that will be involved in the operations of the care
management program, including but not imited to: care manager
                                                            supervisors, care
manager, and administrative support staff. The MCP must identify the role and
functions of each care management staff member as
                                                            well as the
educational requirements, clinical licensure standards, certification and
relevant experience with care management standards and/or
                                                            activities. The MCP
must provide care manager staff/member ratios based on the member risk
stratification and different levels of care being provided
                                                            to members.

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 15
 
                                           k.              Information
Technology System for the Care Management Program

                      
                                           The MCP’s information technology
system for the Care Management Program must maximize the opportunity for
communication between the MCP, the PCP, the
                                           member, and other service providers
and care managers. The MCP must have an integrated database that allows MCP
staff who may be contacted by a member
                                           in care management to have immediate
access to, and review of, the most recent information with the MCP’s information
systems relevant to the case. The
                                           integrated database may include the
following: administrative data, call center communications, service
authorizations, care treatment plans, health assessments,
                                           care management notes, and PCP notes.
The information technology system must also have the capability to share
relevant information with the member, the
                                           PCP, and other service providers and
care managers. The goal is to integrate information from a variety of sources in
an effort to facilitate care management
                                           needs for the member.
 
                                           l.               Care Management Data
Submission
 
                                                            The MCP must submit
a monthly electronic report to the Care Management System (CAMS) for all members
who are provided care management
                                                            services by the MCP
as outlined in the ODJFS Case Management File and Submission
Specifications.    In order for a member to be submitted as care
                                                            managed in CAMS, the
MCP must complete the steps as outlined in Section ii.f: Enrollment in the Care
Management program. ODJFS, or its
                                                            designated entity,
the external quality review vendor, will validate on an annual basis the
accuracy of the information contained in CAMS with the
                                                            member’s care
management record.
 
                                                            The CAMS files are
due the 15th calendar day of each month.

 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 16
 
                                                            The MCP must also
have an ODJFS-approved care management program which includes the items in this
Section. Each MCP must implement an
                                                            evaluation process
to review, revise and/or update the care management program on an annual basis.
If the evaluation process results in a revision to
                                                          
 identification strategies, health assessment(s), and risk stratification
strategies, then the MCP must notify ODJFS in writing of the change, which may
                                                            be subject to
review and approval by ODJFS.
 
                c.             Care Coordination with ODJFS-Designated Providers


                                Per OAC rule 5101:3-26-03.1(A)(4), MCPs are
required to share specific information with certain ODJFS-designated
non-contracting providers in order to ensure that
                                these providers have been supplied with specific
information needed to coordinate care for the MCP’s members. Once an MCP has
obtained a provider agreement, but
                                within the first month of operation, the MCP
must provide to the ODJFS-designated providers (i.e., ODMH Community Mental
Health Centers, ODADAS-certified
                                Medicaid providers, FQHCs/RHCs, QFPPs, CNMs,
CNPs [if applicable], and hospitals) a quick reference information packet which
includes the following:


                                               i.        A brief cover letter
explaining the purpose of the mailing; and
 
                                              ii.
A brief summary document that includes the following information:

 
                                                         •
Claims submission information including the MCP’s Medicaid provider number for
each region;

 
                                                         •
The MCP’s prior authorization and referral procedures or the MCP’s website which
includes this information;

 
                                                         •
A picture of the MCP’s member identification card (front and back);

 
                                                         •
Contact numbers and website location for obtaining information for eligibility
verification, claims processing, referrals/prior authorization, and information
regarding the MCP’s behavioral health administrator;

 
                                                         •
A listing of the MCP’s major pharmacy chains and the contact number for the
MCP’s pharmacy benefit administrator (PBM);



 
 

--------------------------------------------------------------------------------

 

Appendix G
Covered Families and Children (CFC) population
Page 17
 
                                                         •
A listing of the MCP’s laboratories and radiology providers; and

 
                                                         •
A listing of the MCP’s contracting behavioral health providers and how to access
services through them (this information is only to be provided to
non-contracting community mental health and substance abuse providers).

 
                d.             Care coordination with Non-Contracting Providers
 
                                Per OAC rule 5101:3-26-05(A)(9), MCPs
authorizing the delivery of services from a provider who does not have an
executed subcontract must ensure that they have a
                                mutually agreed upon compensation amount for the
authorized service and notify the provider of the applicable provisions of
paragraph D of OAC rule 5101:3-26-05.
                                This notice is provided when an MCP authorizes a
non-contracting provider to furnish services on a one-time or infrequent basis
to an MCP member and must include
                                required ODJFS-model language and information.
This notice must also be included with the transition of services form sent to
providers as outlined in paragraph 29.h
                                of Appendix C.
 
                e.             Integration of Member Care

 
                                The MCP must ensure that a discharge plan is in
place to meet a member’s health care needs following discharge from a nursing
facility, and integrated into the
                                member’s continuum of care. The discharge plan
must address the services to be provided for the member and must be developed
prior to the date of discharge from
                                the nursing facility. The MCP must ensure
follow-up contact occurs with the member, or authorized representative, within
thirty (30) days of the member’s discharge
                                from the nursing facility to ensure that the
member’s health care needs are being met.

 
 

--------------------------------------------------------------------------------

 

Appendix H
Covered Families and Children (CFC) population
Page 1
APPENDIX H
 
PROVIDER PANEL SPECIFICATIONS
CFC ELIGIBLE POPULATION
 
1.             GENERAL PROVISIONS

MCPs must provide or arrange for the delivery of all medically necessary,
Medicaid-covered health services, as well as assure that they meet all
applicable provider panel requirements for their entire designated service area.
The ODJFS provider panel requirements are specified in the charts included with
this appendix and must be met prior to the MCP receiving a provider agreement
with ODJFS. The MCP must remain in compliance with these requirements for the
duration of the provider agreement.
 
If an MCP is unable to provide the medically necessary, Medicaid-covered
services through their contracted provider panel, the MCP must ensure access to
these services on an as needed basis. For example, if an MCP meets the
pediatrician requirement but a member is unable to obtain a timely appointment
from a pediatrician on the MCP’s provider panel, the MCP will be required to
secure an appointment from a panel pediatrician or arrange for an out-of-panel
referral to a pediatrician.
 
MCPs are required to make transportation available to any member requesting
transportation when they must travel 30 miles or more from their home to receive
a medically-necessary Medicaid-covered service. If the MCP offers transportation
to their members as an additional benefit and this transportation benefit only
covers a limited number of trips, the required transportation listed above may
not be counted toward this trip limit (as specified in Appendix C).
 
In developing the provider panel requirements, ODJFS considered, on a
county-by-county basis, the population size and utilization patterns of the
Covered Families and Children (CFC) consumers, as well as the potential
availability of the designated provider types. ODJFS has integrated existing
utilization patterns into the provider network requirements to avoid disruption
of care. Most provider panel requirements are county-specific but in certain
circumstances, ODJFS requires providers to be located anywhere in the region.
Although all provider types listed in this appendix are required provider types,
only those listed on the attached charts must be submitted for ODJFS prior
approval.
 
2.             PROVIDER SUBCONTRACTING


Unless otherwise specified in this appendix or OAC rule 5101:3-26-05, all MCPs
are required to enter into fully-executed subcontracts with their providers.
These subcontracts must include a baseline contractual agreement, as well as the
appropriate ODJFS-approved Model Medicaid Addendum. The Model Medicaid Addendum
incorporates all applicable Ohio Administrative Code rule requirements specific
to provider subcontracting and therefore cannot be modified except to add
personalizing information such as the MCP’s name.

 
 

--------------------------------------------------------------------------------

 

Appendix H
Covered Families and Children (CFC) population
Page 2


ODJFS must prior approve all MCP providers in the ODJFS- required provider type
categories before they can begin to provide services to that MCP’s members. MCPs
may not employ or contract with providers excluded from participation in Federal
health care programs under either section 1128 or section 1128A of the Social
Security Act. As part of the prior approval process, MCPs must submit
documentation verifying that all necessary contract documents have been
appropriately completed. ODJFS will verify the approvability of the submission
and process this information using the ODJFS Managed Care Provider Network
(MCPN), maintained by the Managed Care Enrollment Center (MCEC), or other
designated process. The MCPN is a centralized database system that maintains
information on the status of all MCP-submitted providers.
 
Only those providers who meet the applicable criteria specified in this
document, as determined by ODJFS, will be approved by ODJFS. MCPs must
credential/recredential providers in accordance with the standards specified by
the National Committee for Quality Assurance (or receive approval from ODJFS to
use an alternate industry standard) and must have completed the credentialing
review before submitting any provider to ODJFS for approval. Regardless of
whether ODJFS has approved a provider, the MCP must ensure that the provider has
met all applicable credentialing criteria before the provider can render
services to the MCP’s members.
 
MCPs must notify ODJFS of the addition and deletion of their contracting
providers as specified in OAC rule 5101:3-26-05, and must notify ODJFS within
one working day in instances where the MCP has identified that they are not in
compliance with the provider panel requirements specified in this appendix.
 
3.             PROVIDER PANEL REQUIREMENTS
 
The provider network criteria that must be met by each MCP are as follows:
 
a.              Primary Care Providers (PCPs)
 
Primary Care Provider (PCP) means an individual physician (M.D. or D.O.),
certain physician group practice/clinic (Primary Care Clinics [PCCs]), or an
advanced practice nurse (APN) as defined in ORC 4723.43 or advanced practice
nurse group practice within an acceptable specialty, contracting with an MCP to
provide services as specified in paragraph (B) of OAC rule 5101: 3-26-03.1. The
APN capacity can count up to 10% of the total requirement for the county.
Acceptable specialty types for PCPs include family/general practice, internal
medicine, pediatrics, and obstetrics/gynecology (OB/GYN). Acceptable PCCs
include FQHCs, RHCs and the acceptable group practices/clinics specified by
ODJFS. As part of their subcontract with an MCP, PCPs must stipulate the total
Medicaid member capacity that they can ensure for that individual MCP.

 
 

--------------------------------------------------------------------------------

 

Appendix H
Covered Families and Children (CFC) population
Page 3


Each PCP must have the capacity and agree to serve at least 50 Medicaid members
at each practice site in order to be approved by ODJFS as a PCP. The
capacity-by-site requirement must be met for all ODJFS-approved PCPs.
 
In determining whether an MCP has sufficient PCP capacity for a region, ODJFS
considers a provider who can serve as a PCP for 2000 Medicaid MCP members as one
full-time equivalent (FTE).
 
ODJFS reviews the capacity totals for each PCP to determine if they appear
excessive. ODJFS reserves the right to request clarification from an MCP for any
PCP whose total stated capacity for all MCP networks added together exceeds 2000
Medicaid members (i.e., 1 FTE). Where indicated, ODJFS may set a cap on the
maximum amount of capacity that we will recognize for a specific PCP. ODJFS may
allow up to an additional 750 member capacity for each nurse practitioner or
physician’s assistant that is used to provide clinical support for a PCP.
 
For PCPs contracting with more than one MCP, the MCP must ensure that the
capacity figure stated by the PCP in their subcontract reflects only the
capacity the PCP intends to provide for that one MCP. ODJFS utilizes each
approved PCP’s capacity figure to determine if an MCP meets the provider panel
requirements and this stated capacity figure does not prohibit a PCP from
actually having a caseload that exceeds the capacity figure indicated in their
subcontract.
 
ODJFS recognizes that MCPs will need to utilize specialty providers to serve as
PCPs for some special needs members. Also, in some situations (e.g., continuity
of care) a PCP may only want to serve a very small number of members for an MCP.
In these situations it will not be necessary for the MCP to submit these PCPs to
ODJFS for prior approval. These PCPs will not be included in the ODJFS MCPN
database, or other designated process, and therefore may not appear as PCPs in
the MCP’s provider directory. These PCPs will, however, need to execute a
subcontract with the MCP which includes the appropriate Model Medicaid Addendum.
 
The PCP requirement is based on an MCP having sufficient PCP capacity to serve
40% of the eligibles in the region if three MCPs are serving the region and 55%
of the eligibles in the region if two MCPs are serving the region. At a minimum,
each MCP must meet both the PCP FTE requirement for that region, and a ratio of
one PCP FTE for each 2,000 of their Medicaid members in that region. MCPs must
also satisfy a PCP geographic accessibility standard. ODJFS will match the PCP
practice sites and the stated PCP capacity with the geographic location of the
eligible population in that region (on a county-specific basis) and perform
analysis using Geographic Information Systems (GIS) software. The analysis will
be used to determine if at least 40% of the eligible population is located
within 10 miles of PCP with available capacity in urban counties and 40% of the
eligible population within 30 miles of a PCP with available capacity in rural
counties. [Rural areas are defined pursuant to 42 CFR 412.62(f)(1)(iii).]

 
 

--------------------------------------------------------------------------------

 

Appendix H
Covered Families and Children (CFC) population
Page 4
 
In addition to the PCP FTE capacity requirement, MCPs must also contract with
the specified number of pediatric PCPs for each region. These pediatric PCPs
will have their stated capacity counted toward the PCP FTE requirement.


A pediatric PCP must maintain a general pediatric practice (e.g., a pediatric
neurologist would not meet this definition unless this physician also operated a
practice as a general pediatrician) at a site(s) located within the
county/region and be listed as a pediatrician with the Ohio State Medical Board.
In addition, half of the required number of pediatric PCPs must also be
certified by the American Board of Pediatrics. The provider panel requirements
for pediatricians are included in the practitioner charts in this appendix.


b.             Non-PCP Provider Network


In addition to the PCP capacity requirements, each MCP is also required to
maintain adequate capacity in the remainder of its provider network within the
following categories: hospitals, dentists, pharmacies, vision care providers,
obstetricians/gynecologists (OB/GYNs), allergists, general surgeons,
otolaryngologists, orthopedists, certified nurse midwives (CNMs), certified
nurse practitioners (CNPs), federally qualified health centers (FQHCs)/rural
health centers (RHCs) and qualified family planning providers (QFPPs). CNMs,
CNPs, FQHCs/RHCs and QFPPs are federally-required provider types.
 
All Medicaid-contracting MCPs must provide all medically-necessary
Medicaid-covered services to their members and therefore their complete provider
network will include many other additional specialists and provider types. MCPs
must ensure that all non-PCP network providers follow community standards in the
scheduling of routine appointments (i.e., the amount of time members must wait
from the time of their request to the first available time when the visit can
occur).


Although there are currently no FTE capacity requirements of the non-PCP
required provider types, MCPs are required to ensure that adequate access is
available to members for all required provider types. Additionally, for certain
non-PCP required provider types, MCPs must ensure that these providers maintain
a full-time practice at a site(s) located in the specified county/region (i.e.,
the ODJFS-specified county within the region or anywhere within the region if no
particular county is specified). A full-time practice is defined as one where
the provider is available to patients at their practice site(s) in the specified
county/region for at least 25 hours a week. ODJFS will monitor access to
services through a variety of data sources, including: consumer satisfaction
surveys; member appeals/grievances/complaints and state hearing
notifications/requests; clinical quality studies; encounter data volume;
provider complaints, and clinical performance measures.
 
Hospitals - MCPs must contract with the number and type of hospitals specified
by ODJFS for each county/region. In developing these hospital requirements,
ODJFS considered, on a county-by-county basis, the population size and
utilization patterns of the Covered Families and Children (CFC) consumers and
integrated the existing utilization patterns into the hospital network
requirements to avoid disruption of care. For this reason, ODJFS may require
that MCPs contract with out-of-state hospitals (i.e. Kentucky, West Virginia,
etc.).

 
 

--------------------------------------------------------------------------------

 

Appendix H
Covered Families and Children (CFC) population
Page 5
 
For each Ohio hospital, ODJFS utilizes the hospital’s most current Annual
Hospital Registration and Planning Report, as filed with the Ohio Department of
Health, in verifying types of services that hospital provides. Although ODJFS
has the authority, under certain situations, to obligate a non-contracting
hospital to provide non-emergency hospital services to an MCP’s members, MCPs
must still contract with the specified number and type of hospitals unless ODJFS
approves a provider panel exception (see Section 4 of this appendix – Provider
Panel Exceptions).
 
If an MCP-contracted hospital elects not to provide specific Medicaid-covered
hospital services because of an objection on moral or religious grounds, the MCP
must ensure that these hospital services are available to its members through
another MCP-contracted hospital in the specified county/region.
 
OB/GYNs - MCPs must contract with the specified number of OB/GYNs for each
county/region, all of whom must maintain a full-time obstetrical practice at a
site(s) located in the specified county/region. Only MCP-contracting OB/GYNs
with current hospital privileges at a hospital under contract with the MCP in
the region can be submitted to the MCPN, or other system, count towards MCP
minimum panel requirements, and be listed in the MCPs’ provider directory.
 
Certified Nurse Midwives (CNMs) and Certified Nurse Practitioners (CNPs) - MCPs
must ensure access to CNM and CNP services in the region if such provider types
are present within the region. The MCP may contract directly with the CNM or CNP
providers, or with a physician or other provider entity who is able to obligate
the participation of a CNM or CNP. If an MCP does not contract for CNM or CNP
services and such providers are present within the region, the MCP will be
required to allow members to receive CNM or CNP services outside of the MCP’s
provider network.
 
Only CNMs with hospital delivery privileges at a hospital under contract with
the MCP in the region can be submitted to the MCPN, or other system, count
towards MCP minimum panel requirements, and be listed in the MCPs’ provider
directory.The MCP must ensure a member’s access to CNM and CNP services if such
providers are practicing within the region.
 
Vision Care Providers - MCPs must contract with the specified number of
ophthalmologists/optometrists for each specified county/region , all of whom
must maintain a full-time practice at a site(s) located in the specified
county/region. All ODJFS-approved vision providers must regularly perform
routine eye exams. (MCPs will be expected to contract with an adequate number of
ophthalmologists as part of their overall provider panel, but only
ophthalmologists who regularly perform routine eye exams can be used to meet the
vision care provider panel requirement.) If optical dispensing is not
sufficiently available in a region through the MCP’s contracting
ophthalmologists/optometrists, the MCP must separately contract with an adequate
number of optical dispensers located in the region.

 
 

--------------------------------------------------------------------------------

 

Appendix H
Covered Families and Children (CFC) population
Page 6
 
Dental Care Providers - MCPs must contract with the specified number of
dentists. In order to assure sufficient access to adult MCP members, no more
than two-thirds of the dentists used to meet the provider panel requirement may
be pediatric dentists.


Federally Qualified Health Centers/Rural Health Clinics (FQHCs/RHCs) - MCPs are
required to ensure member access to any federally qualified health center or
rural health clinic (FQHCs/RHCs), regardless of contracting status. Contracting
FQHC/RHC providers must be submitted for ODJFS approval via the MCPN process, or
other designated process. Even if no FQHC/RHC is available within the region,
MCPs must have mechanisms in place to ensure coverage for FQHC/RHC services in
the event that a member accesses these services outside of the region.


In order to ensure that any FQHC/RHC has the ability to submit a claim to ODJFS
for the state’s supplemental payment, MCPs must offer FQHCs/RHCs reimbursement
pursuant to the following:
 
                 •
MCPs must provide expedited reimbursement on a service-specific basis in an
amount no less than the payment made to other providers for the same or similar
service.

 
                 •
If the MCP has no comparable service-specific rate structure, the MCP must use
the regular Medicaid fee-for-service payment schedule for non-FQHC/RHC
providers.

 
                 •             
MCPs must make all efforts to pay FQHCs/RHCs as quickly as possible and not just
attempt to pay these claims within the prompt pay time frames.

 
MCPs are required to educate their staff and providers on the need to assure
member access to FQHC/RHC services.
 
Qualified Family Planning Providers (QFPPs) - All MCP members must be permitted
to self-refer to family planning services provided by a QFPP. A QFPP is defined
as any public or not-for-profit health care provider that complies with Title X
guidelines/standards, and receives either Title X funding or family planning
funding from the Ohio Department of Health. MCPs must reimburse all
medically-necessary Medicaid-covered family planning services provided to
eligible members by a QFPP provider (including on-site pharmacy and diagnostic
services) on a patient self-referral basis, regardless of the provider’s status
as a panel or non-panel provider.
 
MCPs will be required to work with QFPPs in the region to develop
mutually-agreeable HIPAA compliant policies and procedures to preserve
patient/provider confidentiality, and convey pertinent information to the
member’s PCP and/or MCP.

 
 

--------------------------------------------------------------------------------

 

Appendix H
Covered Families and Children (CFC) population
Page 7
 
Behavioral Health Providers – MCPs must assure member access to all
Medicaid-covered behavioral health services for members as specified in Appendix
G.b.ii. Although ODJFS is aware that certain outpatient substance abuse services
may only be available through Medicaid providers certified by the Ohio
Department of Drug and Alcohol Addiction Services (ODADAS) in some areas, MCPs
must maintain an adequate number of contracted mental health providers in the
region to assure access for members who are unable to timely access services or
unwilling to access services through community mental health centers. MCPs are
advised not to contract with community mental health centers as all services
they provide to MCP members are to be billed to ODJFS.
 
Other Specialty Types (pediatricians, general surgeons, otolaryngologists,
allergists, and orthopedists) - MCPs must contract with the specified number of
all other ODJFS designated specialty provider types. In order to be counted
toward meeting the provider panel requirements, these specialty providers must
maintain a full-time practice at a site(s) located within the specified
county/region. Only contracting general surgeons, orthopedists, and
otolaryngologists with admitting privileges at a hospital under contract with
the MCP in the region can be submitted to the MCPN, or other system, count
towards MCP minimum panel requirements, and be listed in the MCPs’ provider
directory.


4.             PROVIDER PANEL EXCEPTIONS
 
ODJFS may specify provider panel criteria for a service area that deviates from
that specified in this appendix if:
 
                 -
the MCP presents sufficient documentation to ODJFS to verify that they have been
unable to meet or maintain certain provider panel requirements in a particular
service area despite all reasonable efforts on their part to secure such a
contract(s), and

 
                 -
if notified by ODJFS, the provider(s) in question fails to provide a reasonable
argument why they would not contract with the MCP, and

 
                 -
the MCP presents sufficient assurances to ODJFS that their members will have
adequate access to the services in question.

 
If an MCP is unable to contract with or maintain a sufficient number of
providers to meet the ODJFS-specified provider panel criteria, the MCP may
request an exception to these criteria by submitting a provider panel exception
request as specified by ODJFS. ODJFS will review the exception request and
determine whether the MCP has sufficiently demonstrated that all reasonable
efforts were made to obtain contracts with providers of the type in question and
that they will be able to provide access to the services in question.

 
 

--------------------------------------------------------------------------------

 

Appendix H
Covered Families and Children (CFC) population
Page 8
 
A provider panel exception request (PPE) may be approved for a period of not
more than one year. Approvals shall have an effective date of the 1st day of the
month in which the PPE is approved by ODJFS. ODJFS will not accept or review a
request to extend the effective date of a PPE that is submitted earlier than 15
calendar days prior to the date of expiration. Once the MCP has resolved the
deficiency, the PPE is no longer valid. If the MCP becomes deficient in the same
area a new PPE request will need to be submitted prior to the next compliance
review.
 
ODJFS will aggressively monitor access to all services related to the approval
of a provider panel exception request through a variety of data sources,
including: consumer satisfaction surveys; member appeals/grievances/complaints
and state hearing notifications/requests; member just-cause for termination
requests; clinical quality studies; encounter data volume; provider complaints,
and clinical performance measures. ODJFS approval of a provider panel exception
request does not exempt the MCP from assuring access to the services in
question. If ODJFS determines that an MCP has not provided sufficient access to
these services, the MCP may be subject to sanctions.
 
5.            PROVIDER DIRECTORIES
 
MCP provider directories must include all MCP-contracted providers [except as
specified by ODJFS] as well as certain non-contracted providers. At the time of
ODJFS’ review, the information listed in the MCP’s provider directory for all
ODJFS-required provider types specified on the attached charts must exactly
match the data currently on file in the ODJFS MCPN, or other designated process.


MCP provider directories must utilize a format specified by ODJFS. Directories
may be region-specific or include multiple regions, however, the providers
within the directory must be divided by region, county, and provider type, in
that order.
 
The directory must also specify:
 
•               provider address(es) and phone number(s);
•               an explanation of how to access providers (e.g. referral
required vs. self-referral);
•               an indication of which providers are available to members on a
self-referral basis
•
foreign-language speaking PCPs and specialists and the specific foreign
language(s) spoken;

•
how members may obtain directory information in alternate formats that takes
into consideration the special needs of eligible individuals including but not
limited to, visually-limited, LEP, and LRP eligible individuals; and

•               any PCP or specialist practice limitations.
 
Printed Provider Directory
Prior to receiving a provider agreement, all MCPs must develop a printed
provider directory that shall be prior-approved by ODJFS for each covered
population. For example, an MCP who serves CFC and ABD in the Central Region
would have two provider directories, one for CFC and one for ABD. Once approved,
this directory may be regularly updated with provider additions or deletions by
the MCP without ODJFS prior-approval, however, copies of the revised directory
(or inserts) must be submitted to ODJFS prior to distribution to members.

 
 

--------------------------------------------------------------------------------

 

Appendix H
Covered Families and Children (CFC) population
Page 9


On a quarterly basis, MCPs must create an insert to each printed directory that
lists those providers deleted from the MCP’s provider panel during the previous
three months. Although this insert does not need to be prior approved by ODJFS,
copies of the insert must be submitted to ODJFS two weeks prior to distribution
to members.


Internet Provider Directory
MCPs are required to have an internet-based provider directory available in the
same format as their ODJFS-approved printed directory. This internet directory
must allow members to electronically search for MCP panel providers based on
name, provider type, and geographic proximity, and population (e.g. CFC and/or
ABD). If an MCP has one internet-based directory for multiple populations, each
provider must include a description of which population they serve.
 
The internet directory may be updated at any time to include providers who are
not one of the ODJFS-required provider types listed on the charts included with
this appendix. ODJFS-required providers must be added to the internet directory
within one week of the MCP’s notification of ODJFS-approval of the provider via
the Provider Verification process. Providers being deleted from the MCP’s panel
must deleted from the internet directory within one week of notification from
the provider to the MCP. Providers being deleted from the MCP’s panel must be
posted to the internet directory within one week of notification from the
provider to the MCP of the deletion. These deleted providers must be included in
the inserts to the MCP’s provider directory referenced above.
 
6 .           FEDERAL ACCESS STANDARDS


MCPs must demonstrate that they are in compliance with the following federally
defined provider panel access standards as required by 42 CFR 438.206:
 
In establishing and maintaining their provider panel, MCPs must consider the
following:
 
•               The anticipated Medicaid membership.
•
The expected utilization of services, taking into consideration the
characteristics and health care needs of specific Medicaid populations
represented in the MCP.

•
The number and types (in terms of training, experience, and specialization) of
panel providers required to deliver the contracted Medicaid services.

•
The geographic location of panel providers and Medicaid members, considering
distance, travel time, the means of transportation ordinarily used by Medicaid
members, and whether the location provides physical access for Medicaid members
with disabilities.



 
 

--------------------------------------------------------------------------------

 

Appendix H Page 10
 
•               MCPs must adequately and timely cover services to an
out-of-network provider if the MCP’s contracted provider panel is unable to
provide the services covered under the
                MCP’s provider agreement. The MCP must cover the out-of-network
services for as long as the MCP network is unable to provide the services. MCPs
must coordinate with
                the out-of-network provider with respect to payment and ensure
that the provider agrees with the applicable requirements.
 
Contracting providers must offer hours of operation that are no less than the
hours of operation offered to commercial members or comparable to Medicaid
fee-for-service, if the provider serves only Medicaid members. MCPs must ensure
that services are available 24 hours a day, 7 days a week, when medically
necessary. MCPs must establish mechanisms to ensure that panel providers comply
with timely access requirements, and must take corrective action if there is
failure to comply.
 
In order to demonstrate adequate provider panel capacity and services, 42 CFR
438.206 and 438.207 stipulates that the MCP must submit documentation to ODJFS,
in a format specified by ODJFS, that demonstrates it offers an appropriate range
of preventive, primary care and specialty services adequate for the anticipated
number of members in the service area, while maintaining a provider panel that
is sufficient in number, mix, and geographic distribution to meet the needs of
the number of members in the service area.
 
This documentation of assurance of adequate capacity and services must be
submitted to ODJFS no less frequently than at the time the MCP enters into a
contract with ODJFS; at any time there is a significant change (as defined by
ODJFS) in the MCP’s operations that would affect adequate capacity and services
(including changes in services, benefits, geographic service or payments); and
at any time there is enrollment of a new population in the MCP.

 
 

--------------------------------------------------------------------------------

 

North East Region - PCP Capacity


 

 
Minimum PCP Capacity Requirements
 
 
PCPs
 
Total Required
          
Ashtabula 
 
         Cuyahoga     
 
Erie
 
Geauga
 
Huron
 
Lake
 
Lorain
 
Medina
Additional
Required:
In-Region *
 
Capacity 1
 
98,212
 
5,256
 
66,564
 
2,873
 
1,111
 
2,612
 
5,210
 
11,431
 
3,155
 
 
FTEs
 
49.11
 
2.63
 
33.28
 
1.44
 
0.56
 
1.31
 
2.61
 
5.72
 
1.58
 

 
 

 ¹  Based on an FTE of 2000 members  

 
* Must be located within the region.

 
 

--------------------------------------------------------------------------------

 

North East Central Region - PCP Capacity

 

 
Minimum PCP Capacity Requirements
 
 
PCPs
 
 
Total
Required
 
 
Columbiana    
 
 
Mahoning
 
 
Trumbull
Additional
Required:
In-Region *
 
Capacity 1
 
31,367
 
5,281
 
12,039
 
9,047
 
5,000
 
FTEs
 
15.68
 
2.64
 
6.02
 
4.52
 
2.50

 
 

 ¹ Based on an FTE of 2000 members  

 
* Must be located within the region.

 
 

--------------------------------------------------------------------------------

 

East Central Region - PCP Capacity

 

   
Minimum PCP Capacity Requirements
 
 
 
PCPs
 
Total
Required
 
Ashland
 
Carroll
 
Holmes
 
Portage
 
Richland
 
Stark
 
Summit
  Tuscarawas
 
Wayne
Additional
Required:
In-Region *
Capacity 1
55,006
1,732
1,226
794
4,329
5,363
14,376
20,279
3,616
3,291
 
FTEs
27.50
0.87
0.61
0.40
2.16
2.68
7.19
10.14
1.81
1.65
 

 
 

 ¹ Based on an FTE of 2000 members  

 
* Must be located within the region.

 
 

--------------------------------------------------------------------------------

 

Central Region - PCP Capacity


 
County
Capacity 1
FTEs
 
Total Required
100,253
50.13|
Crawford
2,016
1.01
Delaware
2,307
1.15
Fairfield
4,698
2.35
Fayette
1,341
0.67
Franklin
55,101
27.55
Hocking
1,672
0.84
Knox
2,236
1.12
Licking
5,897
2.95
Logan
1,656
0.83
Madison
1,378
0.69
Marion
3,042
1.52
Morrow
1,492
0.75
Perry
2,263
1.13
Pickaway
2,123
1.06
Pike
2,116
1.06
Ross
4,442
2.22
Scioto
5,204
2.60
Union
1,269
0.63



 

 ¹ Based on an FTE of 2000 members  

 
* Must be located within the region.

 
 

--------------------------------------------------------------------------------

 

South East Region - PCP Capacity


 
County
Capacity 1
FTEs
 
Total Required
42,412
21.21       |
Athens
2,664
1.33
Belmont
3,178
1.59
Coshocton
1,840
0.92
Gallia
1,918
0.96
Guernsey
2,518
1.26
Harrison
810
0.41
Jackson
2,107
1.05
Jefferson
3,418
1.71
Lawrence
4,021
2.01
Meigs
1,557
0.78
Monroe
750
0.38
Morgon
930
0.47
Muskingum
5,304
2.65
Noble
581
0.29
Vinton
1,061
0.53
Washington
2,755
1.38
 
 
Additional Required:
In-Region *
 
 
7,000
 
 
3.50

 


 

 ¹ Based on an FTE of 2000 members  

 
* Must be located within the region.

 
 

--------------------------------------------------------------------------------

 

South West Region - PCP Capacity


 

 
Minimum PCP Capacity Requirements
 
 
 
PCPs
 
Total
Required
 
 
 
Adams
 
 
 Brown
 
 
Butler
 
 
 Clermont
 
 
 Clinton
 
 
 Hamilton
 
 
Highland
 
 
Warren
Additional
Required: In
Region *
 
Capacity 1
58,754
2,063
2,122
12,296
5,787
1,705
29,787
2,240
2,754
 
FTEs
29.38
1.03
1.06
6.15
2.89
0.85
14.89
1.12
1.38
 

 
 

 ¹ Based on an FTE of 2000 members  

 
* Must be located within the region.

 
 

--------------------------------------------------------------------------------

 

West Central Region - PCP Capacity


 

 
Minimum PCP Capacity Requirements
 
 
 
PCPs
 
Total
Required
 
 
Champaign
 
 
Clark
 
 
Darke
 
 
Greene
 
 
Miami
 
 
Montgomery
 
 
Preble
 
 
Shelby
 
Additional
Required:
In-Region *
Capacity 1
42,784
1,472
7,225
1,476
4,347
2,550
22,751
1,541
1,422
 
FTEs
21.39
0.74
3.61
0.74
2.17
1.28
11.38
0.77
0.71
 




 

 ¹ Based on an FTE of 2000 members  

 
* Must be located within the region.

 
 

--------------------------------------------------------------------------------

 

North West Region - PCP Capacity


 
County
Capacity 1
FTEs
       Total Required
 68,540 
 34.27
Allen
4,262
2.13
Auglaize
1,228
0.61
Defiance
1,555
0.78
Fulton
1,270
0.64
Hancock
2,038
1.02
Hardin
1,096
0.55
Henry
894
0.45
Lucas
24,752
12.38
Mercer
821
0.41
Ottawa
1,271
0.64
Paulding
710
0.36
Putnam
770
0.39
Sandusky
2,142
1.07
Seneca
2,128
1.06
Van Wert
847
0.42
Williams
1,478
0.74
Wood
2,444
1.22
Wyandot
634
0.32
 
Additional Required:
In-Region *
 
 
18,200
 
 
9.10

 
 

 ¹ Based on an FTE of 2000 members  

 
* Must be located within the region.

 
 

--------------------------------------------------------------------------------

 

WellCare
 
APPENDIX J

 
FINANCIAL PERFORMANCE
CFC ELIGIBLE POPULATION


1.            SUBMISSION OF FINANCIAL STATEMENTS AND REPORTS


 
                MCPs must submit the following financial reports to ODJFS:


 
                a.
The National Association of Insurance Commissioners (NAIC) quarterly and annual
Health Statements (hereafter referred to as the “Financial Statements”), as
outlined in Ohio Administrative Code (OAC) rule 5101:3-26-09(B). The Financial
Statements must include all required Health Statement filings, schedules and
exhibits as stated in the NAIC Annual Health Statement Instructions including,
but not limited to, the following sections: Assets, Liabilities, Capital and
Surplus Account, Cash Flow, Analysis of Operations by Lines of Business,
Five-Year Historical Data, and the Exhibit of Premiums, Enrollment and
Utilization. The Financial Statements must be submitted to BMHC even if the Ohio
Department of Insurance (ODI) does not require the MCP to submit these
statements to ODI. A signed hard copy and an electronic copy of the reports in
the NAIC-approved format must both be provided to ODJFS;

 
                b.
Hard copies of annual financial statements for those entities who have an
ownership interest totaling five percent or more in the MCP or an indirect
interest of five percent or more, or a combination of direct and indirect
interest equal to five percent or more in the MCP;

 
                c.
Annual audited Financial Statements prepared by a licensed independent external
auditor as submitted to the ODI, as outlined in OAC rule 5101:3-26-09(B);

 
                d.
Medicaid Managed Care Plan Annual Ohio Department of Job and Family Services
(ODJFS) Cost Report and the auditor’s certification of the cost report, as
outlined in OAC rule 5101:3-26-09(B);

 
                e.
Medicaid MCP Annual Restated Cost Report for the prior calendar year. The
restated cost report shall be audited upon BMHC request;

 
                f.
Annual physician incentive plan disclosure statements and disclosure of and
changes to the MCP’s physician incentive plans, as outlined in OAC rule
5101:3-26-09(B);



                g.            Reinsurance agreements, as outlined in OAC rule
5101:3-26-09(C);

 
 

--------------------------------------------------------------------------------

 

Appendix J
Covered Families and Children (CFC) population
Page 2
 
                h.
Prompt Pay Reports, in accordance with OAC rule 5101:3-26-09(B). A hard copy and
an electronic copy of the reports in the ODJFS-specified format must be provided
to ODJFS;

 
                i.
Notification of requests for information and copies of information released
pursuant to a tort action (i.e., third party recovery), as outlined in OAC rule
5101:3-26-09.1;

 
                j.
Financial, utilization, and statistical reports, when ODJFS requests such
reports, based on a concern regarding the MCP’s quality of care, delivery of
services, fiscal operations or solvency, in accordance with OAC rule
5101:3-26-06(D);

 
                k.             In accordance with ORC Section 5111.76 and
Appendix C, MCP Responsibilities, MCPs must submit ODJFS-specified franchise fee
reports in hard copy and electronic
                                formats pursuant to ODJFS specifications.
 
2.            FINANCIAL PERFORMANCE MEASURES AND STANDARDS
 
                This Appendix establishes specific expectations concerning the
financial performance of MCPs. In the interest of administrative simplicity and
nonduplication of areas of the
                ODI authority, ODJFS’ emphasis is on the assurance of access to
and quality of care. ODJFS will focus only on a limited number of indicators and
related standards to monitor
                plan performance. The three indicators and standards for this
contract period are identified below, along with the calculation methodologies.
The source for each indicator will
                be the NAIC Quarterly and Annual Financial Statements.


                                Report Period: Compliance will be determined
based on the annual Financial Statement.
 
                a.             Indicator:        Net Worth as measured by Net
Worth Per Member

 
 
Definition:      Net Worth = Total Admitted Assets minus Total Liabilities
divided by Total Members across all lines of business

 
 
Standard:       For the financial report that covers calendar year 2009, a
minimum net worth per member of $363.00, as determined from the annual Financial
Statement
                         submitted to ODI and the ODJFS.

 
                                The Net Worth Per Member (NWPM) standard is the
Medicaid Managed Care Capitation amount paid to the MCP during the preceding
calendar year, including
                                delivery payments, but excluding the at-risk
amount, expressed as a per-member per-month figure, multiplied by the applicable
proportion below:

 
 

--------------------------------------------------------------------------------

 

Appendix J
Covered Families and Children (CFC) population
Page 3
 
                                0.75 if the MCP had a total membership of
100,000 or more during that calendar year  

 
                                0.90 if the MCP had a total membership of less
than 100,000 for that calendar year
 
                                If the MCP did not receive Medicaid Managed Care
Capitation payments during the preceding calendar year, then the NWPM standard
for the MCP is the average
                                Medicaid Managed Care capitation amount paid to
Medicaid-contracting MCPs during the preceding calendar year, including delivery
payments, but excluding the at-
                                risk amount, multiplied by the applicable
proportion above.
 
                b.            Indicator:        Administrative Expense Ratio

 
                                Definition:
Administrative Expense Ratio = Administrative Expenses minus Franchise Fees
divided by Total Revenue minus Franchise Fees.

 
                                Standard:
Administrative Expense Ratio not to exceed 15%, as determined from the annual
Financial Statement submitted to ODI and ODJFS.

 
                c.             Indicator:       Overall Expense Ratio
 
                                Definition:
Overall Expense Ratio = The sum of the Administrative Expense Ratio and the
Medical Expense Ratio.

 
                                                         Administrative Expense
Ratio = Administrative Expenses minus Franchise Fees divided by Total Revenue
minus Franchise Fees.
 
                                                         Medical Expense Ratio =
Medical Expenses divided by Total Revenue minus Franchise Fees.
 
                                Standard:
 Overall Expense Ratio not to exceed 100% as determined from the annual
Financial Statement submitted to ODI and ODJFS.

 
                Penalty for noncompliance: Failure to meet any standard on 2.a.,
2.b., or 2.c. above will result in ODJFS requiring the MCP to complete a
corrective action plan (CAP) and
                specifying the date by which compliance must be demonstrated.
Failure to meet the standard or otherwise comply with the CAP by the specified
date will result in a new
                enrollment freeze unless ODJFS determines that the deficiency
does not potentially jeopardize access to or quality of care or affect the MCP’s
ability to meet administrative
                requirements (e.g., prompt pay requirements). Justifiable
reasons for noncompliance may include one-time events (e.g., MCP investment in
information system products).

 
 

--------------------------------------------------------------------------------

 

Appendix J
Covered Families and Children (CFC) population
Page 4
 
                If the financial statement is not submitted to ODI by the due
date, the MCP continues to be obligated to submit the report to ODJFS by ODI’s
originally specified due date
                unless the MCP requests and is granted an extension by ODJFS.
 
                Failure to submit complete quarterly and annual Financial
Statements on a timely basis will be deemed a failure to meet the standards and
will be subject to the noncompliance
                penalties listed for indicators 2.a., 2.b., and 2.c., including
the imposition of a new enrollment freeze. The new enrollment freeze will take
effect at the first of the month following
                the month in which the determination was made that the MCP was
non-compliant for failing to submit financial reports timely.


                In addition, ODJFS will review two liquidity indicators if a
plan demonstrates potential problems in meeting related administrative
requirements or the standards listed above.
                The two standards, 2.d and 2.e, reflect ODJFS’ expected level of
performance. At this time, ODJFS has not established penalties for noncompliance
with these standards;
                however, ODJFS will consider the MCP’s performance regarding the
liquidity measures, in addition to indicators 2.a., 2.b., and 2.c., in
determining whether to impose a new
               enrollment freeze, as outlined above, or to not issue or renew a
contract with an MCP. The source for each indicator will be the NAIC Quarterly
and annual Financial Statements.


                Long-term investments that can be liquidated without significant
penalty within 24 hours, which a plan would like to include in Cash and
Short-Term Investments in the next
                two measurements, must be disclosed in footnotes on the NAIC
Reports. Descriptions and amounts should be disclosed. Please note that
“significant penalty” for this
                purpose is any penalty greater than 20%. Also, enter the
amortized cost of the investment, the market value of the investment, and the
amount of the penalty.
 
                d.             Indicator:       Days Cash on Hand

 
                                Definition:
Days Cash on Hand = Cash and Short-Term Investments divided by (Total Hospital
and Medical Expenses plus Total Administrative Expenses) divided by 365.

 
                                Standard:
Greater than 25 days as determined from the annual Financial Statement submitted
to ODI and ODJFS.



                e.             Indicator:        Ratio of Cash to Claims Payable
 
                                Definition:      Ratio of Cash to Claims Payable
= Cash and Short-Term Investments divided by claims Payable (reported and
unreported).
 
                                Standard:       Greater than 0.83 as determined
from the annual Financial Statement submitted to ODI and ODJFS.

 
 

--------------------------------------------------------------------------------

 

Appendix J
Covered Families and Children (CFC) population
Page 5
 
3.            REINSURANCE REQUIREMENTS
 
                Pursuant to the provisions of OAC rule 5101:3-26-09 (C), each
MCP must carry reinsurance coverage from a licensed commercial carrier to
protect against inpatient-related
                medical expenses incurred by Medicaid members.
 
                The annual deductible or retention amount for such insurance
must be specified in the reinsurance agreement and must not exceed $75,000.00,
except as provided below. Except
                for transplant services, and as provided below, this reinsurance
must cover, at a minimum, 80% of inpatient costs incurred by one member in one
year, in excess of $75,000.00.


                For transplant services, the reinsurance must cover, at a
minimum, 50% of inpatient transplant related costs incurred by one member in one
year, in excess of $75,000.00.
 
                An MCP may request a higher deductible amount and/or that the
reinsurance cover less than 80% of inpatient costs in excess of the deductible
amount. If the MCP does not
                have more than 75,000 members in Ohio, but does have more than
75,000 members between Ohio and other states, ODJFS may consider alternate
reinsurance arrangements.
                However, depending on the corporate structures of the Medicaid
MCP, other forms of security may be required in addition to reinsurance. These
other security tools may
                include parental guarantees, letters of credit, or performance
bonds. In determining whether or not the request will be approved, the ODJFS may
consider any or all of the
                following:
 
                                a.
whether the MCP has sufficient reserves available to pay unexpected claims;

 
                                b.
the MCP’s history in complying with financial indicators 2.a., 2.b., and 2.c.,
as specified in this Appendix.

 
                                c.           the number of members covered by
the MCP;
 
                                d.
how long the MCP has been covering Medicaid or other members on a full risk
basis.

 
                                e.
risk based capital ratio greater than 2.5 calculated from the last annual ODI
financial statement.

 
                                f.
scatter diagram or bar graph from the last calendar year that shows the number
of reinsurance claims that exceeded the current reinsurance deductible.

 
                The MCP has been approved to have a reinsurance policy with a
deductible amount of $75,000 that covers 80% of inpatient costs in excess of the
deductible amount for non-
                transplant services.

 
 

--------------------------------------------------------------------------------

 

Appendix J
Covered Families and Children (CFC) population
Page 6


                Penalty for noncompliance: If it is determined that an MCP
failed to have reinsurance coverage, that an MCP’s deductible exceeds $75,000.00
without approval from ODJFS, or
                that the MCP’s reinsurance for non-transplant services covers
less than 80% of inpatient costs in excess of the deductible incurred by one
member for one year without
                approval from ODJFS, then the MCP will be required to pay a
monetary penalty to ODJFS. The amount of the penalty will be the difference
between the estimated amount, as
                determined by ODJFS, of what the MCP would have paid in premiums
for the reinsurance policy if it had been in compliance and what the MCP did
actually pay while it was
                out of compliance plus 5%. For example, if the MCP paid
$3,000,000.00 in premiums during the period of non-compliance and would have
paid $5,000,000.00 if the requirements
                had been met, then the penalty would be $2,100,000.00.
 
                If it is determined that an MCP’s reinsurance for transplant
services covers less than 50% of inpatient costs incurred by one member for one
year, the MCP will be required to
                develop a corrective action plan (CAP).
 
4.
PROMPT PAY REQUIREMENTS

 
                In accordance with 42 CFR 447.46, MCPs must pay 90% of all
submitted clean claims within 30 days of the date of receipt and 99% of such
claims within 90 days of the date of
                receipt, unless the MCP and its contracted provider(s) have
established an alternative payment schedule that is mutually agreed upon and
described in their contract. The
                clean pharmacy and non-pharmacy claims will be separately
measured against the 30 and 90 day prompt pay standards. The prompt pay
requirement applies to the processing
                of both electronic and paper claims for contracting and
non-contracting providers by the MCP and delegated claims processing entities.
 
                The date of receipt is the date the MCP receives the claim, as
indicated by its date stamp on the claim. The date of payment is the date of the
check or date of electronic
                payment transmission. A claim means a bill from a provider for
health care services that is assigned a unique identifier. A claim does not
include an encounter form.


                A “claim” can include any of the following: (1) a bill for
services; (2) a line item of services; or (3) all services for one recipient
within a bill. A “clean claim” is a claim that can be
                processed without obtaining additional information from the
provider of a service or from a third party.


                Clean claims do not include payments made to a provider of
service or a third party where the timing of the payment is not directly related
to submission of a completed claim
                by the provider of service or third party (e.g., capitation). A
clean claim also does not include a claim from a provider who is under
investigation for fraud or abuse, or a claim
                under review for medical necessity.

 
 

--------------------------------------------------------------------------------

 

Appendix J
Covered Families and Children (CFC) population
Page 7
 
                Penalty for noncompliance: Noncompliance with prompt pay
requirements will result in progressive penalties to be assessed on a quarterly
basis, as outlined in Appendix N of
                the Provider Agreement.
 
5.            PHYSICIAN INCENTIVE PLAN DISCLOSURE REQUIREMENTS
 
                MCPs must comply with the physician incentive plan requirements
stipulated in 42 CFR 438.6(h). If the MCP operates a physician incentive plan,
no specific payment can be
                made directly or indirectly under this physician incentive plan
to a physician or physician group as an inducement to reduce or limit medically
necessary services furnished to
                an individual.


                If the physician incentive plan places a physician or physician
group at substantial financial risk [as determined under paragraph (d) of 42 CFR
422.208] for services that the
                physician or physician group does not furnish itself, the MCP
must assure that all physicians and physician groups at substantial financial
risk have either aggregate or per-
                patient stop-loss protection in accordance with paragraph (f) of
42 CFR 422.208, and conduct periodic surveys in accordance with paragraph (h) of
42 CFR 422.208.
 
                In accordance with 42 CFR 417.479 and 42 CFR 422.210, MCPs must
maintain copies of the following required documentation and submit to upon
request:

 
                a.
A description of the types of physician incentive arrangements the MCP has in
place which indicates whether they involve a withhold, bonus, capitation, or
other arrangement. If a physician incentive arrangement involves a withhold or
bonus, the percent of the withhold or bonus must be specified.

 
                b.
A description of information/data feedback to a physician/group on their: 1)
adherence to evidence-based practice guidelines; and 2) positive and/or negative
care variances from standard clinical pathways that may impact outcomes or
costs. The feedback information may be used by the MCP for activities such as
physician performance improvement projects that include incentive programs or
the development of quality improvement initiatives.

 
                c.
A description of the panel size for each physician incentive plan. If patients
are pooled, then the pooling method used to determine if substantial financial
risk exists must also be specified.

 
                d.
If more than 25% of the total potential payment of a physician/group is at risk
for referral services, the MCP must maintain a copy of the results of the
required patient satisfaction survey and documentation verifying that the
physician or physician group has adequate stop-loss protection, including the
type of coverage (e.g., per member per year, aggregate), the threshold amounts,
and any coinsurance required for amounts over the threshold.


 
 

--------------------------------------------------------------------------------

 

Appendix J
Covered Families and Children (CFC) population
Page 8
 
6.             NOTIFICATION OF REGULATORY ACTION
 
                Any MCP notified by the ODI of proposed or implemented
regulatory action must report such notification and the nature of the action to
ODJFS no later than one working day
                after receipt from ODI. The ODJFS may request, and the MCP must
provide, any additional information as necessary to assure continued
satisfaction of program requirements.
                MCPs may request that information related to such actions be
considered proprietary in accordance with established ODJFS procedures. Failure
to comply with this provision
                will result in an immediate enrollment freeze.

 
 

--------------------------------------------------------------------------------

 

Appendix K
Covered Families and Children (CFC) population
Page 1
APPENDIX K

 
QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM
AND
EXTERNAL QUALITY REVIEW
CFC ELIGIBLE POPULATION
 
1.            As required by federal regulation, 42 CFR 438.240, each managed
care plan (MCP) must have an ongoing Quality Assessment and Performance
Improvement Program (QAPI) that is annually prior-approved by the Ohio
Department of Job and Family Services (ODJFS). The program must include the
following elements:


 
                a.             PERFORMANCE IMPROVEMENT PROJECTS
 
                Each MCP must conduct performance improvement projects (PIPs),
including those specified by ODJFS. PIPs must achieve, through periodic
measurements and intervention,
                significant and sustained improvement in clinical and
non-clinical areas which are expected to have a favorable effect on health
outcomes and satisfaction. MCPs must adhere
                to ODJFS PIP content and format specifications.
 
                All ODJFS-specified PIPs must be prior-approved by ODJFS. As
part of the external quality review organization (EQRO) process, the EQRO will
assist MCPs with conducting
                PIPs by providing technical assistance and will annually
validate the PIPs. In addition, the MCP must annually submit to ODJFS the status
and results of each PIP.


 
                MCPs must initiate and complete the following PIPs:
 
                i. Non-clinical Topic: Identifying children/members with special
health care needs.
 
                ii. Clinical Topic: Well-child visits during the first 15 months
of life.


                iii. Clinical Topic: Percentage of members aged 2-21 years that
access dental care services.


                Initiation of PIPs will begin in the second year of
participation in the Medicaid managed care program.
 
                The MCPs will be required to participate in a PIP collaborative
beginning in SFY 2009, and as specified by ODJFS. A PIP Collaborative is defined
as a cooperative quality
                improvement effort by the MCP, ODJFS, and the EQRO to address a
clinical or non-clinical topic area relevant to the Medicaid managed care
program, which is designed to
                identify, develop, and implement standardized measures and
statewide interventions to optimize health outcomes for MCP members and improve
efficiencies related to health
                care service delivery.

 
 

--------------------------------------------------------------------------------

 

Appendix K
Covered Families and Children (CFC) population
Page 2


 
                b.             HEALTH CARE SERVICE UTILIZATION
 
                Each MCP must have mechanisms in place to detect under- and
over-utilization of health care services. The MCP must specify the mechanisms
used to monitor utilization in its
                annual submission of the QAPI program to ODJFS.
 
                It should also be noted that pursuant to the program integrity
provisions outlined in Appendix I, MCPs must monitor for the potential
under-utilization of services by their
                members in order to assure that all Medicaid-covered services
are being provided, as required. If any under-utilized services are identified,
the MCP must immediately
                investigate and correct the problem(s) which resulted in such
under-utilization of services.


                In addition the MCP must conduct an ongoing review of service
denials and must monitor utilization on an ongoing basis in order to identify
services which may be under­
                utilized.


                c.             SPECIAL HEALTH CARE NEEDS
 
                Each MCP must have mechanisms in place to assess the quality and
appropriateness of care furnished to members with special health care needs. The
MCP must specify the
                mechanisms used in its annual submission of the QAPI program to
ODJFS.


                d.            SUBMISSION OF PERFORMANCE MEASUREMENT DATA


                Each MCP must submit clinical performance measurement data as
required by ODJFS that enables ODJFS to calculate standard measures. Refer to
Appendix M “Performance
                Evaluation” for a more comprehensive description of the clinical
performance measures.
 
                Each MCP must also submit clinical performance measurement data
as required by ODJFS that uses standard measures as specified by ODJFS. MCPs are
required to submit
                Healthcare Effectiveness Data and Information Set (HEDIS)
audited data for the following measures:


                                i.            Well Child Visits in the First 15
Months of Life
                                ii.           Child Immunization Status
 
                The measures must have received a “report” designation from the
HEDIS certified auditor and must be specific to the Medicaid population. Data
must be submitted annually
               and in an electronic format as specified by ODJFS. Data will be
used for MCP clinical performance monitoring and will be incorporated into
comparative reports developed by
                the EQRO.
 
                Initiation of submission of performance data will begin in the
second year of participation in the Medicaid managed care program.

 
 

--------------------------------------------------------------------------------

 

Appendix K
Covered Families and Children (CFC) population
Page 3
 
                e.             QAPI PROGRAM SUBMISSION


                Each MCP must implement an evaluation process to review, revise,
and/or update the QAPI program. The MCP must annually submit its QAPI program
for review and approval
                by ODJFS.


2.             EXTERNAL QUALITY REVIEW
 
                In addition to the following requirements, MCPs must participate
in external quality review activities as outlined in OAC 5101:3-26-07.
 
                a.            EQRO ADMINISTRATIVE REVIEWS


                The EQRO will conduct annual focused administrative compliance
assessments for each MCP which will include, but not be limited to, the
following domains as specified by
                ODJFS: member rights and services, QAPI program, case
management, provider networks, grievance system, coordination and continuity of
care, and utilization management.
                In addition, the EQRO will complete a comprehensive
administrative compliance assessment every three (3) years as required by 42 CFR
438.358 and specified by ODJFS.
 
                In accordance with 42 CFR 438.360 and 438.362, MCPs with
accreditation from a national accrediting organization approved by the Centers
for Medicare and Medicaid Services
                (CMS) may request a non-duplication exemption from certain
specified components of the administrative review. ODJFS will inform the MCPs
when a non-duplication
                exemption may be requested.
 
                b.            EXTERNAL QUALITY REVIEW PERFORMANCE


                In accordance with OAC 5101: 3-26-07, each MCP must participate
in an annual external quality review survey. If the EQRO cites a deficiency in
performance, the MCP will be
                required to complete a Corrective Action Plan (e.g., ODJFS
technical assistance session) or Quality Improvement Directives depending on the
severity of the deficiency. (An
                example of a deficiency is if an MCP fails to meet certain
clinical or administrative standards as supported by national evidence-based
guidelines or best practices.) Serious
                deficiencies may result in immediate termination or non-renewal
of the provider agreement. These quality improvement measures recognize the
importance of ongoing MCP
                performance improvement related to clinical care and service
delivery.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children
Page 1
APPENDIX L
 
DATA QUALITY
CFC ELIGIBLE POPULATION
 
A high level of performance on the data quality measures established in this
appendix is crucial in order for the Ohio Department of Job and Family Services
(ODJFS) to determine the value of the Medicaid Managed Health Care Program and
to evaluate Medicaid consumers’ access to and quality of services. Data
collected from MCPs are used in key performance assessments such as the external
quality review, clinical performance measures, utilization review, care
coordination and care management, and in determining incentives. The data will
also be used in conjunction with the cost reports in setting the premium payment
rates. The following measures, as specified in this appendix, will be calculated
per MCP and include all Ohio Medicaid members receiving services from the MCP
(i.e., Covered Families and Children (CFC) and Aged, Blind, or Disabled (ABD)
membership, if applicable): Incomplete Outpatient Hospital Data, Rejected
Encounters, Acceptance Rate, Encounter Data Accuracy, and Generic Provider
Number Usage.
 
Data sets collected from MCPs with data quality standards include: encounter
data; care management data; data used in the external quality review; members’
PCP data; and appeal and grievance data.
 
1. ENCOUNTER DATA


For detailed descriptions of the encounter data quality measures below, see
ODJFS Methods for Encounter Data Quality Measures for CFC and ABD.
 
1.a. Encounter Data Completeness


Each MCP’s encounter data submissions will be assessed for completeness. The MCP
is responsible for collecting information from providers and reporting the data
to ODJFS in accordance with program requirements established in Appendix C, MCP
Responsibilities. Failure to do so jeopardizes the MCP’s ability to demonstrate
compliance with other performance standards.
 
1.a.i. Encounter Data Volume


Measure: The volume measure for each service category, as listed in Table 2
below, is the rate of utilization (e.g., discharges, visits) per 1,000 member
months (MM).
 
Report Period: The report periods for the SFY 2009 and SFY 2010 contract periods
are listed in Table 1. below.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 2
 
Table 1. Report Periods for the SFY 2009 and 2010 Contract Periods

 
Quarterly Report Periods
Data Source:
Estimated Encounter
Data File Update
 
Quarterly Report
Estimated Issue Date
Contract Period
 
Qtr 2 thru Qtr 4 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1 2008
 
July 2008
 
August 2008*
 
 
 
 
 
 
 
SFY 2009
 
Qtr 3, Qtr 4: 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1, Qtr 2 2008
 
October 2008
 
November 2008*
 
Qtr 4: 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1 thru Qtr 3: 2008
 
January 2009
 
February 2009*
 
Qtr 1 thru Qtr 4: 2006, 2007, 2008
 
April 2009
 
May 2009
 
Qtr 2 thru Qtr 4: 2006, Qtr 1 thru Qtr 4: 2007, 2008 Qtr 1 2009
 
July 2009
 
August 2009
 
 
 
 
 
 
SFY 2010
 
Qtr 3, Qtr 4: 2006,
Qtr 1 thru Qtr 4: 2007, 2008
Qtr 1, Qtr 2: 2009
 
October 2009
 
November 2009
 
Qtr 4: 2006,
Qtr 1 thru Qtr 4: 2007, 2008
Qtr 1 thru Qtr 3: 2009
 
January 2010
 
February 2010
 
Qtr 1 thru Qtr 4: 2007, 2008, 2009
 
April 2010
 
May 2010

 
Qtr1 = January to March       Qtr2 = April to June        Qtr3 = July to
September     Qtr4 = October to December


*The first three report periods for SFY 2009 will be consolidated into one
report, to be issued in February 2009. There will only be one compliance period
associated with this (combined) report period.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 3
 
Table 2. Standards – Encounter Data Volume (County-Based Approach)
 
Data Quality Standard, County-Based Approach: The standards in Table 2 apply to
the MCP’s county-based results (see County-Based Approach below). The
utilization rate for all service categories listed in Table 2 must be equal to
or greater than the standard established in Table 2 below.


 
Category
Measure per 1,000/MM
Standard for
Dates of Service
7/1/2003 thru
6/30/2004
Standard for
Dates of Service
7/1/2004 thru
6/30/2006
Standard for
Dates of
Service
on or after
7/1/2006
Description
 
Inpatient
Hospital
 
 
Discharges
 
5.4
 
5.0
 
5.4
General/acute care, excluding newborns and mental health and chemical dependency
services
 
Emergency
Department
 
 
 
 
 
 
 
 
 
Visits
51.6
51.4
50.7
Includes physician and hospital emergency department encounters
 
 
Dental
38.2
41.7
50.9
Non-institutional and hospital dental visits
 
Vision
11.6
11.6
10.6
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary and
Specialist Care
220.1
225.7
233.2
Physician/practitioner and hospital outpatient visits
Ancillary
Services
144.7
123.0
133.6
Ancillary visits
Behavioral
Health
Service
7.6
8.6
10.5
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
388.5
457.6
492.2
Prescribed drugs

 
County-Based Approach: All counties with managed care membership as of February
1, 2006, will be included in a county-based encounter data volume measure until
regional evaluation is implemented for the county’s applicable region.. Upon
implementation of regional-based evaluation for a particular county’s region,
the county will be included in the MCP’s regional-based results and will no
longer be included in the MCP’s county-based results. County-based results will
be determined by MCP (i.e., one utilization rate per service category for all
applicable counties) and must be equal to or greater than the standards
established in Table 2 above. [Example: The county-based result for MCP AAA,
which has contracts in the Central and West Central regions, will include
Franklin, Pickaway, Montgomery, Greene and Clark counties (i.e., counties with
managed care membership as of February 1, 2006). When the regional-based
evaluation is implemented for the Central region, Franklin and Pickaway
counties, along with all other counties in the region, will then be included in
the Central region results for MCP AAA; Montgomery, Greene, and Clark counties
will remain in the county-based results for MCP AAA until the West Central
regional measure is implemented.]

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 4


Interim Regional-Based Approach:
Prior to the transition to the regional-based approach, encounter data volume
will be evaluated by MCP, by region, using an interim approach. All regions with
managed care membership will be included in results for an interim
regional-based encounter data volume measure until regional evaluation is
implemented for the applicable region (see Regional-Based Approach below).
Encounter data volume will be evaluated by MCP ( i.e., one utilization rate per
service category for all counties in the region). The utilization rate for all
service categories listed in Table 3 must be equal to or greater than the
standard established in Table 3 below. The standards listed in Table 3 below are
based on utilization data for counties with managed care membership as of
February 1, 2006, and have been adjusted to accommodate estimated differences in
utilization for all counties in a region, including counties that did not have
membership as of February 1, 2006.
 
Prior to implementation of the regional-based approach, an MCP’s encounter data
volume will be evaluated using the county-based approach and the interim
regional-based approach. A county with managed care membership as of February 1,
2006, will be included in both the County-Based approach and the Interim
Regional-Based approach until regional evaluation is implemented for the
county’s applicable region.
 
Data Quality Standard, Interim Regional-Based Approach: The standards in Table 3
apply to the MCP’s interim regional-based results. The utilization rate for all
service categories listed in Table 3 must be equal to or greater than the
standard established in Table 3 below.
 
Table 3. Standards – Encounter Data Volume (Interim Regional-Based Approach)


 
Category
Measure per 1,000/MM
Standard for
Dates of
Service
on or after
7/1/2006
Description
Inpatient Hospital
Discharges
2.7
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
 
 
Visits
25.3
Includes physician and hospital emergency department encounters
Dental
25.5
Non-institutional and hospital dental visits
Vision
5.3
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary and Specialist Care
116.6
Physician/practitioner and hospital outpatient visits
Ancillary Services
66.8
Ancillary visits
Behavioral Health
Service
5.2
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
246.1
Prescribed drugs



Regional-Based Approach:

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 5
 
Transition to the regional-based approach will occur by region, after the first
four quarters (i.e., full calendar year quarters) of regional membership, or
after determination of the regional-based data quality standards, whichever is
later. Encounter data volume will be evaluated by MCP, by region (i.e., one
utilization rate per service category for all counties in the region). ODJFS
will use the first four quarters of data (i.e., full calendar year quarters)
from all MCPs serving in an active region to determine minimum encounter volume
data quality standards for that region.


The utilization rate for all service categories listed in Table 4 must be equal
to or greater than the standard established in Table 4 below. The standards
listed in Table 4 below are based on utilization data for regions and have been
adjusted to accommodate estimated differences in utilization for all counties in
a region, including counties that did not have membership as of February 1,
2006.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 6
 
Table 4. Standards – Encounter Data Volume (Regional-Based Approach
 
Region
 
Category
 
Measure per
1,000/MM
Standard for
Dates of Service on or after TBD (in Spring, 2009)
 
Description
 
 
 
 
 
Central
 
Inpatient Hospital
 
Discharges
 
TBD
General/acute care, excluding newborns and mental health and chemical dependency
services
 
Emergency Department
 
 
 
Visits
 
TBD
Includes physician and hospital emergency department encounters
Dental
TBD
Non-institutional and hospital dental visits
 
Vision
 
TBD
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary & Specialist Care
TBD
Physician/practitioner and hospital outpatient visits
Ancillary Services
TBD
Ancillary visits
Behavioral Health
Service
TBD
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
TBD
Prescribed drugs
 
 
 
 
 
East
Central
Inpatient Hospital
Discharges
TBD
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
 
 
 
Visits
TBD
Includes physician and hospital emergency department encounters
Dental
TBD
Non-institutional and hospital dental visits
Vision
TBD
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary & Specialist Care
TBD
Physician/practitioner and hospital outpatient visits
Ancillary Services
TBD
Ancillary visits
Behavioral Health
Service
TBD
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
TBD
Prescribed drugs
 
 
 
 
 
Northeast
Inpatient Hospital
Discharges
TBD
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
 
 
 
Visits
TBD
Includes physician and hospital emergency department encounters
Dental
TBD
Non-institutional and hospital dental visits
Vision
TBD
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary & Specialist Care
TBD
Physician/practitioner and hospital outpatient visits
Ancillary Services
TBD
Ancillary visits
Behavioral Health
Service
TBD
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
TBD
Prescribed drugs
 
 
 
 
 
Northeast Central
Inpatient Hospital
Discharges
TBD
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
 
 
 
Visits
TBD
Includes physician and hospital emergency department encounters
Dental
TBD
Non-institutional and hospital dental visits
Vision
TBD
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary & Specialist Care
TBD
Physician/practitioner and hospital outpatient visits
Ancillary Services
TBD
Ancillary visits
Behavioral Health
Service
TBD
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
TBD
Prescribed drugs


 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 7
 
Region
Category
Measure per
1,000/MM
Standard for Dates of
Service on or
after
TBD (in
Spring, 2009)
Description
 
 
 
 
 
North­west
Inpatient Hospital
Discharges
TBD
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
 
 
 
Visits
TBD
Includes physician and hospital emergency department encounters
Dental
TBD
Non-institutional and hospital dental visits
Vision
TBD
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary & Specialist Care
TBD
Physician/practitioner and hospital outpatient visits
Ancillary Services
TBD
Ancillary visits
Behavioral Health
Service
TBD
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
TBD
Prescribed drugs
 
 
 
 
 
Southeast
Inpatient Hospital
Discharges
TBD
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
 
 
 
Visits
TBD
Includes physician and hospital emergency department encounters
Dental
TBD
Non-institutional and hospital dental visits
Vision
TBD
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary & Specialist Care
TBD
Physician/practitioner and hospital outpatient visits
Ancillary Services
TBD
Ancillary visits
Behavioral Health
Service
TBD
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
TBD
Prescribed drugs
 
 
 
 
 
South­west
Inpatient Hospital
Discharges
TBD
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
 
 
 
Visits
TBD
Includes physician and hospital emergency department encounters
Dental
TBD
Non-institutional and hospital dental visits
Vision
TBD
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary & Specialist Care
TBD
Physician/practitioner and hospital outpatient visits
Ancillary Services
TBD
Ancillary visits
Behavioral Health
Service
TBD
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
TBD
Prescribed drugs
 
 
 
 
 
West Central
Inpatient Hospital
Discharges
TBD
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
 
 
 
Visits
TBD
Includes physician and hospital emergency department encounters
Dental
TBD
Non-institutional and hospital dental visits
Vision
TBD
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary & Specialist Care
TBD
 Physician/practitioner and hospital outpatient visits
Ancillary Services
TBD
Ancillary visits
Behavioral Health
Service
TBD
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
TBD
Prescribed drugs


 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 8
 
Determination of Compliance: Performance is monitored once every quarter for the
entire report period. If the standard is not met for every service category in
all quarters of the report period in either the county-based, interim
regional-based, or regional-based approach, then the MCP will be determined to
be noncompliant for the report period.
 
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of two percent
of the current month’s premium payment. Monetary sanctions will not be levied
for consecutive quarters that an MCP is determined to be noncompliant. If an MCP
is noncompliant for three consecutive quarters, membership will be frozen. Once
the MCP is determined to be compliant with the standard and the
violations/deficiencies are resolved to the satisfaction of ODJFS, the penalties
will be lifted, if applicable, and monetary sanctions will be returned.


1.a.ii. Incomplete Outpatient Hospital Data
 
Since July 1, 1997, MCPs have been required to provide both the revenue code and
the HCPCS code on applicable outpatient hospital encounters. ODJFS will be
monitoring, on a quarterly basis, the percentage of hospital encounters which
contain a revenue code and CPT/HCPCS code. A CPT/HCPCS code must accompany
certain revenue center codes. These codes are listed in Appendix B of Ohio
Administrative Code rule 5101:3-2-21 (fee-for-service outpatient hospital
policies) and in the methods for calculating the completeness measures.
 
Measure: The percentage of outpatient hospital line items with certain revenue
center codes, as explained above, which had an accompanying valid procedure
(CPT/HCPCS) code. The measure will be calculated per MCP.
 
Report Period: For the SFY 2009 and SFY 2010 contract periods, performance will
be evaluated using the report periods listed in 1.a.i., Table 1.
 
Data Quality Standard: The data quality standard is a minimum rate of 95%.
 
Determination of Compliance: Performance is monitored once every quarter for all
report periods.
 
For quarterly reports that are issued on or after July 1, 2007, an MCP will be
determined to be noncompliant for the quarter if the standard is not met in any
report period and the initial instance of noncompliance in a report period is
determined on or after July 1, 2007. An initial instance of noncompliance means
that the result for the applicable report period was in compliance as determined
in the prior quarterly report, or the instance of noncompliance is the first
determination for an MCP’s first quarter of measurement.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 9
 
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.  Upon all subsequent quarterly
measurements of performance, if an MCP is again determined to be noncompliant
with the standard, ODJFS will impose a monetary sanction (see Section 6) of one
percent of the current month’s premium payment. Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.
 
1.a.iii. Incomplete Data For Last Menstrual Period
 
As outlined in ODJFS Encounter Data Specifications, the last menstrual period
(LMP) field is a required encounter data field. It is discussed in Item 14 of
the “HCFA 1500 Billing Instructions.” The date of the LMP is essential for
calculating the clinical performance measures and allows the ODJFS to adjust
performance expectations for the length of a pregnancy.
 
The occurrence code and date fields on the UB-92, which are “optional” fields,
can also be used to submit the date of the LMP. These fields are described in
Items 32a & b, 33a & b, 34a & b, 35a & b of the “Inpatient Hospital” and
“Outpatient Hospital UB-92 Claim Form Instructions.”
 
An occurrence code value of ‘10’ indicates that a LMP date was provided. The
actual date of the LMP would be given in the ‘Occurrence Date’ field.
 
Measure: The percentage of recipients with a live birth during the report period
where a “valid” LMP date was given on one or more of the recipient’s perinatal
claims. If the LMP date is before the date of birth and there is a difference of
between 119 and 315 days between the date the recipient gave birth and the LMP
date, then the LMP date will be considered a valid date. The measure will be
calculated per MCP (i.e., to include the MCP’s service area for the CFC.
 
Report Period: For the SFY 2009 contract period, performance will be evaluated
using the January - December 2008 report period. For the SFY 2010 contract
period, performance will be evaluated using the January - December 2009 report
period.
 
Data Quality Standard: The data quality standard is a minimum rate of 80%.


Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of one percent
of the current month’s premium payment. Once the MCP is performing at standard
levels and violations/deficiencies are resolved to the satisfaction of ODJFS,
the money will be refunded.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 10
 
1.a.iv. Rejected Encounters
Encounters submitted to ODJFS that are incomplete or inaccurate are rejected and
reported back to the MCPs on the Exception Report. If an MCP does not resubmit
rejected encounters, ODJFS’ encounter data set will be incomplete.
 
Measure 1 only applies to MCPs that have had Medicaid membership for more than
one year.
 
Measure 1: The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP.
 
Report Period: For the SFY 2009 contract period, performance will be evaluated
using the following report periods: July – September 2008; October - December
2008; January - March 2009; and April – June 2009. For the SFY 2010 contract
period, performance will be evaluated using the following report periods: July -
September 2009; October - December 2009; January - March 2010; and April – June
2010.
 
Data Quality Standard for measure 1: The data quality standard for measure 1 is
a maximum encounter data rejection rate of 10% for each file type in the
ODJFS-specified medium per format for encounters submitted in SFY 2004 and
thereafter. The measure will be calculated per MCP.
 
Determination of Compliance: Performance is monitored once every quarter.
Compliance determination with the standard applies only to the quarter under
consideration and does not include performance in previous quarters.
 
Penalty for noncompliance with the Data Quality Standard for measure 1: The
first time an MCP is noncompliant with a standard for this measure, ODJFS will
issue a Sanction Advisory informing the MCP that any future noncompliance
instances with the standard for this measure will result in ODJFS imposing a
monetary sanction. Upon all subsequent measurements of performance, if an MCP is
again determined to be noncompliant with the standard, ODJFS will impose a
monetary sanction (see Section 6.) of one percent of the current month’s premium
payment. The monetary sanction will be applied for each file type in the
ODJFS-specified medium per format that is determined to be out of compliance.
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.


Measure 2 only applies to MCPs that have had Medicaid membership for one year or
less.
 
Measure 2: The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP.
 
Report Period: The report period for Measure 2 is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
 
Data Quality Standard for measure 2: The data quality standard for measure 2 is
a maximum encounter data rejection rate for each file type in the
ODJFS-specified medium per format as follows:

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 11


                  Third through sixth months with membership:        50%


                  Seventh through twelfth month with membership:   25%
 
Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in the determination of noncompliance.
 
Determination of Compliance: Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous quarters.
 
Penalty for Noncompliance with the Data Quality Standard for measure 2: If the
MCP is determined to be noncompliant for either standard, ODJFS will impose a
monetary sanction of one percent of the MCP’s current month’s premium payment.
The monetary sanction will be applied for each file type in the ODJFS-specified
medium per format that is determined to be out of compliance. The monetary
sanction will be applied only once per file type per compliance determination
period and will not exceed a total of two percent of the MCP’s current month’s
premium payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded. Special consideration will be made for MCPs with less than
1,000 members.
 
1.a.v. Acceptance Rate
 
This measure only applies to MCPs that have had Medicaid membership for one year
or less.
 
Measure: The rate of encounters that are submitted to ODJFS and accepted
(accepted encounters per 1,000 member months). The measure will be calculated
per MCP
 
Report Period: The report period for this measure is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
 
Data Quality Standard: The data quality standard is a monthly minimum accepted
rate of encounters for each file type in the ODJFS-specified medium per format
as follows:


                Third through sixth month with membership: 50 encounters per
1,000 MM for NCPDP
                                                                                               
65 encounters per 1,000 MM for NSF
                                                                                               
20 encounters per 1,000 MM for UB-92


                Seventh through twelfth month of membership: 250 encounters per
1,000 MM for NCPDP
                                                                                                    
350 encounters per 1,000 MM for NSF
                                                                                                    
100 encounters per 1,000 MM for UB-92

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 12
 
Determination of Compliance:   Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous months.
 
Penalty for Noncompliance: If the MCP is determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction of one percent of the MCP’s
current month’s premium payment. The monetary sanction will be applied for each
file type in the ODJFS-specified medium per format that is determined to be out
of compliance. The monetary sanction will be applied only once per file type per
compliance determination period and will not exceed a total of two percent of
the MCP’s current month’s premium payment. Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded. Special consideration will be made for MCPs
with less than 1,000 members.
 
1.b. Encounter Data Accuracy
 
As with data completeness, MCPs are responsible for assuring the collection and
submission of accurate data to ODJFS. Failure to do so jeopardizes MCPs’
performance, credibility and, if not corrected, will be assumed to indicate a
failure in actual performance.
 
1.b.i. Encounter Data Accuracy Studies
 
Measure 1: The focus of this accuracy study will be on delivery encounters. Its
primary purpose will be to verify that MCPs submit encounter data accurately and
to ensure only one payment is made per delivery. The rate of appropriate
payments will be determined by comparing a sample of delivery payments to the
medical record. The measure will be calculated per MCP (i.e., to include the
MCP’s entire service area for the CFC membership.
 
Report Period: In order to provide timely feedback on the accuracy rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.


Medical records retrieval from the provider and submittal to ODJFS or its
designee is an integral component of the validation process. ODJFS has optimized
the sampling to minimize the number of records required.  This methodology
requires a high record submittal rate.  To aid MCPs in achieving a high
submittal rate, ODJFS will give at least an 8 week period to retrieve and submit
medical records as a part of the validation process. A record submittal rate
will be calculated as a percentage of all records requested for the study.
 
Data Quality Standard 1 for Measure 1: For results that are finalized during the
contract year, the accuracy rate for encounters generating delivery payments is
100%.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 13
 
Penalty for noncompliance: The MCP must participate in a detailed review of
delivery payments made for deliveries during the report period. Any duplicate or
unvalidated delivery payments must be returned to ODJFS

 
Data Quality Standard 2 for Measure 1: A minimum record submittal rate of 85%.
 
Penalty for noncompliance: For all encounter data accuracy studies that are
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.
 
Measure 2: This accuracy study will compare the accuracy and completeness of
payment data stored in MCPs’ claims systems during the study period to payment
data submitted to and accepted by ODJFS. The measure will be calculated per MCP.
Two levels of analysis will be conducted: one to evaluate encounter data
completeness for which two rates will be calculated and one to evaluate payment
data accuracy. Payment completeness and accuracy rates will be determined by
aggregating data across claim types (i.e., professional, institutional, and
pharmacy) and stratifying data by file type (i.e., header and detail).
 
Encounter Data Completeness (Level 1):
Omission Encounter Rate: The percentage of encounters in an MCP’s fully
adjudicated claims file not present in the ODJFS encounter data files.


Surplus Encounter Rate: The percentage of encounters in the ODJFS encounter data
files not present in an MCP’s fully adjudicated claims files.
 
Payment Data Accuracy (Level 2):
Payment Error Rate: The percentage of matched encounters between the ODJFS
encounter data files and an MCP’s fully adjudicated claims files where a payment
amount discrepancy was identified.


Report Period: In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the study is
initiated. This study is conducted annually.
 
Data Quality Standard for Measure 2:
For SFY 2009, this measure is reporting only. For SFY 2009, each MCP must
implement a Corrective Action Plan (CAP) which identifies interventions and a
timeline for resolving data quality issues related to payments per the direction
of ODJFS and/or the EQRO. Additional reports to ODJFS addressing targeted areas
of deficiencies and progress implementing data quality improvement activities
may be required.
 
For SFY 2010:
For Level 1: An omission encounter rate and a surplus encounter rate of no more
than 11% for both header and detail records.
For Level 2: A payment error rate of no more than 4%.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 14
 
Penalty for Noncompliance: Beginning SFY 2010, if an MCP is noncompliant with
the standard for either level 1 or level 2 for this measure, the MCP must
implement a CAP which identifies interventions and a timeline for resolving data
quality issues related to payments. Additional reports to ODJFS addressing
targeted areas of deficiencies and progress implementing data quality
improvement activities may be required. Upon all subsequent measurements of
performance, if an MCP is again determined to be noncompliant with the standard,
ODJFS will impose a monetary sanction (see Section 6) of one percent of the
current month’s premium payment. Once the MCP is performing at standard levels
and violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.
 
1.b.ii. Generic Provider Number Usage
 
Measure 1: This measure is the percentage of institutional (UB-92) and
professional (NSF) encounters with the generic provider number in the Medicaid
Provider Number field. Providers submitting claims which do not have an MMIS
provider number in the Medicaid Provider Number field must be submitted to ODJFS
with the generic provider number (i.e. 9111115). The measure will be calculated
per MCP. The report period for this measure is quarterly.
 
Report Period for Measure 1: For the SFY 2009 and SFY 2010 contract periods,
performance will be evaluated using the report periods listed in 1.a.i., Table
1.


Data Quality Standard for Measure 1: A maximum generic provider number usage
rate of 10%.
 
Determination of Compliance for Measure 1: Performance is monitored once every
quarter for all report periods. For quarterly reports that are issued on or
after July 1, 2007, an MCP will be determined to be noncompliant for the quarter
if the standard is not met in any report period and the initial instance of
noncompliance in a report period is determined on or after July 1, 2007. An
initial instance of noncompliance means that the result for the applicable
report period was in compliance as determined in the prior quarterly report, or
the instance of noncompliance is the first determination for an MCP’s first
quarter of measurement.
 
Penalty for noncompliance for Measure 1: The first time an MCP is noncompliant
with a standard for this measure, ODJFS will issue a Sanction Advisory informing
the MCP that any future noncompliance instances with the standard for this
measure will result in ODJFS imposing a monetary sanction.


Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6.) of three percent of the current month’s premium payment. Once the
MCP is performing at standard levels and violations/deficiencies are resolved to
the satisfaction of ODJFS, the money will be refunded.
 
Measure 2: This measure is the percentage of pharmacy encounters with the
generic provider number in the “Prescribing Provider ID” field. Providers
submitting claims which do not have an MMIS provider number in the “Prescribing
Provider ID” field must be submitted to ODJFS with the generic provider number
(i.e. 9111115). The measure will be calculated per MCP. The report period for
this measure is quarterly.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 15
 
Report Period for Measure 2: For the SFY 2009 and SFY 2010 contract periods,
performance will be evaluated using the report periods listed in 1.a.i., Table
1. The Qtr. 3, CY 2008 reporting period (July – September, 2008) will be used to
calculate the baseline rate.
 
Data Quality Standard for Measure2: For SFY 2009, this measure is reporting
only. For SFY 2010, the data quality standard for this measure is to be
determined (in Fall, 2009).
 
Determination of Compliance for Measure 2: Performance is monitored once every
quarter for all report periods on or after July 1, 2008. An initial instance of
noncompliance means that the result for the applicable report period was in
compliance as determined in the prior quarterly report, or the instance of
noncompliance is the first determination for an MCP’s first quarter of
measurement.
 
Penalty for noncompliance with Measure 2: The first time an MCP is noncompliant
with a standard for this measure, ODJFS will issue a Sanction Advisory informing
the MCP that any future noncompliance instances with the standard for this
measure will result in ODJFS imposing a monetary sanction.
 
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6.) of three percent of the current month’s premium payment. Once the
MCP is performing at standard levels and violations/deficiencies are resolved to
the satisfaction of ODJFS, the money will be refunded.
 
1.c. Timely Submission of Encounter Data


1.c.i. Timeliness
 
ODJFS recommends submitting encounters no later than thirty-five days after the
end of the month in which they were paid. ODJFS does not monitor standards
specifically for timeliness, but the minimum claims volume (Section 1.a.i.) and
the rejected encounter (Section 1.a.v.) standards are based on encounters being
submitted within this time frame.
 
1.c.ii. Submission of Encounter Data Files in the ODJFS-specified medium per
format
 
Information concerning the proper submission of encounter data may be obtained
from the ODJFS Encounter Data File and Submission Specifications document. The
MCP must submit a letter of certification, using the form required by ODJFS,
with each encounter data file in the ODJFS-specified medium per format.
 
The letter of certification must be signed by the MCP’s Chief Executive Officer
(CEO), Chief Financial Officer (CFO), or an individual who has delegated
authority to sign for, and who reports directly to, the MCP’s CEO or CFO.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 16
 
2.            CARE MANAGEMENT DATA
 
ODJFS designed a care management system (CAMS) in order to monitor MCP
compliance with program requirements specified in Appendix G, Coverage and
Services. Each MCP’s care management data submissions will be assessed for
completeness and accuracy. The MCP is responsible for submitting a care
management file every month. Failure to do so jeopardizes the MCP’s ability to
demonstrate compliance with care management requirements
 
2.a. Timely Submission of Care Management Files
 
Data Quality Submission Requirement: The MCP must submit Care Management files
on a monthly basis according to the specifications established in ODJFS’ Care
Management File and Submission Specifications.
 
Penalty for noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.


3.            EXTERNAL QUALITY REVIEW DATA
 
In accordance with federal law and regulations, ODJFS is required to conduct an
independent quality review of contracting managed care plans. OAC rule
5101:3-26-07(C) requires MCPs to submit data and information as requested by
ODJFS or its designee for the annual external quality review.
 
Two information sources are integral to these studies: encounter data and
medical records. Because encounter data is used to draw samples for these
studies, quality must be sufficient to ensure valid sampling.
 
An adequate number of medical records must then be retrieved from providers and
submitted to ODJFS or its designee in order to generalize results to all
applicable members. To aid MCPs in achieving the required medical record
submittal rate, ODJFS will give at least an eight week period to retrieve and
submit medical records.
 
3.a. Independent External Quality Review
 
Measure: The percentage of requested records for a study conducted by the
External Quality Review Organization (EQRO) that are submitted by the managed
care plan.
 
Report Period: The report period is one year. Results are calculated and
performance is monitored annually. Performance is measured with each review.
 
Data Quality Standard: A minimum record submittal rate of 85% for each clinical
measure.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 17
 
Penalty for noncompliance for Data Quality Standard: For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.
 
4.            MEMBERS’ PCP DATA
 
The designated PCP is the provider who will manage and coordinate the overall
care for CFC members, including those who have care management needs. The MCP
must submit a Members’ Designated PCP file every month. Specialists may and
should be identified as the PCP as appropriate for the member’s condition per
the specialty types specified for the CFC population in ODJFS Member’s PCP Data
File and Submission Specifications; however, no CFC member may have more than
one PCP identified for a given month.


4.a. Timely submission of Member’s' PCP Data
 
Data Quality Submission Requirement: The MCP must submit a Members’ Designated
PCP Data file on a monthly basis according to the specifications established in
ODJFS Member’s
 
PCP Data File and Submission Specifications.
 
Penalty for noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
 
4.b. Designated PCP for newly enrolled members


Measure: The percentage of MCP’s newly enrolled members who were designated a
PCP by their effective date of enrollment.


Statewide Approach: MCPs will be evaluated using their statewide result,
including all active regions and counties (Mahoning and Trumbull) in which an
MCP has CFC membership.
 
Report Periods: For the SFY 2009 contract period, performance will be evaluated
annually using CY 2008. For the SFY 2010 contract period, performance will be
evaluated annually using CY 2009.
 
Data Quality Targets: For SFY 2009, a target of 85% of new members with PCP
designation by their effective date of enrollment. For SFY 2010, a target rate
of 85% of new members with PCP designation by their effective date of
enrollment.
 
Data Quality Standards: For SFY 2009, the level of improvement must result in at
least a 10% decrease in the difference between the target and the previous
report period’s results. For SFY 2010, the level of improvement must result in
at least a 10% decrease in the difference between the target and the previous
report period’s results.


 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 18
 
Penalty for noncompliance: If an MCP is noncompliant with the standard, ODJFS
will impose a monetary sanction of one-half of one percent the current month’s
premium payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded. As stipulated in OAC rule 5101:3-26-08.2, each new member must
have a designated primary care provider (PCP) prior to their effective date of
coverage. Therefore, MCPs are subject to additional corrective action measures
under Appendix N, Compliance Assessment System, for failure to meet this
requirement.


5.            APPEALS AND GRIEVANCES DATA
 
Pursuant to OAC rule 5101:3-26-08.4, MCPs are required to submit information at
least monthly to ODJFS regarding appeal and grievance activity. ODJFS requires
these submissions to be in an electronic data file format pursuant to the Appeal
File and Submission Specifications and Grievance File and Submission
Specifications.
 
The appeal data file and the grievance data file must include all appeal and
grievance activity, respectively, for the previous month, and must be submitted
by the ODJFS-specified due date.  These data files must be submitted in the
ODJFS-specified format and with the ODJFS-specified filename in order to be
successfully processed.
 
Penalty for noncompliance: MCPs who fail to submit their monthly electronic data
files to the ODJFS by the specified due date or who fail to resubmit, by no
later than the end of that month, a file which meets the data quality
requirements will be subject to penalty as stipulated under the Compliance
Assessment System (Appendix N).
 
6.            NOTES
 
6.a.     Penalties, Including Monetary Sanctions, for Noncompliance


Penalties for noncompliance with standards outlined in this appendix, including
monetary sanctions, will be imposed as the results are finalized. With the
exception of Sections 1.a.i., 1.a.iii., 1.a.v., 1.a.iv, and 1.b.ii, no monetary
sanctions described in this appendix will be imposed if the MCP is in its first
contract year of Medicaid program participation. Notwithstanding the penalties
specified in this Appendix, ODJFS reserves the right to apply the most
appropriate penalty to the area of deficiency identified when an MCP is
determined to be noncompliant with a standard. Monetary penalties for
noncompliance with any individual measure, as determined in this appendix, shall
not exceed $300,000 during each evaluation period.
 
Refundable monetary sanctions will be based on the premium payment in the month
of the cited deficiency and due within 30 days of notification by ODJFS to the
MCP of the amount.


Any monies collected through the imposition of such a sanction will be returned
to the MCP (minus any applicable collection fees owed to the Attorney General’s
Office, if the MCP has been delinquent in submitting payment) after the MCP has
demonstrated full compliance with the particular program requirement and the
violations/deficiencies are resolved to the satisfaction of ODJFS. If an MCP
does not comply within two years of the date of notification of noncompliance,
then the monies will not be refunded.

 
 

--------------------------------------------------------------------------------

 

Appendix L
Covered Families and Children (CFC) population
Page 19
 
6.b. Combined Remedies
 
If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance. The total fines assessed in any one month will not exceed
15% of the MCP’s monthly premium payment.


6.c. Enrollment Freezes
 
MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to an enrollment freeze.


6.d. Reconsideration
 
Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.


6.e. Contract Termination, Nonrenewals, or Denials
 
Upon termination either by the MCP or ODJFS, nonrenewal, or denial of an MCP
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.
 
6.f. Report and Compliance Periods
 
ODJFS reserves the right to revise report periods (and corresponding compliance
periods), as needed, due to unforeseen circumstances.


Unless otherwise noted, the most recent report or study finalized prior to the
end of the contract period may be used in determining the MCP’s performance
level for the current contract period.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 1
APPENDIX M
 
PERFORMANCE EVALUATION
CFC ELIGIBLE POPULATION


 
This appendix establishes performance measures and minimum performance standards
for managed care plans (MCPs) in key program areas. The intent is to maintain
accountability for contract requirements. Performance measures and standards are
subject to change based on the revision or update of applicable national
measures, standards, methods or benchmarks. Performance will be evaluated in the
categories of Quality of Care, Access, Consumer Satisfaction, and Administrative
Capacity. Each performance measure has an accompanying minimum performance
standard. MCPs with performance levels below the minimum performance standards
will be required to take corrective action. All performance measures, as
specified in this appendix, will be calculated per MCP and include only members
in the CFC Medicaid managed care program.
 
With the statewide expansion of the Ohio Medicaid Managed Care Program for the
Covered Families and Children (CFC) population nearly complete, evaluation of
performance will transition to a statewide approach encompassing all members who
meet the criteria specified per the given methodology for each measure (i.e.,
measures will include members in any county who meet criteria per the given
methodology as opposed to only those members with managed care membership as of
February 1, 2006).
 
The statewide approach was implemented beginning January 1, 2008. Unless
otherwise noted, performance measures and standards (see Sections 1, 2, 3 and 4
of this appendix) will be applicable for all counties in which the MCP has
membership as of February 1, 2006, until statewide measurement is implemented.
 
Selected measures in this appendix will be used to determine pay-for-performance
(P4P) as specified in Appendix O, Pay for Performance.
 
1.            QUALITY OF CARE
 
1.a. Independent External Quality Review
 
In accordance with federal law and regulations, state Medicaid agencies must
annually provide for an external quality review of the quality outcomes and
timeliness of, and access to, services provided by Medicaid-contracting MCPs
[(42 CFR 438.204(d)]. The external review assists the state in assuring MCP
compliance with program requirements and facilitates the collection of accurate
and reliable information concerning MCP performance.
 
Measure: The independent external quality review covers a review of clinical and
non-clinical performance as outlined in Appendix K.
 
Report Period: Performance will be evaluated using the reviews conducted during
SFY 2009.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 2


Action Required for Deficiencies: For all reviews conducted during the contract
period, if the EQRO cites a deficiency in performance, the MCP will be required
to complete a Corrective Action Plan or Quality Improvement Directive depending
on the severity of the deficiency. Serious deficiencies may result in immediate
termination or non-renewal of the provider agreement.
 
1.b. Members with Special Health Care Needs (MSHCN)


In order to ensure state compliance with the provisions of 42 CFR 438.208, the
Bureau of Managed Health Care established care management basic program
requirements in Appendix G, Coverage and Services, and corresponding performance
measures and minimum performance standards as described below. The purpose of
these measures is to ensure appropriate care management services are provided to
MSHCN.
 
1.b.i. Care Management of Children (applicable to P4P through SFY 2008)
Measure: The average monthly case management rate for children under 21 years of
age.
Report Period: For the SFY 2008 contract period: April – June 2008 (for P4P).
 
County-Based Approach: The last report period using the MCP’s county-based
statewide result for the counties in which the MCP had membership as of February
1, 2006 for P4P (Appendix O) is April-June 2008. A detailed description of the
of excellent and superior standards associated with this measure for P4P
determination for SFY 2008 can be found in Appendix O, Section 1.b.1.
 
1.b.ii. Care Management of High Risk Members (applicable to performance
evaluation beginning January 2009)
 
Measure: The percent of high risk members who have had at least three
consecutive months of enrollment in one MCP that are care managed.
 
Report Period: For the SFY 2009 contract period: January – March 2009
(informational only), and April – June 2009 (baseline – reporting only) report
periods. For the SFY 2010 contract period: July – September 2009, October –
December 2009, January – March 2010, and April – June 2010 report periods.
 
Interim Regional-Based Statewide Minimum Performance Standard: For SFY 2009,
each MCP must submit a quality improvement plan (QIP) which addresses the
following: 1) strategies the MCP will implement to identify members eligible for
care management services, including low, medium and high-risk stratification
levels; and 2) strategies the MCP will implement to ensure the MCP's information
technology system is designed to accept, integrate, and analyze data used to
inform and support the MCP's Care Management Program, including the MCP's
process for submitting data to CAMS as outlined in the file specifications. The
MCP will be expected to incorporate the QIP into the submission of its Care
Management Program for ODJFS review and approval as outlined in Appendix G.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 3
 
Regional-Based Statewide Approach: Performance will be evaluated using a
regional-based statewide approach for all active regions in which the MCP has
membership. ODJFS will use the April – June 2009 report period as the baseline
report period. July-September 2009 will be the first report period that MCPs
will be held accountable to the performance standard and penalties will be
applied for noncompliance.
 
Regional-Based Statewide Target: For SFY 2010, the target is a care management
rate of 70%.
 
Regional-Based Statewide Minimum Performance Standard: For SFY 2010, the
standard is a level of improvement that is at least a 10% decrease in the
difference between the target and the previous report period’s results.


Penalty for Noncompliance with the Regional-Based Statewide Standard: Beginning
SFY 2010, the first time an MCP is noncompliant with a standard for this
measure, ODJFS will issue a Sanction Advisory informing the MCP that any future
noncompliance instances with the standard for this measure will result in ODJFS
imposing a monetary sanction. Upon all subsequent measurements of performance,
if an MCP is again determined to be noncompliant with the standard, ODJFS will
impose a monetary sanction (see Section 5) of two percent of the current month’s
premium payment. Monetary sanctions will not be levied for consecutive quarters
that an MCP is determined to be noncompliant. If an MCP is noncompliant for a
subsequent quarter, new member selection freezes or a reduction of assignments
will occur as outlined in Appendix N of the Provider Agreement. Once the MCP is
determined to be compliant with the standard and the violations/deficiencies are
resolved to the satisfaction of ODJFS, the penalties will be lifted, if
applicable, and monetary sanctions will be returned.


1.b.iii.Care Management of Members (applicable to performance evaluation
beginning January 2009)
 
Measure: The average monthly care management rate for members who have had at
least three consecutive months of enrollment in one MCP (including members
assigned to low, medium, and high risk stratification levels).
 
Report Period: For the SFY 2009 contract period, January – March 2009
(informational only), and April – June 2009 (baseline – reporting only) report
periods. For the SFY 2010 contract period, July – September 2009, October –
December 2009, January – March 2010, and April – June 2010 report periods.
 
Interim Regional-Based Statewide Minimum Performance Standard: For SFY 2009,
each MCP must submit a quality improvement plan (QIP) which addresses the
following: 1) strategies the MCP will implement to identify members eligible for
care management services, including low, medium, and high-risk stratification
levels; and 2) strategies the MCP will implement to ensure the MCP's information
technology system is designed to accept, integrate, and analyze data used to
inform and support the MCP's Care Management Program, including the MCP's
process for submitting data to CAMS as outlined in the file specifications. The
MCP will be expected to incorporate the QIP into the submission of its Care
Management Program for ODJFS review and approval as outlined in Appendix G.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 4
 
Regional-Based Statewide Approach: Performance will be evaluated using a
regional-based statewide approach for all active regions in which the MCP has
membership. ODJFS will use the April – June 2009 report period as the baseline
report period to determine a minimum performance standard and target.
July-September 2009 will be the first report period that MCPs will be held
accountable to the performance standard and penalties will be applied for
noncompliance.
 
Regional-Based Statewide Target: For SFY 2010, the target is to be determined
(in Fall, 2009).


Regional-Based Statewide Minimum Performance Standard: For SFY 2010, the
standard is to be determined (in Fall, 2009).


Penalty for Noncompliance with the Regional-Based Statewide Standard: Beginning
SFY 2010, the first time an MCP is noncompliant with a standard for this
measure, ODJFS will issue a Sanction Advisory informing the MCP that any future
noncompliance instances with the standard for this measure will result in ODJFS
imposing a monetary sanction. Upon all subsequent measurements of performance,
if an MCP is again determined to be noncompliant with the standard, ODJFS will
impose a monetary sanction (see Section 5) of two percent of the current month’s
premium payment. Monetary sanctions will not be levied for consecutive quarters
that an MCP is determined to be noncompliant. If an MCP is noncompliant for a
subsequent quarter, new member selection freezes or a reduction of assignments
will occur as outlined in Appendix N of the Provider Agreement. Once the MCP is
determined to be compliant with the standard and the violations/deficiencies are
resolved to the satisfaction of ODJFS, the penalties will be lifted, if
applicable, and monetary sanctions will be returned.
 
1.c. Clinical Performance Measures


MCP performance will be assessed based on the analysis of submitted encounter
data for each year. For certain measures, standards are established; the
identification of these standards is not intended to limit the assessment of
other indicators for performance improvement activities. Performance on multiple
measures will be assessed and reported to the MCPs and others, including
Medicaid consumers.
 
The clinical performance measures described below closely follow the National
Committee for Quality Assurance’s Healthcare Effectiveness Data and Information
Set (HEDIS). Minor adjustments to HEDIS measures are required to account for the
differences between the commercial population and the Medicaid population, such
as shorter and interrupted enrollment periods. NCQA may annually change its
method for calculating a measure. These changes can make it difficult to
evaluate whether improvement occurred from a prior year. For this reason, ODJFS
will use the same methods to calculate the baseline results and the results for
the period in which the MCP is being held accountable. For example, the same
methods were being used to calculate calendar year 2005 results (the baseline
period) and calendar year 2006 results. The methods will be updated and a new
baseline will be created during 2007 for calendar year 2006 results. These
results will then serve as the baseline to evaluate whether improvement occurred
from calendar year 2006 to calendar year 2007.  Clinical performance measure
results will be calculated after a sufficient amount of time has passed after
the end of the report period in order to allow for claims runout. For a
comprehensive description of the clinical performance measures below, see ODJFS
Methods for Clinical Performance Measures for the CFC Managed Care Program.
Performance measures and standards are subject to change based on the revision
or update of NCQA methods or other national measures, standards, methods or
benchmarks.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 5

For an MCP which had membership as of February 1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006. For reporting period CY 2008, the
county-based statewide targets and performance standards for the Clinical
Performance Measures in this Appendix (1.c.i – 1.c.vii) will be applicable to
all counties in which MCPs had membership as of February 1, 2006. The final
reporting year (for evaluation) for the counties in which an MCP had membership
as of February 1, 2006, for one year measures, was CY 2007. The final reporting
year (for evaluation) for the counties in which an MCP had membership as of
February 1, 2006, for two year measures, will be CY 2008. The final reporting
year (for P4P) for the counties in which an MCP had membership as of February 1,
2006, for both one and two year measures, will be CY 2008.
 
For any MCP which did not have membership as of February 1, 2006: MCP
Performance will be evaluated using an MCP's regional-based statewide result for
all active regions and counties (Trumbull and Mahoning) in which the MCP has
membership. For reporting period CY 2008, ODJFS will evaluate MCP performance
using interim regional-based statewide minimum performance standards. ODJFS will
evaluate MCP performance using regional-based statewide targets and performance
standards beginning with reporting period CY 2009.
 
For measures requiring one year of baseline data, ODJFS will use the first full
calendar year of data (CY 2007) from all MCPs serving CFC membership. CY 2008
will be the first reporting year that MCPs will be held accountable to the
statewide performance standards for one year measures.


For measures requiring two years of baseline data, ODJFS will use the first two
full calendar years of data (CY 2007 and CY 2008) from all MCPs serving CFC
membership to determine statewide minimum performance standards. CY 2009 will be
the first reporting year that MCPs will be held accountable to the statewide
performance standards for two year measures, and penalties will be applied for
noncompliance.


Statewide performance measure results will be calculated after a sufficient
amount of time has passed after the end of the report period in order to allow
for claims runout.
 
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January -December 2007 report period. For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period. For the SFY 2010 contract period, performance will be evaluated using
the January – December 2009 report period.


 
 

--------------------------------------------------------------------------------

 
 
Appendix M
Covered Families and Children (CFC) population
Page 6


1.c.i. Perinatal Care – Frequency of Ongoing Prenatal Care
 
Measure: The percentage of enrolled women with a live birth during the year who
received the expected number of prenatal visits. The number of observed versus
expected visits will be adjusted for length of enrollment.
 
County-Based Statewide Target: At least 80.0% of the eligible population must
receive 81.0% or more of the expected number of prenatal visits.


County-Based Statewide Minimum Performance Standard: The level of improvement
must result in at least a 10.0% decrease in the difference between the target
and the previous report period’s results. (For example, if last year’s results
were 20.0%, then the difference between the target and last year’s results is
60.0%. In this example, the standard is an improvement in performance of 10.0%
of this difference or 6.0%. In this example, results of 26.0% or better would be
compliant with the standard.)


Action Required for Noncompliance with the County-Based Statewide Standard: For
SFY 2009, if the standard is not met and the results are below 44.0%, the MCP is
required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above 44.0%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.
 
Interim Regional-Based Statewide Minimum Performance Standard: For SFY 2009,
each MCP must implement a quality improvement plan (QIP) which identifies areas
needing quality improvement, includes a root-cause analysis of the areas needing
improvement, and establishes strategies and implementation activities to achieve
continuous quality improvement for this measure. The QIP must be submitted to
ODJFS for review and implemented no later than May, 1, 2009.
 
Regional-Based Statewide Target: To be determined (in Spring, 2009).


Regional-Based Statewide Minimum Performance Standard: To be determined (in
Spring, 2009).
 
Action Required for Noncompliance with the Regional-Based Statewide Standard:
Beginning SFY 2010, if the standard is not met and the results are below TBD%
the MCP is required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above TBD%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.


1.c.ii. Perinatal Care - Initiation of Prenatal Care
 
Measure: The percentage of enrolled women with a live birth during the year who
had a prenatal visit within 42 days of enrollment or by the end of the first
trimester for those women who enrolled in the MCP during the early stages of
pregnancy.


County-Based Statewide Target: At least 90.0% of the eligible population
initiates prenatal care within the specified time.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 7
 
County-Based Statewide Minimum Performance Standard: The level of improvement
must result in at least a 10.0% decrease in the difference between the target
and the previous year’s results.


Action Required for Noncompliance with the County-Based Statewide Standard: For
SFY 2009, if the standard is not met and the results are below 74.0%, the MCP is
required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above 74.0%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.


Interim Regional-Based Statewide Minimum Performance Standard: For SFY 2009,
each MCP must implement a quality improvement plan (QIP) which identifies areas
needing quality improvement, includes a root-cause analysis of the areas needing
improvement, and establishes strategies and implementation activities to achieve
continuous quality improvement for this measure. The QIP must be submitted to
ODJFS for review and implemented no later than May, 1, 2009.
 
Regional-Based Statewide Target: To be determined (in Spring, 2009).
 
Regional-Based Statewide Minimum Performance Standard: To be determined (in
Spring, 2009).


Action Required for Noncompliance with the Regional-Based Statewide Standard:
Beginning SFY 2010, if the standard is not met and the results are below TBD%
the MCP is required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above TBD%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.
 
1.c.iii. Perinatal Care - Postpartum Care


Measure: The percentage of women who delivered a live birth who had a postpartum
visit on or between 21 days and 56 days after delivery.


County-Based Statewide Target: At least 80.0% of the eligible population must
receive a postpartum visit.
 
County-Based Statewide Minimum Performance Standard: The level of improvement
must result in at least a 5.0% decrease in the difference between the target and
the previous year’s results.
 
Action Required for Noncompliance with the County-Based Statewide Standard: For
SFY 2009, if the standard is not met and the results are below 50.0%, the MCP is
required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above 50.0%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 8


Interim Regional-Based Statewide Minimum Performance Standard: For SFY 2009,
each MCP must implement a quality improvement plan (QIP) which identifies areas
needing quality improvement, includes a root-cause analysis of the areas needing
improvement, and establishes strategies and implementation activities to achieve
continuous quality improvement for this measure. The QIP must be submitted to
ODJFS for review and implemented no later than May, 1, 2009.
 
Regional-Based Statewide Target: To be determined (in Spring, 2009).
 
Regional-Based Statewide Minimum Performance Standard: To be determined (in
Spring, 2009).


Action Required for Noncompliance with the Regional-Based Statewide Standard:
Beginning SFY 2010, if the standard is not met and the results are below TBD%,
the MCP is required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above TBD%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.
 
1.c.iv. Preventive Care for Children - Well-Child Visits


Measure: The percentage of children who received the expected number of
well-child visits adjusted by age and enrollment. The expected number of visits
is as follows:
 
Children who turn 15 months old: six or more well-child visits.
 
Children who were 3, 4, 5, or 6, years old: one or more well-child visits.
 
Children who were 12 through 21 years old: one or more well-child visits.

 
County-Based Statewide Target: At least 80.0% of the eligible children receive
the expected number of well-child visits.


County-Based Statewide Minimum Performance Standard for Each of the Age Groups:
The level of improvement must result in at least a 10.0% decrease in the
difference between the target and the previous year’s results.
 
Action Required for Noncompliance with the County-Based Statewide Standard (15
month old age group): For SFY 2009, if the standard is not met and the results
are below 42.0%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above 42.0%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
 
Action Required for Noncompliance with the County-Based Statewide Standard (3-6
year old age group): For SFY 2009, if the standard is not met and the results
are below 57.0%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above 57.0%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 9


Action Required for Noncompliance with the County-Based Statewide Standard
(12-21 year old age group): For SFY 2009, if the standard is not met and the
results are below 33.0%, the MCP is required to complete a Corrective Action
Plan to address the area of noncompliance. If the standard is not met and the
results are at or above 33.0%, ODJFS will issue a Quality Improvement Directive
which will notify the MCP of noncompliance and may outline the steps that the
MCP must take to improve the results.


Interim Regional-Based Statewide Minimum Performance Standard for Each of the
Age Groups: For SFY 2009, each MCP must implement a quality improvement plan
(QIP) which identifies areas needing quality improvement, includes a root-cause
analysis of the areas needing improvement, and establishes strategies and
implementation activities to achieve continuous quality improvement for this
measure. The QIP must be submitted to ODJFS for review and implemented no later
than May, 1, 2009.


Regional-Based Statewide Target: To be determined (in Spring, 2009).
 
Regional-Based Statewide Minimum Performance Standard for Each of the Age
Groups: To be determined (in Spring, 2009).


Action Required for Noncompliance with the Regional-Based Statewide Standard (15
month old age group): Beginning SFY 2010, if the standard is not met and the
results are below TBD%, the MCP is required to complete a Corrective Action Plan
to address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
 
Action Required for Noncompliance with the Regional-Based Statewide Standard
(3-6 year old age group): Beginning SFY 2010, if the standard is not met and the
results are below TBD% , the MCP is required to complete a Corrective Action
Plan to address the area of noncompliance. If the standard is not met and the
results are at or above TBD%, ODJFS will issue a Quality Improvement Directive
which will notify the MCP of noncompliance and may outline the steps that the
MCP must take to improve the results.
 
Action Required for Noncompliance with the Regional-Based Statewide Standard
(12-21 year old age group): Beginning SFY 2010, if the standard is not met and
the results are below TBD%, the MCP is required to complete a Corrective Action
Plan to address the area of noncompliance. If the standard is not met and the
results are at or above TBD%, ODJFS will issue a Quality Improvement Directive
which will notify the MCP of noncompliance and may outline the steps that the
MCP must take to improve the results.


 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 10


1.c.v. Use of Appropriate Medications for People with Asthma
 
Measure: The percentage of members with persistent asthma who were enrolled for
at least 11 months with the plan during the year and who received prescribed
medications acceptable as primary therapy for long-term control of asthma.
 
County-Based Statewide Target: At least 95.0% of the eligible population must
receive the recommended medications.
 
County-Based Statewide Minimum Performance Standard: The level of improvement
must result in at least a 10.0% decrease in the difference between the target
and the previous year’s results.
 
Action Required for Noncompliance with the County-Based Statewide Standard: For
SFY 2009, if the standard is not met and the results are below 84.0%, the MCP is
required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above 84.0%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.
 
Interim Regional-Based Statewide Minimum Performance Standard: For SFY 2009,
each MCP must implement a quality improvement plan (QIP) which identifies areas
needing quality improvement, includes a root-cause analysis of the areas needing
improvement, and establishes strategies and implementation activities to achieve
continuous quality improvement for this measure. The QIP must be submitted to
ODJFS for review and implemented no later than May, 1, 2009.
 
Regional-Based Statewide Target: To be determined (in Spring, 2009).
 
Regional-Based Statewide Minimum Performance Standard: To be determined (in
Spring, 2009).


Action Required for Noncompliance with the Regional-Based Statewide Standard:
Beginning SFY 2010, if the standard is not met and the results are below TBD%,
the MCP is required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above TBD%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.
 
1.c.vi. Annual Dental Visits


Measure: The percentage of enrolled members age 4 through 21 who were enrolled
for at least 11 months with the plan during the year and who had at least one
dental visit during the year.
 
County-Based Statewide Target: At least 60.0% of the eligible population
receives a dental visit.


County-Based Statewide Minimum Performance Standard: The level of improvement
must result in at least a 10.0% decrease in the difference between the target
and the previous year’s results.
 
Action Required for Noncompliance with the County-Based Statewide Standard: For
SFY 2009, if the standard is not met and the results are below 42.0%, the MCP is
required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above 42.0%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 11
 
Interim Regional-Based Statewide Minimum Performance Standard: For SFY 2009,
each MCP must implement a quality improvement plan (QIP) which identifies areas
needing quality improvement, includes a root-cause analysis of the areas needing
improvement, and establishes strategies and implementation activities to achieve
continuous quality improvement for this measure. The QIP must be submitted to
ODJFS for review and implemented no later than May, 1, 2009.


Regional-Based Statewide Target: To be determined (in Spring, 2009).


Regional-Based Statewide Minimum Performance Standard: To be determined (in
Spring, 2009).


Action Required for Noncompliance with the Regional-Based Statewide Standard:
Beginning SFY 2010, if the standard is not met and the results are below TBD%,
the MCP is required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above TBD%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.
 
1.c.vii. Lead Screening (For 1 Year Olds and For 2 Year Olds)


The final report period for these measures is CY 2008 (SFY 2009).


Measure: The percentage of one and two year olds who received a blood lead
screening by age group.
 
County-Based Statewide Target: At least 80.0% of the eligible population
receives a blood lead screening.


County-Based Statewide Minimum Performance Standard for Each of the Age Groups:
The level of improvement must result in at least a 10.0% decrease in the
difference between the target and the previous year’s results.


Action Required for Noncompliance with the County-Based Statewide Standard (1
year olds): Beginning SFY 2007, if the standard is not met and the results are
below 45.0% the MCP is required to complete a Corrective Action Plan to address
the area of noncompliance. If the standard is not met and the results are at or
above 45.0%, ODJFS will issue a Quality Improvement Directive which will notify
the MCP of noncompliance and may outline the steps that the MCP must take to
improve the results.
 
Action Required for Noncompliance with the County-Based Statewide Standard (2
year olds): Beginning SFY 2007, if the standard is not met and the results are
below 28.0% the MCP is required to complete a Corrective Action Plan to address
the area of noncompliance. If the standard is not met and the results are at or
above 28.0%, ODJFS will issue a Quality Improvement Directive which will notify
the MCP of noncompliance and may outline the steps that the MCP must take to
improve the results.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 12


1.c.viii. Lead Testing in Children


The initial report period for this measure is CY 2009 (SFY 2010). This measure
will replace the Lead Screening for 1 Year Olds and for 2 Year Olds in the P4P
system (Appendix O) in SFY 2010.


Measure: The percentage of children who have turned two years of age during the
reporting year who have received one lead test on or before their second
birthday.


Regional-Based Statewide Target: To be determined (in Spring, 2009).
 
Regional-Based Statewide Minimum Performance Standard: To be determined (in
Spring, 2009).


Action Required for Noncompliance with the Regional-Based Statewide Standard:
Beginning SFY 2010, if the standard is not met and the results are below TBD%
the MCP is required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above TBD%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.
 
2. ACCESS


Performance in the Access category will be determined by the following measures:
Primary Care Provider (PCP) Turnover, Children’s Access to Primary Care, Adults’
Access to Preventive/Ambulatory Health Services, and Members’ Access to
Designated PCP. For a comprehensive description of the access performance
measures below, see ODJFS Methods for Access Performance Measures for the CFC
Managed Care Program.


2.a. PCP Turnover


A high PCP turnover rate may affect continuity of care and may signal poor
management of providers. However, some turnover may be expected when MCPs end
contracts with providers who are not adhering to the MCP’s standard of care.
Therefore, this measure is used in conjunction with the children and adult
access measures to assess performance in the access category.
 
Measure: The percentage of primary care providers affiliated with the MCP as of
the beginning of the measurement year who were not affiliated with the MCP as of
the end of the year.
 
For an MCP which had membership as of February 1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006. The minimum performance standard
in this Appendix (2.a) will be applicable to the MCP’s county-based statewide
result for the counties in which the MCP had membership as of February 1, 2006.
The last reporting year using the MCP’s county-based statewide result for the
counties in which the MCP had membership as of February 1, 2006 for performance
evaluation is CY 2007; the last reporting year using the MCP’s county-based
statewide result for the counties in which the MCP had membership as of February
1, 2006 for P4P (Appendix O) is CY 2008.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 13
 
For any MCP which did not have membership as of February 1, 2006: Performance
will be evaluated using a regional-based statewide approach for all active
regions and counties (Mahoning and Trumbull) in which the MCP has membership.


Regional-Based Statewide Approach: MCPs will be evaluated statewide, using
results for all regions and counties (Mahoning and Trumbull) in which the MCP
has membership. ODJFS will use the first full calendar year of data (CY 2007)
from all MCPs serving CFC membership as a baseline to determine a statewide
minimum performance standard. CY 2008 will be the first reporting year that MCPs
will be held accountable to the statewide performance standard for statewide
reporting .
 
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January -December 2007 report period. For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period. For the SFY 2010 contract period, performance will be evaluated using
the January - December 2009 report period.


County-Based Statewide Minimum Performance Standard: A maximum PCP Turnover rate
of 18.0%.
 
Interim Regional-Based Statewide Minimum Performance Standard: For SFY 2009,
each MCP must implement a quality improvement plan (QIP) which identifies areas
needing quality improvement, includes a root-cause analysis of the areas needing
improvement, and establishes strategies and implementation activities to achieve
continuous quality improvement for this measure. The QIP must be submitted to
ODJFS for review and implemented no later than May, 1, 2009.


Regional-Based Statewide Minimum Performance Standard: A maximum PCP Turnover
rate of 18.0%.


Action Required for Noncompliance with the Regional-Based Statewide Minimum
Performance Standard: MCPs are required to perform a causal analysis of the high
PCP turnover rate and assess the impact on timely access to health services,
including continuity of care. If access has been reduced or coordination of care
affected, then the MCP must develop and implement a corrective action plan to
address the findings.
 
2.b. Children’s Access to Primary Care (applicable to performance evaluation
through SFY 2010)


This measure indicates whether children aged 12 months to 11 years are accessing
PCPs for sick or well-child visits.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 14
 
Measure: The percentage of members age 12 months to 11 years who had a visit
with an MCP PCP-type provider.
 
For an MCP which had membership as of February 1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006. The minimum performance standard
in this Appendix (2.b) will be applicable to the MCP’s county-based statewide
result for the counties in which the MCP had membership as of February 1, 2006.
The last reporting year using the MCP’s county-based statewide result for the
counties in which the MCP had membership as of February 1, 2006 is CY 2008.
 
For any MCP which did not have membership as of February 1, 2006: Performance
will be evaluated using a regional-based statewide approach for all active
regions and counties (Mahoning and Trumbull) in which the MCP has membership.


Regional-Based Statewide Approach: MCPs will be evaluated statewide, using
results for all active regions and counties (Mahoning and Trumbull) in which the
MCP has membership. ODJFS will use the first two full calendar years of data (CY
2007 and CY 2008) from all MCPs serving CFC membership as a baseline to
determine a statewide minimum performance standard. CY 2009 will be the first
reporting year that MCPs will be held accountable to the statewide performance
standard for statewide reporting, and penalties will be applied for
noncompliance. Statewide performance measure results will be calculated after a
sufficient amount of time has passed after the end of the report period in order
to allow for claims run out.
 
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January -December 2007 report period. For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period. For the SFY 2010 contract period, performance will be evaluated using
the January – December 2009 report period.


County-Based Statewide Minimum Performance Standards:
CY 2007 report period – 71.0% of children must receive a visit
CY 2008 report period – 74.0% of children must receive a visit


Regional-Based Statewide Minimum Performance Standards:
CY 2009 report period – To be determined (in Spring, 2009).


Penalty for Noncompliance with the County-Based and Regional-Based Statewide
Minimum Performance Standards: If an MCP is noncompliant with the Minimum
Performance Standard, the MCP must develop and implement a corrective action
plan.
 
2.b.i. Children’s Access to Primary Care (applicable to performance evaluation
as of SFY 2011)


This measure indicates whether children aged 12 months to 19 years are accessing
PCPs for sick or well-child visits.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 15
 
Measure: The percentage of members age 12 months to 19 years who had a visit
with an MCP PCP-type provider.
 
Regional-Based Statewide Approach: MCPs will be evaluated statewide, using
results for all active regions and counties in which the MCP has membership.
ODJFS will use CY 2008 and CY 2009 data from all MCPs serving CFC membership as
a baseline to determine a statewide minimum performance standard. CY 2010 will
be the first reporting year that MCPs will be held accountable to the statewide
performance standard for statewide reporting, and penalties will be applied for
noncompliance. Statewide performance measure results will be calculated after a
sufficient amount of time has passed after the end of the report period in order
to allow for claims run out.
 
Report Period: For the SFY 2011 contract period, performance will be evaluated
using the January - December 2010 report period.
 
Regional-Based Statewide Minimum Performance Standards: CY 2010 report period –
To be determined (in Spring, 2010).
 
Penalty for Noncompliance: If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.


2.c. Adults’ Access to Preventive/Ambulatory Health Services


This measure indicates whether adult members are accessing health services.


Measure: The percentage of members age 20 and older who had an ambulatory or
preventive-care visit.
 
For an MCP which had membership as of February 1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006. The minimum performance standard
in this Appendix (2.c) will be applicable to the MCP’s county-based statewide
result for the counties in which the MCP had membership as of February 1, 2006.
The last reporting year using the MCP’s county-based statewide result for the
counties in which the MCP had membership as of February 1, 2006 for performance
evaluation is CY 2007; the last reporting year using the MCP’s county-based
statewide result for the counties in which the MCP had membership as of February
1, 2006 for P4P (Appendix O) is CY 2008.


For any MCP which did not have membership as of February 1, 2006: Performance
will be evaluated using a regional-based statewide approach for all active
regions and counties (Mahoning and Trumbull) in which the MCP has membership.
 
Regional-Based Statewide Approach: MCPs will be evaluated statewide, using
results for all active regions and counties (Mahoning and Trumbull) in which the
MCP has membership. ODJFS will use the first full calendar year of data (CY 2007
) from all MCPs serving CFC membership as a baseline to determine a statewide
minimum performance standard. CY 2008 will be the first reporting year that MCPs
will be held accountable to the statewide performance standard for statewide
reporting. Statewide performance measure results will be calculated after a
sufficient amount of time has passed after the end of the report period in order
to allow for claims run out.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 16
 
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January -December 2007 report period. For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period. For the SFY 2010 contract period, performance will be evaluated using
the January - December 2009 report period.
 
County-Based Statewide Minimum Performance Standards:
CY 2007 report period – 63% of adults must receive a visit.
CY 2008 report period – 63% of adults must receive a visit (P4P only).
 
Interim Regional-Based Statewide Minimum Performance Standard: For SFY 2009,
each MCP must implement a quality improvement plan (QIP) which identifies areas
needing quality improvement, includes a root-cause analysis of the areas needing
improvement, and establishes strategies and implementation activities to achieve
continuous quality improvement for this measure. The QIP must be submitted to
ODJFS for review and implemented no later than May, 1, 2009.
 
Regional-Based Statewide Minimum Performance Standards:
CY 2009 report period – 75% of adults must receive a visit (may be adjusted in
Spring, 2009).
 
Penalty for Noncompliance with the Regional-Based Statewide Minimum Performance
Standard: I f an MCP is noncompliant with the Minimum Performance Standard, then
the MCP must develop and implement a corrective action plan.
 
2.d. Members’ Access to Designated PCP
 
The MCP must encourage and assist CFC members without a designated primary care
provider (PCP) to establish such a relationship, so that a designated PCP can
coordinate and manage a member’s health care needs. This measure is to be used
to assess MCPs’ performance in the access category.
 
Measure: The percentage of members who had a visit through members’ designated
PCPs.
 
Regional-Based Statewide Approach: MCPs will be evaluated statewide, using
results for all active regions and counties (Mahoning and Trumbull) in which the
MCP has membership. ODJFS will use the first full calendar year of data (CY
2007) from all MCPs serving CFC membership as a baseline to determine a
statewide minimum performance standard. CY 2008 will be the first reporting year
that MCPs will be held accountable to the performance standard. Statewide
performance measure results will be calculated after a sufficient amount of time
has passed after the end of the report period in order to allow for claims run
out.
 
Report Period: For the SFY 2009 contract period, performance will be evaluated
using the January - December 2008 report period. For the SFY 2010 contract
period, performance will be
evaluated using the January - December 2009 report period.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 17


Interim Regional-Based Statewide Minimum Performance Standard: For SFY 2009,
each MCP must implement a quality improvement plan (QIP) which identifies areas
needing quality improvement, includes a root-cause analysis of the areas needing
improvement, and establishes strategies and implementation activities to achieve
continuous quality improvement for this measure. The QIP must be submitted to
ODJFS for review and implemented no later than May, 1, 2009.
 
Regional-Based Statewide Minimum Performance Standard:
CY 2009 – A level of improvement must results in at least a 10% decrease in the
difference
between the target and the previous report period’s results.
 
Regional-Based Statewide Target:
CY 2009 - 80.0% of members must have one (1) or more visits with designated PCP.
 
Penalty for Noncompliance with the Regional-Based Statewide Minimum Performance
Standard: If an MCP is noncompliant with the Minimum Performance Standard, then
the MCP must develop and implement a corrective action plan.
 
3.            CONSUMER SATISFACTION


In accordance with federal requirements and in the interest of assessing
enrollee satisfaction with MCP performance, ODJFS conducts annual independent
consumer satisfaction surveys. Results are used to assist in identifying and
correcting MCP performance overall and in the areas of access, quality of care,
and member services. For SFY 2008 and SFY 2009, performance in this category
will be determined by the overall satisfaction score. ODJFS intends to change
the measure and standard used to evaluate performance in this category beginning
with SFY 2010. ODJFS will use results from the SFY 2009 survey as a baseline to
establish a measure and set a standard (in Fall, 2009). For a comprehensive
description of the Consumer Satisfaction performance measure below, see ODJFS
Methods for the Consumer Satisfaction Performance Measure for the CFC Program.
 
Measure: Overall Satisfaction with MCP: The average rating of the respondents to
the Consumer Satisfaction Survey who were asked to rate their overall
satisfaction with their MCP. The results of this measure are reported annually.


For an MCP which had membership as of February 1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006. The minimum performance standard
in this Appendix (3.) will be applicable to the MCP’s county-based statewide
result for the counties in which the MCP had membership as of February 1, 2006. 
For performance evaluation, the last year to use the county-based statewide
approach for the counties in which the MCP had membership as of February 1, 2006
will be SFY 2008, using CY 2008 data.  For P4P (Appendix O), the last year to
use the county-based statewide approach for the counties in which the MCP had
membership as of February 1, 2006 will be SFY 2009, using CY 2009 data.


 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 18


For any MCP which did not have membership as of February 1, 2006: Performance
will be evaluated using a regional-based statewide approach for all active
regions in which the MCP has membership.
 
Regional-Based Statewide Approach: MCPs will be evaluated statewide, using
results for all active regions in which the MCP has membership. For performance
evaluation, the first year to use the statewide regional-based approach will be
SFY 2009, using CY 2009 data. For P4P (Appendix O), the first year to use the
statewide regional-based approach will be SFY 2010, using CY 2010 data.
 
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the results from the CY 2008 consumer satisfaction survey. For the SFY
2009 contract period, performance will be evaluated using the results from the
CY 2009 consumer satisfaction survey. For the SFY 2010 contract period,
performance will be evaluated using the results from the CY 2010 consumer
satisfaction survey.


County-Based Statewide Minimum Performance Standard: An average score of no less
than 7.0.


Regional-Based Statewide Minimum Performance Standard: An average score of no
less than 7.0.


Penalty for noncompliance: If an MCP is determined noncompliant with the Minimum
Performance Standard, then the MCP must develop a corrective action plan and
provider agreement renewals may be affected.
 
4.            ADMINISTRATIVE CAPACITY
 
The ability of an MCP to meet administrative requirements has been found to be
both an indicator of current plan performance and a predictor of future
performance. Deficiencies in administrative capacity make the accurate
assessment of performance in other categories difficult, with findings
uncertain. Performance in this category will be determined by the Compliance
Assessment System, and the emergency department diversion program. For a
comprehensive description of the Administrative Capacity performance measures
below, see ODJFS Methods for the Administrative Capacity Performance Measure for
the CFC Managed Care Program.
 
4.a. Compliance Assessment System
 
Measure: The number of points accumulated during a rolling 12-month period
through the Compliance Assessment System.
 
Report Period: For the SFY 2009 contract period, performance will be evaluated
using a rolling 12-month report period.
 
Performance Standard: A maximum of 15 points


Penalty for Noncompliance: Penalties for points are established in Appendix N,
Compliance Assessment System.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 19


4.b. Emergency Department Diversion (applicable to performance evaluation
through SFY 2008)


Managed care plans must provide access to services in a way that assures access
to primary and urgent care in the most effective settings and minimizes
inappropriate utilization of emergency department (ED) services. MCPs are
required to identify high utilizers of ED services and implement action plans
designed to minimize inappropriate ED utilization.
 
Measure: The percentage of members who had four or more ED visits during the six
month reporting period.
 
For an MCP which had membership as of February 1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006. The minimum performance standard
and the target in this Appendix (4.b) will be applicable to the MCP’s
county-based statewide result for the counties in which the MCP had membership
as of February 1, 2006. The last reporting period using the MCP’s county-based
statewide result for the counties in which the MCP had membership as of February
1, 2006 for performance evaluation is July-December 2007; the last reporting
period using the MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006 for P4P (Appendix O) is
July-December 2006.


Report Period: For the SFY 2008 contract period, a baseline level of performance
will be set using the January - June 2007 report period. Results will be
calculated for the reporting period of July -December 2007 and compared to the
baseline results to determine if the minimum performance standard is met


County-Based Statewide Target: A maximum of 0.70% of the eligible population
will have four or more ED visits during the reporting period.
 
County-Based Statewide Minimum Performance Standard: The level of improvement
must result in at least a 10.0% decrease in the difference between the target
and the baseline period results.
 
Penalty for Noncompliance: If the standard is not met then the MCP must develop
a corrective action plan, for which ODJFS may direct the MCP to develop the
components of their EDD program as specified by ODJFS. If the standard is not
met and the results are at or below 1.1%, then the MCP must develop a Quality
Improvement Directive.
 
4.b.i. Emergency Department Diversion (applicable to performance evaluation as
of SFY 2009)
 
Managed care plans must provide access to services in a way that assures access
to primary and urgent care in the most effective settings and minimizes
inappropriate utilization of emergency department (ED) services. MCPs are
required to identify high utilizers of targeted ED services and implement action
plans designed to minimize inappropriate, preventable and/or primary care
sensitive ED utilization.
 
Measure: The percentage of members who had two or more targeted ED visits during
the twelve month reporting period.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 20


Regional-Based Statewide Approach: MCPs will be evaluated statewide, using
results for all active regions and counties (Mahoning and Trumbull) in which the
MCP has membership. ODJFS will use the first full calendar year of data (CY
2007) from all MCPs serving CFC membership as the first baseline reporting year
for statewide reporting and to determine a statewide minimum performance
standard and target. CY 2008 will be the first reporting year that MCPs will be
held accountable to the performance standard.
 
Report Period: For the SFY 2009 contract period, January – December 2008. For
the SFY 2010 contract period, January – December 2009.
 
Interim Regional-Based Statewide Minimum Performance Standard: For SFY 2009,
each MCP must implement a quality improvement plan (QIP) which identifies areas
needing quality improvement, includes a root-cause analysis of the areas needing
improvement, and establishes strategies and implementation activities to achieve
continuous quality improvement for this measure. The QIP must be submitted to
ODJFS for review and implemented no later than May, 1, 2009.


Regional-Based Statewide Target: For SFY 2010, a maximum of 3.00% of the
eligible population will have two or more targeted ED visits during the
reporting period.


Regional-Based Statewide Minimum Performance Standard: For SFY 2010, the level
of improvement must result in at least a 10% decrease in the difference between
the target and the baseline period results.
 
Penalty for Noncompliance with the Regional-Based Statewide Minimum Performance
Standard: If the standard is not met, then the MCP must develop a corrective
action plan, for which ODJFS may direct the MCP to develop the components of
their EDD program as specified by ODJFS. If the standard is not met and the
results are at or below a percent to be determined, then the MCP must develop a
Quality Improvement Directive.
 
5.            NOTES
 
Given that unforeseen circumstances (e.g., revision or update of applicable
national standards, methods or benchmarks, or issues related to program
implementation) may impact performance assessment as specified in Sections 1
through 4, ODJFS reserves the right to apply the most appropriate penalty to the
area of deficiency identified with any individual measure, notwithstanding the
penalties specified in this Appendix.
 
5.a. Penalties, Including Monetary Sanctions, for Noncompliance


Penalties for noncompliance with individual standards in this appendix will be
imposed as the results are finalized. Penalties for noncompliance with
individual standards for each period of compliance, as determined in this
appendix, will not exceed $250,000.

 
 

--------------------------------------------------------------------------------

 

Appendix M
Covered Families and Children (CFC) population
Page 21


Refundable monetary sanctions will be based on the capitation payment in the
month of the cited deficiency and due within 30 days of notification by ODJFS to
the MCP of the amount. Any monies collected through the imposition of such a
sanction would be returned to the MCP (minus any applicable collection fees owed
to the Attorney General’s Office, if the MCP has been delinquent in submitting
payment) after they have demonstrated improved performance in accordance with
this appendix. If an MCP does not comply within two years of the date of
notification of noncompliance, then the monies will not be refunded.
 
5.b.Combined Remedies
 
If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance. The total fines assessed in any one month will not exceed
15.0% of the MCP’s monthly capitation.
 
5.c.Enrollment Freezes
 
MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to an enrollment freeze.


5.d.Reconsideration
 
Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.


5.e.Contract Termination, Nonrenewals or Denials


Upon termination, nonrenewal or denial of an MCP contract, all monetary
sanctions collected under this appendix will be retained by ODJFS. The at-risk
amount paid to the MCP under the current provider agreement will be returned to
ODJFS in accordance with Appendix P, Terminations, of the provider agreement.
 
5.f. Report and Compliance Periods


ODJFS reserves the right to revise report periods (and corresponding compliance
periods), as needed, due to unforeseen circumstances.
 
Unless otherwise noted, the most recent report or study finalized prior to the
end of the contract period may be used in determining the MCP’s performance
level for the current contract period.

 
 

--------------------------------------------------------------------------------

 

Appendix N
Covered Families and Children (CFC) population
Page 1


 
APPENDIX N
 
COMPLIANCE ASSESSMENT SYSTEM
CFC ELIGIBLE POPULATION


I. General Provisions of the Compliance Assessment System
 
                A.  The Compliance Assessment System (CAS) is designed to
improve the quality of each managed care plan’s (MCP’s) performance through
actions taken by the Ohio
                Department of Job and Family Services (ODJFS) to address
identified failures to meet program requirements. This appendix applies to the
MCP specified in the baseline of this
                MCP Provider Agreement (hereinafter referred to as the
Agreement).
 
                B.  The CAS assesses progressive remedies with specified values
(e.g., points, fines, etc.) assigned for certain documented failures to satisfy
the deliverables required by Ohio
                Administrative Code (OAC) rule or the Agreement. Remedies are
progressive based upon the severity of the violation, or a repeated pattern of
violations. The CAS allows the
                accumulated point total to reflect patterns of less serious
violations as well as less frequent, more serious violations.
 
                C.  The CAS focuses on clearly identifiable deliverables and
sanctions/remedial actions are only assessed in documented and verified
instances of noncompliance. The CAS
                does not include categories which require subjective assessments
or which are not within the MCPs control.


                D.  The CAS does not replace ODJFS’ ability to require
corrective action plans (CAPs) and program improvements, or to impose any of the
sanctions specified in OAC rule
                5101:3-26-10, including the proposed termination, amendment, or
nonrenewal of the MCP’s Provider Agreement.
 
                E.   As stipulated in OAC rule 5101:3-26-10(F), regardless of
whether ODJFS imposes a sanction, MCPs are required to initiate corrective
action for any MCP program violations
                or deficiencies as soon as they are identified by the MCP or
ODJFS.


                F.  In addition to the remedies imposed in Appendix N, remedies
related to areas of financial performance, data quality, and performance
management may also be imposed
                pursuant to Appendices J, L, and M respectively, of the
Agreement.


                G.  If ODJFS determines that an MCP has violated any of the
requirements of sections 1903(m) or 1932 of the Social Security Act which are
not specifically identified within the
                CAS, ODJFS may, pursuant to the provisions of OAC rule
5101:3-26-10(A), notify the MCP’s members that they may terminate from the MCP
without cause and/or suspend
                any further new member selections.

 
 

--------------------------------------------------------------------------------

 

Appendix N
Covered Families and Children (CFC) population
Page 2
 
                H. For purposes of the CAS, the date that ODJFS first becomes
aware of an MCP’s program violation is considered the date on which the
violation occurred. Therefore,
                program violations that technically reflect noncompliance from
the previous compliance term will be subject to remedial action under CAS at the
time that ODJFS first becomes
               aware of this noncompliance.
 
                I. In cases where an MCP contracted healthcare provider is found
to have violated a program requirement (e.g., failing to provide adequate
contract termination notice,
                marketing to potential members, inappropriate member billing,
etc.), ODJFS will not assess points if: (1) the MCP can document that they
provided sufficient
                notification/education to providers of applicable program
requirements and prohibited activities; and (2) the MCP takes immediate and
appropriate action to correct the problem
                and to ensure that it does not happen again to the satisfaction
of ODJFS. Repeated incidents will be reviewed to determine if the MCP has a
systemic problem in this area, and
                if so, sanctions/remedial actions may be assessed, as determined
by ODJFS.
 
                J. All notices of noncompliance will be issued in writing via
email and facsimile to the identified MCP contact.
 
II. Types of Sanctions/Remedial Actions
 
                ODJFS may impose the following types of sanctions/remedial
actions, including, but not limited to, the items listed below. The following
are examples of program violations
                and their related penalties. This list is not all inclusive. As
with any instance of noncompliance, ODJFS retains the right to use their sole
discretion to determine the most
                appropriate penalty based on the severity of the offense,
pattern of repeated noncompliance, and number of consumers affected.
Additionally, if an MCP has received any
                previous written correspondence regarding their duties and
obligations under OAC rule or the Agreement, such notice may be taken into
consideration when determining
                penalties and/or remedial actions.


                A. Corrective Action Plans (CAPs) – A CAP is a structured
activity/process implemented by the MCP to improve identified operational
deficiencies.
 
                MCPs may be required to develop CAPs for any instance of
noncompliance, and CAPs are not limited to actions taken in this Appendix. All
CAPs requiring ongoing activity
                on the part of an MCP to ensure their compliance with a program
requirement remain in effect for twenty-four months.
 
                In situations where ODJFS has already determined the specific
action which must be implemented by the MCP or if the MCP has failed to submit a
CAP, ODJFS may require the
                MCP to comply with an ODJFS-developed or “directed” CAP.

 
 

--------------------------------------------------------------------------------

 

Appendix N
Covered Families and Children (CFC) population
Page 3
 
                In situations where a penalty is assessed for a violation an MCP
has previously been assessed a CAP (or any penalty or any other related written
correspondence), the MCP
                may be assessed escalating penalties.
 
                B. Quality Improvement Directives (QIDs) – A QID is a general
instruction that directs the MCP to implement a quality improvement initiative
to improve identified
                administrative or clinical deficiencies. All QIDs remain in
effect for twelve months from the date of implementation.


                MCPs may be required to develop QIDs for any instance of
noncompliance.
 
                In situations where ODJFS has already determined the specific
action which must be implemented by the MCP or if the MCP has failed to submit a
QID, ODJFS may require the
                MCP to comply with an ODJFS-developed or “directed” QID.
 
                In situations where a penalty is assessed for a violation an MCP
has previously been assessed a QID (or any penalty or any other related written
correspondence), the MCP
                may be assessed escalating penalties.


                C. Quality Improvement Plan (QIDs) - A quality improvement plan
(QIP) is a written description of the managed care plan's process to improve
access and quality of care in a
                clinical or administrative topic area. A QIP consists of three
components: data analysis, root cause analysis, and the resulting quality
improvement initiative, including the
                implementation and completion timeline. QIPs will be required
when an MCP must comply with Interim Performance Measure Standards as specified
by ODJFS.
 
                D. Points - Points will accumulate over a rolling 12-month
schedule. Each month, points that are more than 12-months old will expire.
Points will be tracked and monitored
                separately for each Agreement the MCP concomitantly holds with
the BMHC, beginning with the commencement of this Agreement (i.e., the MCP will
have zero points at the
                onset of this Agreement).
 
                No points will be assigned for any violation where an MCP is
able to document that the precipitating circumstances were completely beyond
their control and could not have
                been foreseen (e.g., a construction crew severs a phone line, a
lightning strike blows a computer system, etc.).
 
                                D.1. 5 Points -- Failures to meet program
requirements, including but not limited to, actions which could impair the
member’s ability to obtain correct information
                                regarding services or which could impair a
consumer’s or member’s rights, as determined by ODJFS, will result in the
assessment of 5 points. Examples include, but are
                                not limited to, the following:

 
 

--------------------------------------------------------------------------------

 

Appendix N
Covered Families and Children (CFC) population
Page 4
 
                                     •
Violations which result in a member’s MCP selection or termination based on
inaccurate provider panel information from the MCP.

                                     •
Failure to provide member materials to new members in a timely manner.

                                     •
Failure to comply with appeal, grievance, or state hearing requirements,
including the failure to notify a member of their right to a state hearing when
the MCP proposes to deny, reduce, suspend or terminate a Medicaid-covered
service.

                                     •
Failure to staff 24-hour call-in system with appropriate trained medical
personnel.

                                     •
Failure to meet the monthly call-center requirements for either the member
services or the 24-hour call-in system lines.

                                     •
Provision of false, inaccurate or materially misleading information to health
care providers, the MCP’s members, or any eligible individuals.

                                     •        Use of unapproved marketing or
member materials.
                                     •  
Failure to appropriately notify ODJFS or members of provider panel terminations.

                                     •        Failure to update website provider
directories as required.
 
                                D.2. 10 Points -- Failures to meet program
requirements, including but not limited to, actions which could affect the
ability of the MCP to deliver or the consumer to
                                access covered services, as determined by ODJFS.
Examples include, but are not limited to, the following:
 
                                     •
Discrimination among members on the basis of their health status or need for
health care services (this includes any practice that would reasonably be
expected to encourage termination or discourage selection by individuals whose
medical condition indicates probable need for substantial future medical
services).

                                     •
Failure to assist a member in accessing needed services in a timely manner after
request from the member.

                                     •
Failure to provide medically-necessary Medicaid covered services to members.

                                     •
Failure to process prior authorization requests within the prescribed time
frames.

 
                E. Fines – Refundable or nonrefundable fines may be assessed as
a penalty separate to or in combination with other sanctions/remedial actions.


                                E.1. Unless otherwise stated, all fines are
nonrefundable.

 
                                E.2. Pursuant to procedures as established by
ODJFS, refundable and nonrefundable monetary sanctions/assurances must be
remitted to ODJFS within thirty (30)
                                days of receipt of the invoice by the MCP. In
addition, per Ohio Revised Code Section 131.02, payments not received within
forty-five (45) days will be certified to the
                                Attorney General’s (AG’s) office. MCP payments
certified to the AG’s office will be assessed the appropriate collection fee by
the AG’s office.

 
 

--------------------------------------------------------------------------------

 

Appendix N
Covered Families and Children (CFC) population
Page 5
 
                                E.3. Monetary sanctions/assurances imposed by
ODJFS will be based on the most recent premium payments.


                                E.4. Any monies collected through the imposition
of a refundable fine will be returned to the MCP (minus any applicable
collection fees owed to the Attorney
                                General’s Office if the MCP has been delinquent
in submitting payment) after they have demonstrated full compliance, as
determined by ODJFS, with the particular
                                program requirement. If an MCP does not comply
within one (1) year of the date of notification of noncompliance involving
issues of case management and two (2)
                                years of the date of notification
of noncompliance in issues involving encounter data, then the monies will not be
refunded.


                                E.5. MCPs are required to submit a written
request for refund to ODJFS at the time they believe is appropriate before a
refund of monies will be considered.
 
                F. Combined Remedies - Notwithstanding any other action ODJFS
may take under this Appendix, ODJFS may impose a combined remedy which will
address all areas of
                noncompliance if ODJFS determines, in its sole discretion, that
(1) one systemic problem is responsible for multiple areas of noncompliance
and/or (2) that there are a number of
                repeated instances of noncompliance with the same program
requirement.
 
                G. Progressive Remedies - Progressive remedies will be based on
the number of points accumulated at the time of the most recent incident. Unless
specifically otherwise
                indicated in this appendix, all fines are nonrefundable. The
designated fine amount will be assessed when the number of accumulated points
falls within the ranges specified
                below:
 
                                0 -15 Points                        Corrective
Action Plan (CAP)
                                16-25 Points                       CAP + $5,000
fine
                                26-50 Points                       CAP + $10,000
fine
                                51-70 Points                       CAP + $20,000
fine
                                71-100 Points                     CAP + $30,000
fine
                                100+ Points                        Proposed
Contract Termination

 
 

--------------------------------------------------------------------------------

 

Appendix N
Covered Families and Children (CFC) population
Page 6
 
                H. New Enrollment Freezes - Notwithstanding any other penalty or
point assessment that ODJFS may impose on the MCP under this Appendix, ODJFS may
prohibit an MCP
                from receiving new enrollment through consumer initiated
selection or the assignment process if: (1) the MCP has accumulated a total of
51 or more points during a rolling 12-
                month period; (2) or the MCP fails to fully implement a CAP
within the designated time frame; or (3) circumstances exist which potentially
jeopardize the MCP’s members’
               access to care. [Examples of circumstances that ODJFS may
consider as jeopardizing member access to care include:
 
                -
the MCP has been found by ODJFS to be noncompliant with the prompt payment or
the non-contracting provider payment requirements;

 
                -
the MCP has been found by ODJFS to be noncompliant with the provider panel
requirements specified in Appendix H of the Agreement;

 
                -
the MCP’s refusal to comply with a program requirement after ODJFS has directed
the MCP to comply with the specific program requirement; or

 
                -
the MCP has received notice of proposed or implemented adverse action by the
Ohio Department of Insurance.]

 
                Payments provided for under the Agreement will be denied for new
enrollees, when and for so long as, payments for those enrollees are denied by
CMS in accordance with the
                requirements in 42 CFR 438.730.
 
                I. Reduction of Assignments – ODJFS has sole discretion over how
member auto-assignments are made. ODJFS may reduce the number of assignments an
MCP receives to
                assure program stability within a region or if ODJFS determines
that the MCP lacks sufficient capacity to meet the needs of the increased
enrollment volume. Examples of
                circumstances which ODJFS may determine demonstrate a lack of
sufficient capacity include, but are not limited to an MCP’s failure to:
maintain an adequate provider network;
                repeatedly provide new member materials by the member’s
effective date; meet the minimum call center requirements; meet the minimum
performance standards for identifying
                and assessing children with special health care needs and
members needing case management services; and/or provide complete and accurate
appeal/grievance, member’s PCP
                and CAMS data files.
 
                J. Termination, Amendment, or Nonrenewal of MCP Provider
Agreement - ODJFS can at any time move to terminate, amend or deny renewal of a
provider agreement. Upon
                such termination, nonrenewal, or denial of an MCP provider
agreement, all previously collected monetary sanctions will be retained by
ODJFS.

 
 

--------------------------------------------------------------------------------

 

Appendix N
Covered Families and Children (CFC) population
Page 7
 
                K. Specific Pre-Determined Penalties


                                K.1. Adequate network-minimum provider panel
requirements - Compliance with provider panel requirements will be assessed
quarterly. Any deficiencies in the
                                MCP’s provider network as specified in Appendix
H of the Agreement or by ODJFS, will result in the assessment of a $1,000
nonrefundable fine for each category
                                (practitioners, PCP capacity, hospitals), for
each county, and for each population (e.g., ABD, CFC). For example if the MCP
did not meet the following minimum panel
                                requirements, the MCP would be assessed (1) a
$3,000 nonrefundable fine for the failure to meet CFC panel requirements; and,
(2) a $1,000 nonrefundable fine for the
                                failure to meet ABD panel requirements).
                                              •      practitioner requirements
in Franklin county for the CFC population
                                              •      practitioner requirements
in Franklin county for the ABD population
                                              •      hospital requirements in
Franklin county for the CFC population
                                              •      PCP capacity requirements
in Fairfield county for the CFC population
 
                In addition to the pre-determined penalties, ODJFS may assess
additional penalties pursuant to this Appendix (e.g. CAPs, points, fines) if
member specific access issues are
                identified resulting from provider panel noncompliance.


                                K.2. Geographic Information System - Compliance
with the Geographic Information System (GIS) requirements will be assessed
semi-annually. Any failure to meet GIS
                                requirements as specified in Appendix H of the
Agreement will result a $1,000 nonrefundable fine for each county and for each
population (e.g., ABD, CFC, etc.). For
                                example if the MCP did not meet GIS requirements
in the following counties, the MCP would be assessed (1) a nonrefundable $2,000
fine for the failure to meet GIS
                                requirements for the CFC population and (2) a
$1,000 nonrefundable fine for the failure to meet GIS requirements for the ABD
population.
 
                                              •      GIS requirements in
Franklin county for the CFC population
                                              •      GIS requirements in
Fairfield county for the CFC population
                                              •      GIS requirements in
Franklin county for the ABD population


                                K.3. Late Submissions - All required
submissions/data and documentation requests must be received by their specified
deadline and must represent the MCP in an
                                honest and forthright manner. Failure to provide
ODJFS with a required submission or any data/documentation requested by ODJFS
will result in the assessment of a
                                nonrefundable fine of $100 per day, unless the
MCP requests and is granted an extension by ODJFS. Assessments for late
submissions will be done monthly.
                                Examples of such program violations include, but
are not limited to:


                                              •      Late required submissions

 
 

--------------------------------------------------------------------------------

 

Appendix N
Covered Families and Children (CFC) population
Page 8
 
                                                      o Annual delegation
assessments
                                                      o Call center report
                                                      o Franchise fee
documentation
                                                      o Reinsurance information
(e.g., prior approval of changes)
                                                      o State hearing
notifications
 
                                              •      Late required data
submissions
                                                      o Appeals and grievances,
case management, or PCP data
                                              •      Late required information
requests
                                                      o Automatic call
distribution reports
                                                      o Information/resolution
regarding consumer or provider complaint o Just cause or other coordination care
request from ODJFS o Provider panel
                                                      documentation
                                                      o Failure to provide ODJFS
with a required submission after ODJFS has notified the MCP that the prescribed
deadline for that submission has passed


                                If an MCP determines that they will be unable to
meet a program deadline or data/documentation submission deadline, the MCP must
submit a written request to its
                                Contract Administrator for an extension of the
deadline, as soon as possible, but no later than 3 PM EST on the date of the
deadline in question. Extension requests
                                should only be  submitted in situations where
unforeseeable circumstances have occurred which make it impossible for the MCP
to meet an ODJFS-stipulated
                                deadline and all such requests will be evaluated
upon this standard. Only written approval as may be granted by ODJFS of a
deadline extension will preclude the
                                assessment of compliance action for
untimely submissions.
 
                                K.4. Noncompliance with Claims Adjudication
Requirements - If ODJFS finds that an MCP is unable to (1) electronically accept
and adjudicate claims to final status
                                and/or (2) notify providers of the status of
their submitted claims, as stipulated in Appendix C of the Agreement, ODJFS will
assess the MCP with a monetary sanction
                                of $20,000 per day for the period of
noncompliance.
 
                                If ODJFS has identified specific instances where
an MCP has failed to take the necessary steps to comply with the requirements
specified in Appendix C of the
                                Agreement for (1) failing to notify
non-contracting providers of procedures for claims submissions when requested
and/or (2) failing to notify contracting and non-
                                contracting providers of the status of their
submitted claims, the MCP will be assessed 5 points per incident of
noncompliance.
 
                                K.5. Noncompliance with Prompt Payment: -
Noncompliance with the prompt pay requirements as specified in Appendix J of the
Agreement will result in progressive
                                penalties.  The first violation during a rolling
12-month period will result in the submission of quarterly prompt pay and
monthly status reports to ODJFS until the next
                                quarterly report is due.  The second violation
during a rolling 12-month period will result in the submission of monthly status
reports and a refundable fine equal to 5%
                                of the MCP’s monthly premium payment or
$300,000, whichever is less. The refundable fine will be applied in lieu of a
nonrefundable fine and the money will be
                                refunded by ODJFS only after the MCP complies
with the required standards for two (2) consecutive quarters. Subsequent
violations will result in an enrollment
                                freeze.

 
 

--------------------------------------------------------------------------------

 

Appendix N
Covered Families and Children (CFC) population
Page 9
 
                                If an MCP is found to have not been in
compliance with the prompt pay requirements for any time period for which a
report and signed attestation have been
                                submitted representing the MCP as being in
compliance, the MCP will be subject to an enrollment freeze of not less than
three (3) months duration.
 
                                K.6. Noncompliance with Franchise Fee Assessment
Requirements - In accordance with ORC Section 5111.176, and in addition to the
imposition of any other penalty,
                                occurrence or points under this Appendix, an MCP
that does not pay the franchise permit fee in full by the due date is subject to
any or all of the following:
 
                                             •
A monetary penalty in the amount of $500 for each day any part of the fee
remains unpaid, except the penalty will not exceed an amount equal to 5 % of the
total fee that was due for the calendar quarter for which the penalty was
imposed;

 
                                             •
Withholdings from future ODJFS capitation payments. If an MCP fails to pay the
full amount of its franchise fee when due, or the full amount of the imposed
penalty, ODJFS may withhold an amount equal to the remaining amount due from any
future ODJFS capitation payments. ODJFS will return all withheld capitation
payments when the franchise fee amount has been paid in full;

 
                                             •
Proposed termination or non-renewal of the MCP’s Medicaid provider agreement may
occur if the MCP:

                                                                 a.
Fails to pay its franchise permit fee or fails to pay the fee promptly;

                                                                 b.
Fails to pay a penalty imposed under this Appendix or fails to pay the penalty
promptly;

                                                                 c.
Fails to cooperate with an audit conducted in accordance with ORC Section
5111.176.

 
                                K.7. Noncompliance with Clinical Laboratory
Improvement Amendments -Noncompliance with CLIA requirements as specified by
ODJFS will result in the assessment
                                of a nonrefundable $1,000 fine for each
violation.

 
 

--------------------------------------------------------------------------------

 

Appendix N
Covered Families and Children (CFC) population
Page 10


                                K.8. Noncompliance with Abortion and
Sterilization Payment - Noncompliance with abortion and sterilization
requirements as specified by ODJFS will result in the
                                assessment of a nonrefundable $2,000 fine for
each documented violation. Additionally, MCPs must take all appropriate action
to correct each ODJFS-documented
                                violation.
 
                                K.9. Refusal to Comply with Program Requirements
- If ODJFS has instructed an MCP that they must comply with a specific program
requirement and the MCP
                                refuses, such refusal constitutes documentation
that the MCP is no longer operating in the best interests of the MCP’s members
or the state of Ohio and ODJFS will
                                move to terminate or nonrenew the MCP’s provider
agreement.
 
III.      Request for Reconsiderations
 
                MCPs may request a reconsideration of remedial action taken
under the CAS for penalties that include points, fines, reductions in
assignments and/or selection freezes.
                Requests for reconsideration must be submitted on the ODJFS
required form as follows:


                A.  MCPs notified of ODJFS’ imposition of remedial action taken
under the CAS will have ten (10) working days from the date of receipt of the
facsimile to request
                reconsideration, although ODJFS will impose enrollment freezes
based on an access to care concern concurrent with initiating notification to
the MCP. Any information that
                the MCP would like reviewed as part of the reconsideration
request must be submitted at the time of submission of the reconsideration
request, unless ODJFS extends the time
                frame in writing.


                B.  All requests for reconsideration must be submitted by either
facsimile transmission or overnight mail to the Chief, Bureau of Managed Health
Care, and received by ODJFS
                by the tenth business day after receipt of the faxed
notification of the imposition of the remedial action by ODJFS.
 
                C.  The MCP will be responsible for verifying timely receipt of
all reconsideration requests. All requests for reconsideration must explain in
detail why the specified remedial
                action should not be imposed. The MCP’s justification for
reconsideration will be limited to a review of the written material submitted by
the MCP. The Bureau Chief will review
                all correspondence and materials related to the violation in
question in making the final reconsideration decision.


                D.  Final decisions or requests for additional information will
be made by ODJFS within ten (10) business days of receipt of the request for
reconsideration.


                E.  If additional information is requested by ODJFS, a final
reconsideration decision will be made within three (3) business days of the due
date for the submission. Should
                ODJFS require additional time in rendering the final
reconsideration decision, the MCP will be notified of such in writing.

 
 

--------------------------------------------------------------------------------

 

Appendix N
Covered Families and Children (CFC) population
Page 11

                F.  If a reconsideration request is decided, in whole or in
part, in favor of the MCP, both the penalty and the points associated with the
incident, will be rescinded or reduced, in
                the sole discretion of ODJFS. The MCP may still be required to
submit a CAP if ODJFS, in its sole discretion, believes that a CAP is still
warranted under the circumstances.

 
 

--------------------------------------------------------------------------------

 

Appendix O
Covered Families and Children (CFC) population
Page 1
APPENDIX O
 
PAY-FOR PERFORMANCE (P4P)
 CFC ELIGIBLE POPULATION


This Appendix establishes P4P for managed care plans (MCPs) to improve
performance in specific areas important to the Medicaid MCP members. P4P include
the at-risk amount included with the monthly premium payments (see Appendix F,
Rate Chart), and possible additional monetary rewards up to $250,000.
 
To qualify for consideration of any P4P, MCPs must meet minimum performance
standards established in Appendix M, Performance Evaluation on selected
measures, and achieve P4P standards established for selected Clinical
Performance Measures. For qualifying MCPs, higher performance standards for
three measures must be reached to be awarded a portion of the at-risk amount and
any additional P4P (see Sections 1 and 2 of this appendix). An excellent and
superior standard is set in this Appendix for each of the three measures.
Qualifying MCPs will be awarded a portion of the at-risk amount for each
excellent standard met. If an MCP meets all three excellent and superior
standards, they may be awarded additional P4P (see Section 3 of this appendix).
 
Prior to the transition to a regional-based statewide P4P system (SFY 2006
through SFY 2009), the county-based statewide P4P system (sections 1 and 2 of
this Appendix) will apply to MCPs with membership as of February 1, 2006. Only
counties with membership as of February 1, 2006 will be used to calculate
performance levels for the county-based statewide P4P system. The first
regional-based statewide P4P determination will be SFY 2010 and will include
at-risk amounts from July, 2009 through June, 2010.
 
1. SFY 2008 P4P
 
1.a. Qualifying Performance Levels
 
To qualify for consideration of the SFY 2008 P4P, an MCP’s performance level
must meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below. A detailed description of the
methodologies for each measure can be found on the BMHC page of the ODJFS
website.
 
Measures for which the minimum performance standard for SFY 2008 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration of
P4P are as follows:
 
1.  PCP Turnover (Appendix M, Section 2.a.)
 
                Report Period: CY 2007
 
2.  Children’s Access to Primary Care (Appendix M, Section 2.b.)
 
                Report Period: CY 2007

 
 

--------------------------------------------------------------------------------

 

Appendix O
Covered Families and Children (CFC) population
Page 2


3.  Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)
   
                Report Period: CY 2007
 
4.  Overall Satisfaction with MCP (Appendix M, Section 3)


                Report Period: The most recent consumer satisfaction survey
completed prior to the end of SFY 2008.
 
For each clinical performance measure listed below, the MCP must meet the P4P
standard to be considered for SFY 2008 P4P. The MCP meets the P4P standard if
one of two criteria are met. The P4P standard is a performance level of either:
 
1)           The minimum performance standard established in Appendix M,
Performance Evaluation, for seven of the nine clinical performance measures
listed below; or


2)           The Medicaid benchmarks for seven of the nine clinical performance
measures listed below. The Medicaid benchmarks are subject to change based on
the revision or update of
              applicable national standards, methods or benchmarks.
 

 
 
Clinical Performance Measure
Medicaid
Benchmark
  1.  
Perinatal Care - Frequency of Ongoing Prenatal Care
42%
2.  
Perinatal Care - Initiation of Prenatal Care
71%
3.  
Perinatal Care - Postpartum Care
48%
4.  
Well-Child Visits – Children who turn 15 months old
34%
5.  
Well-Child Visits - 3, 4, 5, or 6, years old
50%
6.  
Well-Child Visits - 12 through 21 years old
30%
7.  
Use of Appropriate Medications for People with Asthma
83%
8.  
Annual Dental Visits
40%
9.  
Blood Lead – 1 year olds
45%

 
1.b. Excellent and Superior Performance Levels


For qualifying MCPs as determined by Section 1.a. of this appendix, performance
will be evaluated on the measures listed below to determine the status of the
at-risk amount and any additional P4P that may be awarded. Excellent and
Superior standards are set for the three measures described below. The standards
are subject to change based on the revision or update of applicable national
standards, methods or benchmarks.
 
A brief description of these measures is provided in Appendix M, Performance
Evaluation. A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.

 
 

--------------------------------------------------------------------------------

 

Appendix O
Covered Families and Children (CFC) population
Page 3


1.  Care Management of Children (Appendix M, Section 1.b.i.)
        
                Report Period: April - June 2008
 
                Excellent Standard: 5.5% or the submission of a Proof of Action
(POA) delineating an active care management program from April, 2008 through
June, 2008. This POA must be
                determined sufficient by ODJFS.


                Superior Standard: 6.5%
 
2.  Use of Appropriate Medications for People with Asthma (Appendix M, Section
1.c.v.)


                Report Period: CY 2007
 
                Excellent Standard: 86%
 
                Superior Standard: 88%


3.  Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)
 
                Report Period: CY 2007
 
                Excellent Standard: 76%
 
                Superior Standard: 84%
 
1.c. Determining SFY 2008 P4P
 
MCPs that do not meet the minimum performance standards described in Section
1.a. herein, will not be considered for P4P and must return to ODJFS one hundred
percent of their at-risk amount used in the SFY 2008 P4P determination. MCP’s
reaching the minimum performance standards described in Section 1.a. herein,
will be considered for P4P including retention of the at-risk amount and any
additional P4P. For each Excellent standard established in Section 1.b. herein,
that an MCP meets, one-third of the at-risk amount may be retained. For MCPs
meeting all of the Excellent and Superior standards established in Section 1.b.
herein, additional P4P may be awarded. For MCPs receiving additional P4P, the
amount in the P4P fund (see Section 3 of this appendix) will be divided equally,
up to the maximum additional amount, among all MCPs’ ABD and/or CFC programs
receiving additional P4P. The maximum additional amount to be awarded per plan,
per program, per contract year is $250,000. An MCP may receive up to $500,000
should both of the MCP’s ABD and CFC programs achieve the Superior Performance
Levels.


 
 

--------------------------------------------------------------------------------

 

Appendix O
Covered Families and Children (CFC) population
Page 4


2. SFY 2009 P4P


2.a. Qualifying Performance Levels
 
To qualify for consideration of the SFY 2009 P4P, an MCP’s performance level
must meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below. A detailed description of the
methodologies for each measure can be found on the BMHC page of the ODJFS
website.


Measures for which the minimum performance standard for SFY 2009 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration of
P4P are as follows:
 
1.  PCP Turnover (Appendix M, Section 2.a.)
 
              Report Period: CY 2008
 
2.  Children’s Access to Primary Care (Appendix M, Section 2.b.)
 
              Report Period: CY 2008
 
3.  Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)
 
              Report Period: CY 2008
 
4.  Overall Satisfaction with MCP (Appendix M, Section 3)
 
              Report Period: The most recent consumer satisfaction survey
completed prior to the end of SFY 2009.
 
For each clinical performance measure listed below, the MCP must meet the P4P
standard to be considered for SFY 2009 P4P. The MCP meets the P4P standard if
one of two criteria is met. The P4P standard is a performance level of either:


1)  The minimum performance standard established in Appendix M, Performance
Evaluation, for seven of the nine clinical performance measures listed below; or
 
2) The Medicaid benchmarks for seven of the nine clinical performance measures
listed below. The Medicaid benchmarks are subject to change based on the
revision or update of applicable national standards, methods or benchmarks.


 
 

--------------------------------------------------------------------------------

 
 
Appendix O
Covered Families and Children (CFC) population
Page 5



 
 
Clinical Performance Measure
Medicaid
Benchmark
1.  
Perinatal Care - Frequency of Ongoing Prenatal Care
44%
2.  
Perinatal Care - Initiation of Prenatal Care
74%
3.  
Perinatal Care - Postpartum Care
50%
4.  
 Well-Child Visits – Children who turn 15 months old
42%
5.  
Well-Child Visits - 3, 4, 5, or 6, years old
57%
6.  
Well-Child Visits - 12 through 21 years old
33%
7.  
Use of Appropriate Medications for People with Asthma
84%
8.  
Annual Dental Visits
42%
9.  
Blood Lead – 1 year olds
45%



2.b. Excellent and Superior Performance Levels
 
For qualifying MCPs as determined by Section 2.a. of this appendix, performance
will be evaluated on the measures listed below to determine the status of the
at-risk amount. The standards are subject to change based on the revision or
update of applicable national standards, methods or benchmarks.
 
A brief description of these measures is provided in Appendix M, Performance
Evaluation. A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.
 
1.  Care Management of High Risk Members (Appendix M, Section 1.b.ii.)
  
              Excellent Standard: The Interim Regional-Based Statewide Minimum
Performance Standard established in Appendix M, Section 1.b.ii.
            
              Superior Standard: N/A
 
2.  Use of Appropriate Medications for People with Asthma (Appendix M, Section
1.c.v.)
 
              Report Period: CY 2008

              Excellent Standard: 86%
 
              Superior Standard: 88%
 
3.  Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)
 
              Report Period: CY 2008
 
              Excellent Standard: 77%
 
              Superior Standard: 84%

 
 

--------------------------------------------------------------------------------

 

Appendix O
Covered Families and Children (CFC) population
Page 6


2.c. Determining SFY 2009 P4P
 
MCPs that do not meet the minimum performance standards described in Section
2.a. herein, will not be considered for P4P and must return to ODJFS one hundred
percent of their at-risk amount used in the SFY 2009 P4P determination. MCPs
reaching the minimum performance standards described in Section 2.a. herein,
will be considered for P4P (retention of the at-risk amount). For each Excellent
standard established in Section 2.b. herein, that an MCP meets, one-third of the
at-risk amount used in the SFY 2009 P4P determination may be retained. No
additional P4P will be awarded in SFY 2009.
 
3. NOTES
 
3.a. Transition from a county-based statewide to a regional-based statewide P4P
system.
 
The current county-based statewide P4P system will transition to a
regional-based statewide system as managed care expands statewide. The
regional-based statewide approach will be implemented in SFY 2010. The
regional-based statewide P4P system will be modeled after the county-based
statewide system with adjustments to performance standards where appropriate.


3.a.i. County-based statewide P4P system
 
For MCPs in their first twenty-four months of Ohio Medicaid CFC Managed Care
Program participation, the status of the at-risk amount will not be determined
because compliance with many of the standards cannot be determined in an MCP’s
first two contract years (see Appendix F., Rate Chart). In addition, MCPs in
their first two contract years are not eligible for the additional P4P amount
awarded for superior performance.
 
Starting with the twenty-fifth month of participation in the program, a new
MCP’s at-risk amount will be included in the P4P system. The determination of
the status of this at-risk amount will be after at least three full calendar
years of membership as many of the performance standards require three full
calendar years to determine an MCP’s performance level. Because of this
requirement, more than 12 months of at-risk dollars may be included in an MCP’s
first at-risk status determination depending on when an MCP starts with the
program relative to the calendar year.
 
During the transition to a regional-based statewide system (SFY 2006 through SFY
2009), MCPs with membership as of February 1, 2006 will continue in the
county-based statewide P4P system until the transition is complete. These MCPs
will be put at-risk for a portion of the premiums received for members in
counties they are serving as of February 1, 2006.


3.a.ii. Regional-based statewide P4P system
 
All MCPs will be included in the regional-based statewide P4P system. The
at-risk amount will be determined separately for each region an MCP serves.

 
 

--------------------------------------------------------------------------------

 

Appendix O
Covered Families and Children (CFC) population
Page 7
 
The status of the at-risk amount for counties not included in the county-based
statewide P4P system will not be determined for the first twenty-four months of
regional membership. Starting with the twenty-fifth month of regional
membership, the MCP’s at-risk amount will be included in the P4P system. The
determination of the status of this at-risk amount will be after at least three
full calendar years of regional membership as many of the performance standards
require three full calendar years to determine an MCP’s performance level. Given
that statewide expansion was not complete by December 31, 2006, ODJFS may adjust
performance measure reporting periods based on the number of months an MCP has
had regional membership. The first regional-based statewide P4P determination
will be SFY 2010 and will include at-risk amounts from July, 2009 through June,
2010.
 
For MCPs with membership in the NEC region, the first regional-based statewide
P4P determination (SFY 2010) will include at-risk dollars from Columbiana county
from March, 2010 through June, 2010 and at-risk dollars from Mahoning and
Trumbull counties from July, 2009 through June, 2010.


Regional premium payments at-risk for months prior to July, 2009, for counties
not included in the county-based statewide P4P determination, will be determined
as follows:
 
MCPs which meet the Interim Minimum Performance Standards set in Appendix M,
Performance Evaluation, for all of the measures listed in Table 1 below may
retain one hundred percent of their at-risk amount for months prior to July,
2009, for counties not included in the county-based statewide P4P determination.
MCPs which do not meet the Interim Minimum Performance Standards set in Appendix
M, Performance Evaluation, for all of the measures listed in Table 1 below must
return to ODJFS one hundred percent of their at-risk amount for months prior to
July, 2009, for counties not included in the county-based statewide P4P
determination. This determination will be made by December 31, 2009.

 
 

--------------------------------------------------------------------------------

 

Appendix O
Covered Families and Children (CFC) population
Page 8


Table 1. Measures Used to Determine the Status of the At-Risk Amount for Months
Prior to July, 2009, for Counties Not Included in the County-Based Statewide P4P
System


Measures
1.
Care Management of High Risk Members
2.
Care Management of Members
3.
PCP Turnover
4.
Adults' Access to Preventive/Ambulatory Health Services
5.
Members Access to Designated PCP
6.
Emergency Department Diversion
7.
Perinatal Care - Frequency of Ongoing Prenatal Care
8.
Perinatal Care - Initiation of Prenatal Care
9.
Perinatal Care - Postpartum Care
10.
Well Child Visits - 15 Months Old
11.
Well Child Visits - 3, 4, 5, or 6 Years Old
12.
Well Child Visits - 12 through 21 Years Old
13.
Annual Dental Visits
14.
Use of Appropriate Medications for People with Asthma

 
3.b. Determination of at-risk amounts and additional P4P payments


Given that unforeseen circumstances (e.g., revision or update of measure(s),
applicable national standards, methods or benchmarks, or issues related to
program implementation) may impact the determination of the status of an MCP’s
at-risk amount and any additional P4P payments, ODJFS reserves the right to
calculate an MCP’s at-risk amount (the status of which is determined in
accordance with this appendix) using a lesser percentage than that established
in Appendix F (Regional Rates) and to award additional P4P in an amount lesser
than that established in this appendix.
 
For MCPs that have participated in the Ohio Medicaid Managed Care Program long
enough to calculate performance levels for all of the performance measures
included in the P4P system, determination of the status of an MCP’s at-risk
amount may occur within six months of the end of the contract period. Where
applicable, determination of additional P4P payments will be made at the same
time the status of an MCP’s at-risk amount is determined. Given that unforeseen
circumstances may impact the determination of the status of an MCP’s at-risk
amount and any additional P4P payments, ODJFS reserves the right to revise the
time frame in which the determination will be made (i.e. the determination may
be made more than six months after the end of the contract period).

 
 

--------------------------------------------------------------------------------

 

Appendix O
Covered Families and Children (CFC) population
Page 9


3.c. Contract Termination, Nonrenewals, or Denials


Upon termination, nonrenewal or denial of an MCP contract, the at-risk amount
paid to the MCP under the current provider agreement will be returned to ODJFS
in accordance with Appendix P., Terminations/Nonrenewals/Amendments, of the
provider agreement.
 
Additionally, in accordance with Article XI of the provider agreement, the
return of the at-risk amount paid to the MCP under the current provider
agreement will be a condition necessary for ODJFS’ approval of a provider
agreement assignment.
 
3.d. Measures and Report Periods
 
The report period used in determining the MCP’s performance levels varies for
each measure depending on the frequency of the report and the data source. ODJFS
reserves the right to revise P4P measures and report periods, as needed, due to
unforeseen circumstances. Unless otherwise noted, the most recent report or
study finalized prior to the end of the contract period may be used in
determining the MCP’s overall performance level for the current contract period.
